 

MISSOURI GAS

 

Exhibit 10.1

 

 

Asset Purchase Agreement

by and between

Aquila, Inc.

and

The Empire District Electric Company

Dated: September 21, 2005

 



 

MISSOURI GAS

 

 

 

 

Table of Contents

Page

ARTICLE I DEFINITIONS

1

 

1.1

Definitions.

1

 

1.2

Other Definitional and Interpretive Matters.

11

 

1.3

Joint Negotiation and Preparation of Agreement.

12

ARTICLE II PURCHASE AND SALE

12

 

2.1

The Sale.

12

 

2.2

Excluded Assets.

13

 

2.3

Assumed Obligations.

14

 

2.4

Excluded Liabilities.

15

ARTICLE III PURCHASE PRICE

17

 

3.1

Purchase Price.

17

 

3.2

Determination of Purchase Price.

17

 

3.3

Allocation of Purchase Price.

18

 

3.4

Proration.

19

ARTICLE IV THE CLOSING

20

 

4.1

Time and Place of Closing.

20

 

4.2

Payment of Closing Payment Amount.

20

 

4.3

Deliveries by Seller.

20

 

4.4

Deliveries by Buyer.

21

ARTICLE V REPRESENTATIONS AND WARRANTIES OF SELLER

21

 

5.1

Organization; Qualification.

21

 

5.2

Authority Relative to this Agreement and the Ancillary Agreements.

21

 

5.3

Consents and Approvals; No Violation.

22

 

5.4

Governmental Filings.

22

 

5.5

Financial Information.

23

 

5.6

No Material Adverse Effect.

23

 

5.7

Operation in the Ordinary Course.

23

 

5.8

Title.

23

 

5.9

Leases.

23

 

5.10

Environmental.

23

 

5.11

Labor Matters.

24

 

5.12

ERISA; Benefit Plans.

25

 

5.13

Certain Contracts and Arrangements.

26

 

5.14

Legal Proceedings and Orders.

27

 

5.15

Permits.

27

 

5.16

Compliance with Laws.

27

 

5.17

Insurance.

27

 

5.18

Taxes.

27

 

5.19

Regulation as a Utility.

28

 

5.20

Fees and Commissions.

28

ARTICLE VI REPRESENTATIONS AND WARRANTIES OF BUYER

28

 

 



 

MISSOURI GAS

 

 

 

 

6.1

Organization.

28

 

6.2

Authority Relative to this Agreement and the Ancillary Agreements.

28

 

6.3

Consents and Approvals; No Violation.

28

 

6.4

Regulation as a Utility.

29

 

6.5

Buyer’s Knowledge.

29

 

6.6

Fees and Commissions.

29

 

6.7

Financial Capability.

29

ARTICLE VII COVENANTS OF THE PARTIES

30

 

7.1

Conduct of Business.

30

 

7.2

Access to Information.

31

 

7.3

Expenses.

34

 

7.4

Further Assurances; Procedures with Respect to

 

 

Certain Agreements and other Assets

34

 

7.5

Public Statements.

37

 

7.6

Consents and Approvals.

37

 

7.7

Tax Matters.

39

 

7.8

Supplements to Schedules.

39

 

7.9

Employees and Employee Benefits.

40

 

7.10

Eminent Domain; Casualty Loss.

46

 

7.11

Transitional Use of Signage and Other Materials Incorporating

 

 

Seller’s Name or other Logos.

46

 

7.12

Litigation Support.

46

 

7.13

Notification of Customers.

46

 

7.14

Audit Assistance.

46

 

7.15

Purchased Gas Adjustments.

47

ARTICLE VIII CONDITIONS TO CLOSING

48

 

8.1

Conditions to Each Party’s Obligations to Effect the Closing.

48

 

8.2

Conditions to Obligations of Buyer.

48

 

8.3

Conditions to Obligations of Seller.

49

ARTICLE IX INDEMNIFICATION

50

 

9.1

Survival of Representations and Warranties.

50

 

9.2

Indemnification.

50

 

9.3

Indemnification Procedures.

51

 

9.4

Limitations on Indemnification.

53

 

9.5

Applicability of Article IX.

54

 

9.6

Tax Treatment of Indemnity Payments.

54

 

9.7

No Consequential Damages.

54

 

9.8

Exclusive Remedy.

55

ARTICLE X TERMINATION AND OTHER REMEDIES

55

 

10.1

Termination.

55

 

10.2

Procedure and Effect of Termination.

56

 

10.3

Remedies upon Termination.

56

 

10.4

Specific Performance.

56

 

10.5

Costs.

57

ARTICLE XI MISCELLANEOUS PROVISIONS

57

 

11.1

Amendment and Modification.

57

 

 



 

MISSOURI GAS

 

 

 

 

11.2

Waiver of Compliance; Consents.

57

 

11.3

Notices.

57

 

11.4

Assignment.

58

 

11.5

Governing Law.

58

 

11.6

Severability.

58

 

11.7

Entire Agreement.

59

 

11.8

Bulk Sales or Transfer Laws.

59

 

11.9

Delivery.

59

 

 

 



 

MISSOURI GAS

 

 

EXHIBITS AND SCHEDULES

Exhibit 1.1-A

Form of Assignment and Assumption Agreement

Exhibit 1.1-B

Form of Assignment of Easements

 

Exhibit 1.1-C

Form of Bill of Sale

 

Exhibit 1.1-D

Form of Special Warranty Deed

 

Exhibit 1.1-E

Form of Transition Services Agreement

 

Exhibit 3.1

Determination of Purchase Price

 

Exhibit 7.9(e)(ii)(C)

Pension Matters

 

 

Schedule 1.1-A

Business Employees

 

Schedule 1.1-B

Buyer Required Regulatory Approvals

 

Schedule 1.1-C

Central or Shared Functions

 

Schedule 1.1-D

Permitted Encumbrances

 

Schedule 1.1-E

Seller Required Regulatory Approvals

 

Schedule 1.1-F

Seller’s Knowledge

 

Schedule 1.1-G

Territory

 

Schedule 2.1(a)

Real Property

 

Schedule 2.1(d)

Tangible Personal Property

 

Schedule 2.2(l)

Retained Agreements

 

Schedule 2.2(n)

Excluded Assets

 

Schedule 2.3(h)

Additional Assumed Obligations

 

Schedule 3.1-A

Example of Missouri Gas Closing Payment Amount

 

Schedule 3.1-B

Example of Missouri Gas Post-Closing Adjustment Statement

Schedule 3.1-C

Sample Calculation of Missouri Gas Purchase Price

 

Schedule 5.3

Seller’s Consents and Approvals

 

Schedule 5.5(a)

Selected Balance Sheet Information

 

Schedule 5.5(b)

Division Income Statement Information

 

Schedule 5.6

Material Adverse Changes or Events

 

Schedule 5.7

Transactions Outside the Ordinary Course of Business

 

Schedule 5.8

Title

 

Schedule 5.9

Real Property Leases

 

Schedule 5.10(a)-1

Sufficiency of Environmental Permits

 

Schedule 5.10(a)-2

Environmental Permits

 

Schedule 5.10(b)

Environmental Notices

 

Schedule 5.10(c)

Environmental Claims or Releases

 

Schedule 5.11

Labor Matters

 

Schedule 5.12(a)

Employee Benefit Plans

 

Schedule 5.12(d)

Administrator or Fiduciary Non-Compliance

 

Schedule 5.12(g)

Retiree Health and Welfare Benefits

 

Schedule 5.13(a)

Certain Contracts and Arrangements

 

Schedule 5.13(b)

Franchises

 

Schedule 5.14

Legal Proceedings and Orders

 

Schedule 5.15

Permits

 

Schedule 5.17

Insurance

 

Schedule 6.3

Buyer’s Consents and Approvals

 

Schedule 7.1

Conduct of Business

 

 

 



 

MISSOURI GAS

 

 

 

Schedule 7.1(a)(iv)

Financial Hedges

 

Schedule 7.4(e)

Shared Agreements

 

Schedule 7.9(c)

Severance Compensation Agreements

 

Schedule 7.9(e)(ii)-A

Other Plan Participants

 

Schedule 7.9(e)(ii)(D)(1)

Grandfathered Individuals

 

Schedule 7.9(e)(ii)(D)(2)

Seller’s VEBAs

 

Schedule 7.9(e)(ix)

Nonqualified Deferred Compensation Obligations

 

 



 

 

ASSET PURCHASE AGREEMENT

Asset Purchase Agreement (“Agreement”), made as of September 21, 2005, by and
between Aquila, Inc., a Delaware corporation (“Seller”), and The Empire District
Electric Company, a Kansas corporation (“Buyer”).

WHEREAS, Buyer desires to purchase, and Seller desires to sell, the Purchased
Assets (as hereinafter defined) upon the terms and conditions set forth in this
Agreement;

NOW THEREFORE, in consideration of the Parties’ respective covenants,
representations, warranties, and agreements hereinafter set forth, and intending
to be legally bound hereby, the Parties agree as follows:

ARTICLE I

DEFINITIONS

1.1          Definitions. (a) As used in this Agreement, the following terms
have the meanings specified in this Section 1.1(a):

“Actionable Incident” means an incident or occurrence that (i) results in
a Loss prior to the Effective Time to a Person other than Buyer or Seller, or
their permitted assignees; and (ii) provides such Person with a legal basis
to obtain damages or other relief for such Loss.

“Adjustment Amount” may be a positive or negative number, and will be determined
in accordance with Exhibit 3.1.

“Affiliate” has the meaning set forth in Rule 12b-2 of the General Rules and
Regulations under the Securities Exchange Act of 1934.

“Affiliated Group” means any affiliated group within the meaning of Code section
1504(a) or any similar group defined under a similar provision of Law.

“Ancillary Agreements” means the Assignment and Assumption Agreement, the
Assignment of Easements, the Bill of Sale, the Special Warranty Deeds, and, if
applicable, the Transition Services Agreement, assignments and any other
agreements, documents, instruments or certificates to be executed by Buyer or
Seller in connection with or as contemplated under this Agreement.

“Assignment and Assumption Agreement” means the Assignment and Assumption
Agreement to be executed and delivered by Seller and Buyer at Closing, in the
form of Exhibit 1.1-A.

“Assignment of Easements” means the form of Assignment of Easements set forth on
Exhibit 1.1-B.

“Bill of Sale” means the bill of sale to be executed and delivered by Seller at
the Closing, in the form of Exhibit 1.1-C.

“Business” means the natural gas utility business conducted by Seller serving
customers in the Territory.

“Business Agreements” means any contract, agreement, real or personal property
lease, easement, commitment, understanding, or instrument (other than the
Retained Agreements and

 

1

 



 

MISSOURI GAS

 

 

the Shared Agreements) to which Seller is a party or by which it is bound that
either (i) is listed or described on Schedule 5.9, Schedule 5.13(a), or Schedule
7.9(c), or (ii) relates principally to the Business or the Purchased Assets and
(A) has been entered into, renewed, extended, or otherwise amended in the
ordinary course of business, or (B) is entered into, renewed, extended, or
otherwise amended after the date hereof consistent with the terms of this
Agreement.

“Business Day” means any day other than Saturday, Sunday, and any day which is a
legal holiday or a day on which banking institutions in Kansas City, Missouri
are authorized by Law to close.

“Business Employees” means the employees of Seller set forth on Schedule 1.1-A,
together with any persons who are hired by Seller after the date hereof for the
Business, other than persons hired to perform Central or Shared Functions.

“Buyer Pension Plan” means one or more defined benefit plans within the meaning
of section 3(35) of ERISA that are (i) maintained or to be established or
maintained by Buyer, and (ii) qualified plans under section 401(a) of the Code.

“Buyer Required Regulatory Approvals” means (i) the filings by Seller and Buyer
required by the HSR Act and the expiration or earlier termination of all waiting
periods under the HSR Act, and (ii) the approvals set forth on Schedule 1.1-B.

“Buyer’s Representatives” means Buyer’s accountants, employees, counsel,
environmental consultants, financial advisors, and other representatives.

“Central or Shared Functions” means any of the business functions set forth on
Schedule 1.1-C.

“Claims” means any and all administrative, regulatory, or judicial actions or
causes of action, suits, petitions, proceedings (including arbitration
proceedings), investigations, hearings, demands, demand letters, claims, or
notices of noncompliance or violation delivered by any Governmental Entity or
other Person.

“COBRA” means the Consolidated Omnibus Budget Reconciliation Act of 1985, as
amended.

“COBRA Continuation Coverage” means the continuation of medical coverage
required under sections 601 through 608 of ERISA, and section 4980B of the Code.

“Code” means the Internal Revenue Code of 1986, as amended.

“Confidentiality Agreement” means the Confidentiality Agreement, dated April 29,
2005, between Seller and Buyer.

“Documents” means all (including current and historical) files, documents,
instruments, papers, books, reports, tapes, microfilms, photographs, letters,
ledgers, journals, title policies, customer lists and information, regulatory
filings, operating data and plans, technical documentation (such as design
specifications, functional requirements, and operating instructions), user
documentation (such as installation guides, user manuals, and training
materials), marketing documentation (such as sales brochures, flyers, and
pamphlets), Transferred Employee Records, accounting documents, and other
similar materials related principally to the Business, the Purchased Assets, or
the Assumed Obligations, in each case whether or not in electronic form;
provided, that “Documents” does not include: (i) information which, if provided
to Buyer, would violate any applicable Law or Order or the Governing

 

2

 



 

MISSOURI GAS

 

 

Documents of Seller or any of its Affiliates, (ii) bids, letters of intent,
expressions of interest, or other proposals received from others in connection
with the transactions contemplated by this Agreement or otherwise and
information and analyses relating to such communications, (iii) any information,
the disclosure of which would jeopardize any legal privilege available to Seller
or any of its Affiliates relating to such information or would cause Seller or
any of its Affiliates to breach a confidentiality obligation by which it is
bound (provided, that in the case of any items that would be Documents but for a
confidentiality obligation, Seller will use commercially reasonable efforts at
Buyer’s request to obtain a waiver of such obligation), (iv) any valuations or
projections of or related to the Business, the Purchased Assets, or the Assumed
Obligations (other than customary studies, reports, and similar items prepared
by or on behalf of Seller for the purposes of completing, performing, or
executing unperformed service obligations, Easement relocation obligations, and
engineering and construction required to complete scheduled construction,
construction work in progress, and other capital expenditure projects, in each
case related principally to the Business and the Purchased Assets), (v) any
information management systems of Seller (other than accounting documents
principally relating to the Business), or (vi) any rights, information, or other
matters to the extent used for or on the Internet, including any web pages or
other similar items.

“Electric Operation” means the electric utility business conducted by Seller in
the State of Missouri.

“Encumbrances” means any mortgages, pledges, liens, claims, charges, security
interests, conditional and installment sale agreements, preferential purchase
rights, activity and use limitations, easements, covenants, encumbrances,
obligations, limitations, title defects, deed restrictions, and any other
restrictions of any kind, including restrictions on use, transfer, receipt of
income, or exercise of any other attribute of ownership.

“Environment” means all or any of the following media: soil, land surface and
subsurface strata, surface waters (including navigable waters, streams, ponds,
drainage basins, and wetlands), groundwater, drinking water supply, stream
sediments, ambient air (including the air within buildings and the air within
other natural or man-made structures above or below ground), plant and animal
life, and any other natural resource.

“Environmental Claims” means any and all Claims (including any such Claims
involving toxic torts or similar liabilities in tort, whether based on
negligence or other fault, strict or absolute liability, or any other basis)
relating in any way to any Environmental Laws or Environmental Permits, or
arising from the presence, Release, or threatened Release (or alleged presence,
Release, or threatened Release) into the Environment of any Hazardous Materials,
including any and all Claims by any Governmental Entity or by any Person for
enforcement, cleanup, remediation, removal, response, remedial or other actions
or damages, contribution, indemnification, cost recovery, compensation, or
injunctive relief pursuant to any Environmental Law or for any property damage
or personal or bodily injury (including death) or threat of injury to health,
safety, natural resources, or the Environment.

“Environmental Laws” means all Laws relating to pollution or the protection of
human health, safety, the Environment, or damage to natural resources, including
Laws relating to Releases and threatened Releases or otherwise relating to the
manufacture, processing, distribution, use, treatment, storage, disposal,
transport, or handling of Hazardous Materials. Environmental Laws include the
Comprehensive Environmental Response, Compensation, and Liability Act, 42 U.S.C.
§ 9601 et seq.; the Federal Insecticide, Fungicide and Rodenticide Act, 7

 

3

 



 

MISSOURI GAS

 

 

U.S.C. § 136 et seq.; the Resource Conservation and Recovery Act, 42 U.S.C. §
6901, et seq.; the Toxic Substances Control Act, 15 U.S.C. § 2601 et seq.; the
Clean Air Act, 42 U.S.C. § 7401 et seq.; the Federal Water Pollution Control
Act, 33 U.S.C. § 1251 et seq.; the Oil Pollution Act, 33 U.S.C. § 2701 et seq.;
the Endangered Species Act, 16 U.S.C. § 1531 et seq.; the National Environmental
Policy Act, 42 U.S.C. § 4321, et seq.; the Occupational Safety and Health Act,
29 U.S.C. § 651 et seq.; the Safe Drinking Water Act, 42 U.S.C. § 300f et seq.;
Emergency Planning and Community Right-to-Know Act, 42 U.S.C. § 11001 et seq.;
Atomic Energy Act, 42 U.S.C. § 2014 et seq.; Nuclear Waste Policy Act, 42 U.S.C.
§ 10101 et seq.; and their state and local counterparts or equivalents, all as
amended from time to time, and regulations issued pursuant to any of those
statutes.

“Environmental Permits” means all permits, certifications, licenses, franchises,
approvals, consents, waivers or other authorizations of Governmental Entities
issued under or with respect to applicable Environmental Laws and used or held
by Seller for the operation of the Business.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.

“ERISA Affiliate” means any Person that, together with Seller, would be
considered a single employer under section 414(b), (c), or (m) of the Code.

“FERC” means the Federal Energy Regulatory Commission.

“Final Regulatory Order” means, with respect to a Required Regulatory Approval,
an Order granting such Required Regulatory Approval (irrespective of whether any
rehearing or appeal thereof is pending) that has not been revised, stayed,
enjoined, set aside, annulled, or suspended, and with respect to which (i) any
required waiting period has expired, and (ii) all conditions to effectiveness
prescribed therein or otherwise by Law or Order have been satisfied.

“Financing Agreement” means that certain Financing Agreement, dated as of April
22, 2005, by and among Seller, Union Bank of California, N.A., acting in its
capacity as agent for the lenders and in its capacity as lender, and the other
lenders that from time to time become party thereto.

“Good Utility Practice” means any practices, methods, standards, guides, or
acts, as applicable, that (i) are generally accepted in the region during the
relevant time period in the natural gas utility industry, (ii) are commonly used
in prudent utility engineering, construction, project management, and
operations, or (iii) would be expected if the Business is to be conducted at a
reasonable cost in a manner consistent with Laws and Orders applicable to the
Business and the objectives of reliability, safety, environmental protection,
economy, and expediency. Good Utility Practice includes acceptable practices,
methods, or acts generally accepted in the region, and is not limited to the
optimum practices, methods, or acts to the exclusion of all others.

“Governing Documents” of a Party means the articles or certificate of
incorporation and bylaws, or comparable governing documents, of such Party.

“Governmental Entity” means the United States of America and any other federal,
state, local, or foreign governmental or regulatory authority, department,
agency, commission, body, court, or other governmental entity.

“Hazardous Material” means (i) any chemicals, materials, substances, or wastes
which are now or hereafter defined as or included in the definition of
“hazardous substance,” “hazardous material,” “hazardous waste,” “solid waste,”
“toxic substance,” “extremely

 

4

 



 

MISSOURI GAS

 

 

hazardous substance,” “pollutant,” “contaminant,” or words of similar import
under any applicable Environmental Laws; (ii) any petroleum, petroleum products
(including crude oil or any fraction thereof), natural gas, natural gas liquids,
liquefied natural gas or synthetic gas useable for fuel (or mixtures of natural
gas and such synthetic gas), or oil and gas exploration or production waste,
polychlorinated biphenyls, asbestos-containing materials, mercury, and
lead-based paints; and (iii) any other chemical, material, substances, waste, or
mixture thereof which is prohibited, limited, or regulated by Environmental
Laws.

“Holding Company Act” means the Public Utility Holding Company Act of 1935, as
amended.

“HSR Act” means the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as
amended.

“Income Tax” means any Tax based upon, measured by, or calculated with respect
to (i) net income, profits, or receipts (including capital gains Taxes and
minimum Taxes) or (ii) multiple bases (including corporate franchise and
business license Taxes) if one or more of the bases on which such Tax may be
based, measured by, or calculated with respect to is described in clause (i), in
each case together with any interest, penalties, or additions to such Tax.

“Indenture” means the Indenture of Mortgage and Deed of Trust dated as of April
1, 1946, among St. Joseph Light & Power Company, Harris Trust and Savings Bank,
as Trustee, and Bartlett Boder, of the City of St. Joseph, Missouri, as
Individual Trustee, as amended or supplemented.

“Independent Accounting Firm” means any independent accounting firm of national
reputation mutually appointed by Seller and Buyer.

“Law” means any statutes, regulations, rules, ordinances, codes, and similar
acts or promulgations of any Governmental Entity.

“Loss” or “Losses” means losses, liabilities, damages, obligations, payments,
costs, and expenses (including the costs and expenses of any and all actions,
suits, proceedings, assessments, judgments, settlements, and compromises
relating thereto and reasonable attorneys’ fees and reasonable disbursements in
connection therewith).

“Material Adverse Effect” means a material adverse effect on the business,
assets, properties, results of operations, or financial condition of the
Business or the Purchased Assets (taken as a whole) other than an effect
(i) resulting from an Excluded Matter, (ii) cured (including by payment of money
or credit to the Purchase Price) before the Closing Date, or (iii) the cost of
which is reasonably expected to be substantially recovered through rates.
“Excluded Matter” means any one or more of the following: (A) any change in the
international, national, regional, or local markets or industries in which the
Business operates or of which the Business is a part, (B) any Law or Order
(other than a Law adopted or an Order issued specifically with respect to the
transactions contemplated by this Agreement), (C) any change in accounting
standards, principles, or interpretations, (D) this Agreement or the
transactions contemplated hereby (including any announcement with respect to
this Agreement or the transactions contemplated hereby or the performance by the
Parties of their obligations hereunder), (E) any change in international,
national, regional, or local economic, regulatory, or political conditions,
including prevailing interest rates, (F) weather conditions or customer use
patterns, (G) any matter disclosed in this Agreement, or any Schedule or Exhibit
hereto, or any

 

5

 



 

MISSOURI GAS

 

 

other certificate or instrument delivered to Buyer under or in accordance
herewith, (H) any change in the market price of commodities or publicly traded
securities, or (I) any action permitted under this Agreement.

“Order” means any order, judgment, writ, injunction, decree, directive, or award
of a court, administrative judge, or other Governmental Entity acting in an
adjudicative or regulatory capacity, or of an arbitrator with applicable
jurisdiction over the subject matter.

“Party” means either Buyer or Seller, as indicated by the context, and “Parties”
means Buyer and Seller.

“Permits” means all permits, certifications, licenses, franchises, approvals,
consents, waivers or other authorizations of Governmental Entities issued under
or with respect to applicable Laws or Orders and used or held by Seller for the
operation of the Business, other than Environmental Permits.

“Permitted Encumbrances” means (i) those Encumbrances set forth in Schedule
1.1-D; (ii) Encumbrances securing or created by or in respect of any of the
Assumed Obligations; (iii) statutory liens for current Taxes or assessments not
yet due or delinquent or the validity or amount of which is being contested in
good faith by appropriate proceedings, none of which contested matters is
material; (iv) mechanics’, carriers’, workers’, repairers’, landlords’, and
other similar liens arising or incurred in the ordinary course of business
relating to obligations as to which there is no default on the part of Seller or
the validity or amount of which is being contested in good faith by appropriate
proceedings, none of which contested matters is material, or pledges, deposits,
or other liens securing the performance of bids, trade contracts, leases, or
statutory obligations (including workers’ compensation, unemployment insurance,
or other social security legislation); (v) zoning, entitlement, restriction, and
other land use and environmental regulations by Governmental Entities which do
not materially interfere with the present use of the Purchased Assets; (vi) any
Encumbrances set forth in any state, local, or municipal franchise or governing
ordinance under which any portion of the Business is conducted; (vii) all rights
of condemnation, eminent domain, or other similar rights of any Person; and
(viii) such other Encumbrances (including requirements for consent or notice in
respect of assignment of any rights) which do not materially interfere with
Seller’s use of the Purchased Assets for the Business, and do not secure
indebtedness or the payment of the deferred purchase price of property (except
for Assumed Obligations).

“Person” means any individual, partnership, limited liability company, joint
venture, corporation, trust, unincorporated organization, or Governmental
Entity.

“Prime Rate” means, for any day, the per annum rate of interest quoted as the
“Bank Prime Rate” rate for the most recent weekday for which such rate is quoted
in the statistical release designated as H.15(519), or any successor
publication, published from time to time by the Board of Governors of the
Federal Reserve System.

“PSC” means the Missouri Public Service Commission.

“Regulatory Order” means an Order issued by the PSC that affects or governs the
rates, services, or other utility operations of the Business.

“Release” means any spilling, leaking, pumping, pouring, emitting, emptying,
discharging, injecting, escaping, leaching, dumping, or disposing of Hazardous
Materials into the Environment.

 

6

 



 

MISSOURI GAS

 

 

“Required Regulatory Approvals” means the Seller Required Regulatory Approvals
and the Buyer Required Regulatory Approvals.

“SEC” means the Securities and Exchange Commission.

“Seller Disclosure Schedule” means, collectively, all Schedules other than
Schedule 1.1-B and Schedule 6.3.

“Seller Marks” means the names “Aquila,” “Aquila Networks,” “Energy One,”
“UtiliCorp,” “Peoples Natural Gas,” “Missouri Public Service,” “St. Joseph Light
& Power Company,” and any derivative of any of the foregoing, and any related,
similar, and other trade names, trademarks, service marks, and logos of Seller.

“Seller Pension Plan” means the Aquila, Inc. Retirement Income Plan, as amended
from time to time.

“Seller Required Regulatory Approvals” means (i) the filings by Seller and Buyer
required by the HSR Act and the expiration or earlier termination of all waiting
periods under the HSR Act, and (ii) the approvals set forth on Schedule 1.1-E.

“Seller’s Knowledge,” or words to similar effect, means the actual knowledge of
the persons set forth in Schedule 1.1-F.

“Seller’s Representatives” means Seller’s accountants, employees, counsel,
environmental consultants, financial advisors, and other representatives.

“Special Warranty Deed” means the special warranty deed or deeds to be executed
and delivered by Seller at the Closing, substantially in the form set forth on
Exhibit 1.1-D attached hereto.

“Subsidiary,” when used in reference to a Person, means any Person of which
outstanding securities or other equity interests having ordinary voting power to
elect a majority of the board of directors or other Persons performing similar
functions of such Person are owned directly or indirectly by such first Person.

“Tax” and “Taxes” means all taxes, charges, fees, levies, penalties, or other
assessments imposed by any foreign or United States federal, state, or local
taxing authority, including income, excise, property, sales, transfer,
franchise, license, payroll, withholding, social security, or other taxes
(including any escheat or unclaimed property obligations), including any
interest, penalties, or additions attributable thereto.

“Tax Affiliate” of a Person means a member of that Person’s Affiliated Group and
any other Subsidiary of that Person which is a partnership or is disregarded as
an entity separate from that Person for Tax purposes.

“Tax Return” means any return, report, information return, or other document
(including any related or supporting information) required to be supplied to any
Governmental Entity with respect to Taxes.

“Territory” means the service territory described in Schedule 1.1-G.

“Transferred Employee Records” means the following records relating to
Transferred Employees: (i) skill and development training records and resumes,
(ii) seniority histories, (iii) salary and benefit information, (iv)
Occupational, Safety and Health Administration medical

 

7

 



 

MISSOURI GAS

 

 

reports, (v) active medical restriction forms, and (vi) job performance reviews
and applications; provided that such records will not be deemed to include any
record which Seller is restricted by Law, Order, or agreement from providing to
Buyer; provided, however, that if Seller is permitted by Law, Order or agreement
to disclose such records only with the consent of such Transferred Employee,
then upon the request of Buyer, Seller will use its reasonable efforts to obtain
such consent.

“Transition Services Agreement” the Transition Services Agreement in the form of
Exhibit 1.1-E.

“WARN Act” means the Worker Adjustment Retraining and Notification Act of 1988,
as amended.

“9.44% Series Bonds” means the 9.44% Series of First Mortgage Bonds due 2021,
issued by St. Joseph Light & Power Company under the Seventeenth Supplemental
Indenture, dated as of February 1, 1991, to the Indenture.

(b)          In addition, each of the following terms has the meaning specified
in the Exhibit or Section set forth opposite such term:

 

Term

Reference

 

 

Accounting Principles

Exhibit 3.1

 

 

Accounts Payable

Section 2.4(c)

 

 

Accrued Liability

Exhibit 7.9(e)(ii)(C)

 

 

Acquisition Proposal

Section 7.2(e)

 

 

Adjustment Dispute Notice

Section 3.2(c)

 

 

Allocated Rights and Obligations

Section 7.4(e)

 

 

Allocated VEBA Amount

Section 7.9(e)(ii)(D)(2

 

 

Assumed Environmental Liabilities

Section 2.3(f)

 

 

Assumed Obligations

Section 2.3

 

 

Base Net Plant Amount

Exhibit 3.1

 

 

Base Price

Section 3.1

 

 

Benefit Continuation Period

Section 7.9(e)(ii)(D)(1)

 

Benefit Plan

Section 5.12(a)

 

 

Book Value

Exhibit 3.1

 

 

Buyer Pension Plan Trust

Exhibit 7.9(e)(ii)(C)

 

 

Buyer’s VEBA

Section 7.9(e)(ii)(D)(2)

 

Closing

Section 4.1

 

 

Closing Assumed Indebtedness Amount

Exhibit 3.1

 

 

Closing Date

Section 4.1

 

 

Closing Payment Amount

Section 3.2(a)

 

 

 

8

 



 

MISSOURI GAS

 

 

 

 

Collective Bargaining Agreement

Section 5.11

 

 

Confidential Information

Section 7.2(b)

 

 

Confidential Business Information

Section 7.2(d)

 

 

Current Retirees

Section 7.9(e)(ii)(D)(1)

 

Customer Notification

Section 7.13

 

 

Direct Loss

Section 9.3(d)

 

 

Division Income Statement Information

Section 5.5(b)

 

 

Easements

Section 7.4(b)

 

 

Effective Time

Section 4.1

 

 

Excluded Assets

Section 2.2

 

 

Excluded Liabilities

Section 2.4

 

 

Extraordinary Expenditures

Exhibit 3.1

 

 

Extraordinary Expenditures Adjustment

Exhibit 3.1

 

 

Extraordinary Expenditures Reference Amount

Exhibit 3.1

 

 

FERC Accounting Rules

Exhibit 3.1

 

 

FERC Accounts

Exhibit 3.1

 

 

Financial Hedge

Section 7.4(c)(ii)

 

 

Franchises

Section 5.13(b)

 

 

GAAP

Exhibit 3.1

 

 

Grandfathered Active Employees

Section 7.9(e)(ii)(D)(1)

 

Grandfathered Individuals

Section 7.9(e)(ii)(D)(1)

 

Indemnifiable Loss

Section 9.2(a)

 

 

Indemnifying Party

Section 9.3(a)

 

 

Indemnitee

Section 9.2(c)

 

 

Initial Transfer Amount

Exhibit 7.9(e)(ii)(C)

 

 

Initial Transfer Date

Exhibit 7.9(e)(ii)(C)

 

 

Lease Buy-Out Amount

Exhibit 3.1

 

 

Local 695

Section 7.9(a)(i)

 

 

Local 814

Section 7.9(a)(i)

 

 

Material Business Agreement

Section 5.13(a)

 

 

Net Plant

Exhibit 3.1

 

 

Net Plant Adjustment

Exhibit 3.1

 

 

Net Plant at Closing

Exhibit 3.1

 

 

 

9

 



 

MISSOURI GAS

 

 

 

 

New Pension Plan

Exhibit 7.9(e)(ii)(C)

 

 

New Plan Section 4044 Amount

Exhibit 7.9(e)(ii)(C)

 

 

Other Arrangements

Section 7.4(e)

 

 

Other Plan Participants

Exhibit 7.9(e)(ii)(C)

 

 

Post-Closing Adjustment Statement

Section 3.2(b)

 

 

Post-Retirement Welfare Benefits

Section 7.9(e)(ii)(D)(1)

 

Purchase Price

Section 3.1

 

 

Purchased Assets

Section 2.1

 

 

Purchased Gas Cost Disallowances

Section 7.15

 

 

Qualifying Offer

Section 7.9(b)

 

 

Real Property

Section 2.1(a)

 

 

Reduction Amount

Exhibit 7.9(e)(ii)(C)

 

 

Retained Agreements

Section 2.2(l)

 

 

Savings Plan

Section 7.9(e)(ii)(E)

 

 

Section 4044 Amount

Exhibit 7.9(e)(ii)(C)

 

 

Selected Balance Sheet Information

Section 5.5(a)

 

 

Seller Pension Plan Trust

Exhibit 7.9(e)(ii)(C)

 

 

Seller’s VEBA

Section 7.9(e)(ii)(D)(2)

 

SFAS 132 Assumptions

Exhibit 7.9(e)(ii)(C)

 

 

Shared Agreements

Section 7.4(e)

 

 

Shared Easement Rights

Section 7.4(b)

 

 

Shared Easements

Section 7.4(b)

 

 

Spin-Off Date

Exhibit 7.9(e)(ii)(C)

 

 

Substitute Arrangements

Section 7.4(e)

 

 

Termination Date

Section 10.1(b)

 

 

Third Party Claim

Section 9.3(a)

 

 

Transferable Environmental Permits

Section 2.1(h)

 

 

Transferable Permits

Section 2.1(g)

 

 

Transferred Employee

Section 7.9(c)

 

 

Transition Committee

Section 7.1(b)

 

 

True-Up Amount

Exhibit 7.9(e)(ii)(C)

 

 

True-Up Date

Exhibit 7.9(e)(ii)(C)

 

 

 

10

 



 

MISSOURI GAS

 

 

1.2          Other Definitional and Interpretive Matters. Unless otherwise
expressly provided, for purposes of this Agreement, the following rules of
interpretation apply:

(a)          Calculation of Time Period. When calculating the period of time
before which, within which, or following which any act is to be done or step
taken pursuant to this Agreement, the date that is the reference date in
calculating such period will be excluded. If the last day of such period is a
non-Business Day, the period in question will end on the next succeeding
Business Day.

 

(b)          Dollars. Any reference in this Agreement to “dollars” or “$” means
U.S. dollars.

 

(c)          Exhibits and Schedules. Unless otherwise expressly indicated, any
reference in this Agreement to an “Exhibit” or a “Schedule” refers to an Exhibit
or Schedule to this Agreement. The Exhibits and Schedules (including the
preamble thereto) to this Agreement are hereby incorporated and made a part
hereof as if set forth in full herein and are an integral part of this
Agreement. Any capitalized terms used in any Schedule or Exhibit but not
otherwise defined therein are defined as set forth in this Agreement.

 

(d)          Gender and Number. Any reference in this Agreement to gender
includes all genders, and the meaning of defined terms applies to both the
singular and the plural of those terms.

(e)          Headings. The provision of a Table of Contents, the division of
this Agreement into Articles, Sections, and other subdivisions, and the
insertion of headings are for convenience of reference only and do not affect,
and will not be utilized in construing or interpreting, this Agreement. All
references in this Agreement to any “Section” are to the corresponding Section
of this Agreement unless otherwise specified.

(f)           “Herein”. The words such as “herein,” “hereinafter,” “hereof,” and
“hereunder” refer to this Agreement (including the Schedules and Exhibits to
this Agreement) as a whole and not merely to a subdivision in which such words
appear unless the context otherwise requires.

(g)          “Including”. The word “including” or any variation thereof means
“including, without limitation” and does not limit any general statement that it
follows to the specific or similar items or matters immediately following it.

(h)          “To the extent”. The words “to the extent” when used in reference
to a liability or other matter, means that the liability or other matter
referred to is included in part or excluded in part, with the portion included
or excluded determined based on the portion of such liability or other matter
exclusively related to the subject. For example, if 40 percent of a liability is
attributable to the Business, then a statement that Buyer will assume the
liability “to the extent related to the operation of the Business” means that
Buyer will assume 40 percent of the liability. As an additional example, if a
performance obligation attributable to the Business is by its terms to be
performed prior to and following the Effective Time, a statement that Buyer will
assume the obligation “to the extent such obligation relates to the period from
and after the Effective Time” means that Buyer will assume all liability for the
performance from and after the Effective Time, and

 

11

 



 

MISSOURI GAS

 

 

that Seller would remain liable for any failure to perform such obligations
prior to the Effective Time.

(i)           “Principally in the Business”. With reference to assets owned by
Seller, and liabilities of Seller, which are used by, in, or for, or relate to,
the Business, the phrases “principally in the Business,” “principally for the
Business,” and other statements of similar import will be construed to refer to
assets or liabilities that are: (A) specifically listed in a Schedule setting
forth Purchased Assets or Assumed Obligations; or (B) otherwise are devoted
principally to (or in the case of liabilities, are related principally to) the
Business other than Excluded Assets and Excluded Liabilities.

1.3          Joint Negotiation and Preparation of Agreement. The Parties have
participated jointly in the negotiation and drafting of this Agreement and, in
the event an ambiguity or question of intent or interpretation arises, this
Agreement will be construed as jointly drafted by the Parties hereto and no
presumption or burden of proof favoring or disfavoring any Party will exist or
arise by virtue of the authorship of any provision of this Agreement.

ARTICLE II

PURCHASE AND SALE

2.1          The Sale. Upon the terms and subject to the satisfaction of the
conditions contained in this Agreement, at the Closing, Seller will sell,
assign, convey, transfer, and deliver to Buyer, and Buyer will purchase and
acquire from Seller, free and clear of all Encumbrances (except for Permitted
Encumbrances), all of Seller’s right, title, and interest in, to, and under the
real and personal property, tangible or intangible, described below, as the same
exists at the Effective Time (and, as applicable and as permitted or
contemplated hereby, with such additions and deletions as may occur from the
date hereof through the Effective Time), except to the extent that such assets
are Excluded Assets (collectively, the “Purchased Assets”):

(a)          the real property and real property interests described on Schedule
2.1(a), including buildings, structures, other improvements, and fixtures
located thereon, the leasehold and subleasehold interests under the leases
described on Schedule 5.9 (to the extent such leasehold and subleasehold
interests are assignable), and the Easements and Shared Easement Rights to be
conveyed at the Closing pursuant to Section 7.4(b) (to the extent such Easements
and Shared Easement Rights are assignable) (collectively, the “Real Property”);

(b)          the accounts receivable, billed and unbilled, inventories, and
other assets, in each case, as reflected in the applicable FERC Accounts;

 

(c)

the Documents;

(d)          all assets reflected in Net Plant as set forth on Exhibit 3.1. and,
to the extent not reflected in Net Plant, the machinery, equipment, vehicles,
furniture, pipeline system and other tangible personal property owned by Seller
and used principally in the Business, including the vehicles and equipment
listed on Schedule 2.1(d), and all warranties against manufacturers or vendors
relating thereto, to the extent that such warranties are freely transferable;

 

12

 



 

MISSOURI GAS

 

 

(e)          the Business Agreements and the Franchises, in each case, to the
extent the same are assignable;

(f)           the Allocated Rights and Obligations to the extent transferred to
Buyer pursuant to Section 7.4(e);

(g)          the Permits listed on Schedule 5.15, in each case to the extent the
same are assignable (the “Transferable Permits”);

(h)          the Environmental Permits listed on Schedule 5.10(a)-2, in each
case to the extent the same are assignable (the “Transferable Environmental
Permits”);

(i)           Claims and defenses of Seller to the extent such Claims or
defenses arise solely with respect to the Assumed Obligations, provided that any
such Claims and defenses will be assigned to Buyer without warranty or recourse;

(j)           any assets acquired by Seller pursuant to Section 7.4(d) for
inclusion in the Purchased Assets;

 

(k)

assets transferred pursuant to Section 7.9; and

 

 

(l)

any other assets owned by Seller and used principally in the Business.

2.2          Excluded Assets. The Purchased Assets do not include any property
or assets of Seller not described in Section 2.1 and, notwithstanding any
provision to the contrary in Section 2.1 or elsewhere in this Agreement, the
Purchased Assets do not include the following property or assets of Seller (all
assets excluded pursuant to this Section 2.2, the “Excluded Assets”):

 

(a)

cash, cash equivalents, and bank deposits;

(b)          certificates of deposit, shares of stock, securities, bonds,
debentures, evidences of indebtedness, and any other debt or equity interest in
any Person;

 

(c)

the Seller Marks;

(d)          properties and assets used in or for the conduct of the Electric
Operation which are not used principally in the Business;

(e)          subject to Section 3.4 hereof, any refund or credit (i) related to
Taxes paid by or on behalf of Seller, whether such refund is received as a
payment or as a credit against future Taxes payable, or (ii) relating to a
period before the Closing Date;

 

(f)

all books, records, or the like other than the Documents;

(g)          any assets that have been disposed of in the ordinary course of
business or otherwise in compliance with this Agreement prior to Closing;

(h)          except as expressly provided in Section 2.1(d) and Section 2.1(i),
all of the Claims or causes of action of Seller against any Person;

 

13

 



 

MISSOURI GAS

 

 

 

 

(i)

assets used for performance of the Central or Shared Functions;

(j)           all insurance policies, and rights thereunder, including any such
policies and rights in respect of the Purchased Assets or the Business, except
as otherwise provided in Section 7.10(b);

(k)          the rights of Seller arising under or in connection with this
Agreement, any certificate or other document delivered in connection herewith,
and any of the transactions contemplated hereby and thereby;

(l)           all (i) agreements and contracts set forth on Schedule 2.2(l) (the
“Retained Agreements”), (ii) Shared Agreements (except to the extent provided by
Section 7.4(e)), and (iii) other agreements and contracts not specifically
included in the Business Agreements and Franchises that are not principally used
for (or do not exist principally for the benefit of) the Business;

(m)         all software, software licenses, information systems, and any items
set forth in or generally described in subparts (i) through (vi) of the
definition of “Documents” in Section 1.1(a); and

 

(n)

the assets and other rights set forth on Schedule 2.2(n).

2.3          Assumed Obligations. On the Closing Date, Buyer will deliver to
Seller the Assignment and Assumption Agreement pursuant to which Buyer will
assume and agree to discharge all of the debts, liabilities, obligations,
duties, and responsibilities of Seller of any kind and description, whether
absolute or contingent, monetary or non-monetary, direct or indirect, known or
unknown, or matured or unmatured, or of any other nature, to the extent
principally related to the Purchased Assets or the Business, other than Excluded
Liabilities (the “Assumed Obligations”), in accordance with the respective terms
and subject to the respective conditions thereof, including the following
liabilities and obligations:

(a)          all liabilities and obligations of Seller under the Business
Agreements, the Transferable Permits, the Transferable Environmental Permits,
and the Allocated Rights and Obligations transferred to Buyer pursuant to
Section 7.4(e), and any other agreements or contractual rights assigned to Buyer
pursuant to the terms of the Agreement, except as provided in Section 2.4(b);

(b)          all liabilities and obligations of Seller with respect to customer
deposits, customer advances for construction and other similar items to the
extent reflected in the applicable FERC Accounts;

(c)          all liabilities and obligations relating to unperformed service
obligations, Easement relocation obligations, and engineering and construction
required to complete scheduled construction, construction work in progress, and
other capital expenditure projects, in each case related principally to the
Business and outstanding on or arising after the Effective Time;

(d)          all liabilities and obligations associated with the Purchased
Assets or the Business in respect of Taxes for which Buyer is liable pursuant to
Section 3.4;

 

14

 



 

MISSOURI GAS

 

 

(e)          all liabilities and obligations for which Buyer is responsible
pursuant to Section 7.9;

(f)            all liabilities, obligations, Environmental Claims, and demands
arising under, in respect of, or relating to compliance or non-compliance by
Seller with past, present, and future Environmental Laws, existing, arising, or
asserted with respect to the Business or the Purchased Assets, whether before,
on, or after the Closing Date (the “Assumed Environmental Liabilities”). For
avoidance of doubt, the Assumed Environmental Liabilities include all
liabilities and obligations (including liabilities and obligations based upon
the presence, Release, or threatened Release of Hazardous Materials at any
location) of Seller directly or indirectly relating to, caused by, or arising in
connection with the operation, ownership, use, or other control of or activity
of or relating to any installation, facility, plant (including any manufactured
gas plant), or site (including any manufactured gas plant site) that at the
Closing is, or at any time prior to the Closing was, (i) operated, owned,
leased, or otherwise under the control of or attributed to any of Seller, the
Business, or any predecessor in interest of Seller or the Business, and (ii)
located in the Territory or any areas previously served by the Business or any
predecessor of the Business; provided, however, that the Assumed Environmental
Liabilities do not include any such liabilities, obligations, Environmental
Claims, or demands in respect of real property that is both (A) owned or
leased by Seller as of the date of this Agreement, and (B) not included in the
Purchased Assets;

(g)          all liabilities and obligations of Seller or Buyer arising on or
after the Effective Time under (i) any Regulatory Orders applicable to the
Business or the Purchased Assets, or (ii) imposed on Buyer or the Purchased
Assets or Business in connection with any Required Regulatory Approval; and

 

(h)

the liabilities and obligations set forth on Schedule 2.3(h).

2.4          Excluded Liabilities. Buyer does not assume and will not be
obligated to pay, perform, or otherwise discharge any of the following
liabilities or obligations (collectively, the “Excluded Liabilities”):

(a)          any liabilities or obligations of Seller to the extent related to
any Excluded Assets;

(b)          any liabilities or obligations of Seller for any breach or default
by Seller prior to the Effective Time, or any event prior to the Effective Time,
which after the giving of notice or passage of time or both (it being understood
that the giving of notice or passage of time may occur prior to or after the
Effective Time) would constitute a default or breach by Seller, of or under the
Business Agreements, the Permits, or the Environmental Permits, except to the
extent that such liability or obligation is taken into account in determining
the Adjustment Amount;

(c)          all trade accounts payable and other accrued and unpaid expenses in
respect of goods and services incurred by or for the Business in the ordinary
course of business or otherwise, to the extent attributable to the period prior
to the Effective Time (the “Accounts Payable”);

 

15

 



 

MISSOURI GAS

 

 

(d)          any liabilities or obligations of Seller in respect of indebtedness
for borrowed money;

(e)          any liabilities or obligations in respect of Taxes of Seller or any
Tax Affiliate of Seller, or any liability of Seller for unpaid Taxes of any
Person under Treasury Regulation section 1.1502-6 (or similar provision of
state, local, or foreign law) as a transferee or successor, by contract or
otherwise, except for Taxes for which Buyer is liable pursuant to Section 3.4 or
Section 7.7;

(f)           any obligations of Seller for wages, employment Taxes, or
severance pay to the extent attributable to the period prior to the Effective
Time (except, with respect to vacation days and severance pay, as otherwise
provided in Section 7.9);

(g)          except for the Assumed Environmental Liabilities, Losses from an
Actionable Incident related to the Purchased Assets or Business;

(h)          except as otherwise provided in Section 7.9, any liability or
obligation of Seller under any deferred compensation arrangement or severance
policy or any obligation to make any parachute or retention payment;

(i)           any liabilities or obligations of Seller arising under or in
connection with this Agreement or the Ancillary Agreements delivered in
connection herewith, and any of the transactions contemplated hereby and
thereby;

(j)           any Claims or Losses arising out of, in connection with or related
to (i) the lawsuit filed on September 4, 2004 and pending, with consolidated
lawsuits, in the U.S. District Court for the Western District of Missouri as
described on Schedule 5.12(d), Item 2 (including indemnification obligations
owed or claimed to be owed to members of Seller’s Board and/or employees);
(ii) any liabilities of the Business owed or claimed to be owed to Seller as of
the Effective Time (including intercompany or interdivisional accounts payable);
(iii) any actions or inactions by Seller or any employee of Seller prior to
Closing which constitute illegal or criminal activity in connection with
Seller’s (A) receipt of any rebates, payments, commissions, promotional
allowances or any other economic benefit, regardless of its nature or type, from
any customer, supplier, trading company, shipping company, governmental employee
or other Person with whom Seller has done business directly or indirectly, or
(B) giving or agreeing to give any gift or similar benefit to any customer,
supplier, trading company, shipping company, governmental employee or other
person or entity who is or may be in a position to help or hinder the business
of Seller (or assist Seller in connection with any actual or proposed
transaction); or (iv) customer deposits, customer advances for construction and
other similar items to the extent not reflected in the FERC Accounts; and

(k)          any criminal fines, penalties, or sanctions imposed as a result of
actions or omissions by Seller or any employee of Seller prior to the Closing.

 

16

 



 

MISSOURI GAS

 

 

ARTICLE III

PURCHASE PRICE

3.1          Purchase Price. The purchase price for the Purchased Assets (the
“Purchase Price”) will be an amount equal to $84,000,000 (the “Base Price”),
adjusted as follows: (i) the Base Price will be increased by the Adjustment
Amount if the Adjustment Amount is a positive number; and (ii) the Base Price
will be reduced by the Adjustment Amount if the Adjustment Amount is a negative
number. The Adjustment Amount will be determined in accordance with the
requirements set forth on Exhibit 3.1.

 

3.2

Determination of Purchase Price.

(a)          No later than 15 days prior to the Closing Date, Seller will
prepare and deliver to Buyer a good faith estimate of the Purchase Price, based
on Seller’s good faith estimates of the Adjustment Amount (such estimated
Purchase Price being referred to herein as the “Closing Payment Amount”).

(b)          Within 90 days after the Closing Date, Seller will prepare and
deliver to Buyer a statement (the “Post-Closing Adjustment Statement”) that
reflects Seller’s determination of (i) the Adjustment Amount, and (ii) the
Purchase Price based on the Adjustment Amount. In addition, Seller will provide
Buyer with supporting calculations, in reasonable detail, for such
determinations at the time it delivers the Post-Closing Adjustment Statement.
Buyer agrees to cooperate with Seller in connection with Seller’s preparation of
the Post-Closing Adjustment Statement and related information, and will provide
Seller with access to its books, records, information, and employees as Seller
may reasonably request.

(c)          The amounts determined by Seller as set forth in the Post-Closing
Adjustment Statement will be final, binding, and conclusive for all purposes
unless, and only to the extent, that within 60 days after Seller has delivered
the Post-Closing Adjustment Statement Buyer notifies Seller of any dispute with
matters set forth in the Post-Closing Adjustment Statement. Any such notice of
dispute delivered by Buyer (an “Adjustment Dispute Notice”) will identify with
specificity each item in the Post-Closing Adjustment Statement with respect to
which Buyer disagrees, the basis of such disagreement, and Buyer’s position with
respect to such disputed item.

(d)          If Buyer delivers an Adjustment Dispute Notice in compliance with
Section 3.2(c), then (i) the undisputed portion of the total proposed Adjustment
Amount set forth in the Post-Closing Adjustment Statement (together with
interest thereon for the period commencing on the Closing Date through the date
of payment calculated at the Prime Rate in effect on the Closing Date) will be
paid by the appropriate Party, in accordance with the payment procedures set
forth in Section 3.2(e); and (ii) Buyer and Seller will attempt to reconcile
their differences and any resolution by them as to any disputed amounts will be
final, binding, and conclusive for all purposes on the Parties. If Buyer and
Seller are unable to reach a resolution with respect to all disputed items
within 45 days of delivery of the Adjustment Dispute Notice, Buyer and Seller
will submit any items remaining in dispute for determination and resolution to
the Independent Accounting Firm, which will be instructed to determine and
report to the Parties, within

 

17

 



 

MISSOURI GAS

 

 

30 days after such submission, upon such remaining disputed items. The report of
the Independent Accounting Firm will be final, binding, and conclusive on the
Parties for all purposes. The fees and disbursements of the Independent
Accounting Firm will be allocated between Buyer and Seller so that Buyer’s share
of such fees and disbursements will be in the same proportion that the aggregate
amount of such remaining disputed items so submitted to the Independent
Accounting Firm that is unsuccessfully disputed by Buyer (as finally determined
by the Independent Accounting Firm) bears to the total amount of such remaining
disputed amounts so submitted to the Independent Accounting Firm.

(e)          Within five days following the final determination of the Purchase
Price pursuant to Sections 3.2(c) and 3.2(d), (i) if the Purchase Price is
greater than the Closing Payment Amount, Buyer will pay the difference (adjusted
to reflect any payment pursuant to Section 3.2(d)(i)) to Seller; or (ii) if the
Purchase Price is less than the Closing Payment Amount, Seller will pay the
difference (adjusted to reflect any payment pursuant to Section 3.2(d)(i)) to
Buyer. Any amount paid under this Section 3.2(e) will be paid with interest for
the period commencing on the Closing Date through the date of payment,
calculated at the Prime Rate in effect on the Closing Date, in cash by wire
transfer of immediately available funds to the account specified by the Party
receiving payment.

3.3          Allocation of Purchase Price. The sum of the Purchase Price and the
Assumed Obligations will be allocated among the Purchased Assets on a basis
consistent with section 1060 of the Code and the Treasury Regulations
thereunder. The Parties will work together in good faith to agree upon such
allocation as soon as practicable following the Closing Date. In the event that
such agreement has not been reached within 30 days after the final determination
of the Purchase Price pursuant to Sections 3.2(c) and 3.2(d), the allocation
will be determined by the Independent Accounting Firm, and such determination
will be binding on the Parties. Each Party will pay one-half of the fees and
expenses of the Independent Accounting Firm in connection with such
determination. Each Party will report the transactions contemplated by the
Agreement for federal Income Tax and all other Tax purposes in a manner
consistent with such allocation. Each Party will provide the other promptly with
any other information required to complete Form 8594 under the Code. Each Party
will notify the other, and will provide the other with reasonably requested
cooperation, in the event of an examination, audit, or other proceeding
regarding the allocations provided for in this Section 3.3.

 

18

 



 

MISSOURI GAS

 

 

 

 

3.4

Proration.

(a)          All Taxes, utility charges, and similar items customarily prorated,
including those listed below, to the extent relating to the Business or the
Purchased Assets will be prorated as of the Effective Time, with Seller liable
to the extent such items relate to any period prior to the Effective Time, and
Buyer liable to the extent such items relate to any period from and after the
Effective Time. To the extent that Seller determines in good faith that amounts
to be prorated under this Section 3.4 can be reasonably estimated at Closing,
Seller will provide Buyer with such estimate and the Parties will adjust the
amounts paid at Closing to reflect such prorations. Such items to be prorated
will include:

(i)           personal property and real property Taxes, assessments, franchise
Taxes, and other similar charges, including charges for water, telephone,
electricity, and other utilities;

(ii)          any permit, license, registration, compliance assurance fees or
other fees with respect to any Transferable Permits and Transferable
Environmental Permits; and

 

(iii)

rents under any leases of real or personal property.

(b)          In connection with any real property Tax prorations, including
installments of special assessments, Buyer will be credited with an amount equal
to the amount of the current real property Tax or installment of special
assessments, as the case may be, multiplied by a fraction, in each instance
(i) the numerator of which is the number of days from the first day of the tax
or assessment period in which the Closing Date occurs to the day before the
Closing Date, and (ii) the denominator of which is the total number of days in
the tax or assessment period in which the Closing Date occurs. In connection
with any other prorations, in the event that actual amounts are not available at
the Closing Date, the proration will be based upon the Taxes, assessments,
charges, fees, or rents for the most recent period completed prior to the
Closing Date for which actual Taxes, assessments, charges, fees, or rents are
available. All prorations will be based upon the most recent available Tax
rates, assessments, and valuations. Any prorations will be made so as to avoid
duplication of any items, and will not include items which are otherwise taken
into account in determining the Purchase Price, including the Adjustment Amount.

(c)          The proration of all items under this Section 3.4 will be
recalculated by Buyer within 60 days following the date upon which the actual
amounts become available to Buyer. Buyer will notify Seller promptly of such
recalculated amounts, and will provide Seller with all documentation relating to
such recalculations, including tax statements and other notices from third
parties. The Parties will make such payments to each other as are necessary to
reconcile any estimated amounts prorated as of the Effective Time with the final
amounts to be prorated. Seller and Buyer agree to furnish each other with such
documents and other records as may be reasonably requested in order to confirm
all proration calculations made pursuant to this Section 3.4.

 

19

 



 

MISSOURI GAS

 

 

ARTICLE IV

THE CLOSING

4.1          Time and Place of Closing. Upon the terms and subject to the
satisfaction of the conditions contained in Article VIII of this Agreement, the
closing of the purchase and sale of the Purchased Assets and assumption of the
Assumed Obligations (the “Closing”) will take place at the offices of Blackwell
Sanders Peper Martin LLP in Kansas City, Missouri, beginning at 10:00 A.M.
(Kansas City, Missouri time) on the first Business Day of the calendar month
following the calendar month during which the conditions set forth in Article
VIII (other than conditions to be satisfied by deliveries at the Closing) have
been satisfied or waived, or at such other place or time as the Parties may
agree. The date on which the Closing occurs is referred to herein as the
“Closing Date.” The purchase and sale of the Purchased Assets and assumption of
the Assumed Obligations will be effective as of 12:01 A.M., Kansas City,
Missouri time, on the Closing Date (the “Effective Time”).

4.2          Payment of Closing Payment Amount. At the Closing, Buyer will pay
or cause to be paid to Seller the Closing Payment Amount, by wire transfer of
immediately available funds or by such other means as may be agreed upon by
Seller and Buyer.

4.3          Deliveries by Seller. At or prior to the Closing, Seller will
deliver the following to Buyer:

 

(a)

the Bill of Sale, duly executed by Seller;

(b)          the Assignment and Assumption Agreement and the Transition Services
Agreement, duly executed by Seller;

(c)          all consents, waivers or approvals, in form reasonably satisfactory
to Buyer, obtained by Seller from third parties in connection with this
Agreement;

 

(d)

the certificate contemplated by Section 8.2(d);

(e)          one or more deeds of conveyance of the parcels of Real Property
with respect to which Seller holds fee interests, substantially in the form of
the Special Warranty Deed, duly executed and acknowledged by Seller and in
recordable form;

(f)           one or more (as reasonably requested by Buyer) instruments of
assignment or conveyance, substantially in the form of the Assignment of
Easements, as are necessary to transfer the Easements and the Shared Easement
Rights pursuant to Section 7.4(b);

(g)          all such other instruments of assignment or conveyance as are
reasonably requested by Buyer in connection with the transfer of the Purchased
Assets to Buyer in accordance with this Agreement;

(h)          certificates of title for certificated motor vehicles or other
titled Purchased Assets, duly executed by Seller as may be required for transfer
of such titles to Buyer pursuant to this Agreement;

 

20

 



 

MISSOURI GAS

 

 

(i)           terminations or releases of Encumbrances on the Purchased Assets
other than the Permitted Encumbrances; and

(j)           such other agreements, documents, instruments, and writings as are
required to be delivered by Seller at or prior to the Closing Date pursuant to
this Agreement.

4.4          Deliveries by Buyer. At or prior to the Closing, Buyer will deliver
the following to Seller:

(a)          the Assignment and Assumption Agreement and the Transition Services
Agreement, duly executed by Buyer;

 

(b)

the certificate contemplated by Section 8.3(c);

(c)          a notarized statement in a form provided by Seller that satisfies
the requirements of 10 CSR 25-10.010(3)(B)(3) relating to the former
manufactured gas plant site in Chillicothe, Missouri;

(d)          all consents, waivers, or approvals, in form reasonably
satisfactory to Seller, obtained by Buyer from third parties in connection with
this Agreement;

(e)          all such other documents, instruments, and undertakings as are
reasonably requested by Seller in connection with the assumption by Buyer of the
Assumed Obligations in accordance with this Agreement; and

(f)           such other agreements, documents, instruments and writings as are
required to be delivered by Buyer at or prior to the Closing Date pursuant to
this Agreement.

ARTICLE V

REPRESENTATIONS AND WARRANTIES OF SELLER

As an inducement to Buyer to enter into this Agreement and the Ancillary
Agreements and to consummate the transactions contemplated hereby, except as set
forth in, or qualified by any matter set forth in, the Seller Disclosure
Schedule (as the same may be supplemented or amended pursuant to Section 7.8),
Seller represents and warrants to Buyer as set forth in this Article V.

5.1          Organization; Qualification. Seller is a corporation duly
organized, validly existing, and in good standing under the laws of Delaware and
has all requisite corporate power and authority to own, lease, and operate the
Purchased Assets and to carry on the Business as presently conducted. Seller is
duly qualified or licensed to do business as a foreign corporation and is in
good standing in each jurisdiction in which the conduct of the Business, or the
ownership or operation of any Purchased Assets, by Seller makes such
qualification necessary.

5.2          Authority Relative to this Agreement and the Ancillary Agreements.
Seller has all corporate power and authority necessary to execute and deliver
this Agreement and the Ancillary Agreements and to consummate the transactions
contemplated hereby and thereby. The execution and delivery of this Agreement
and the Ancillary Agreements and the consummation

 

21

 



 

MISSOURI GAS

 

 

of the transactions contemplated hereby and thereby have been duly and validly
authorized by the board of directors of Seller and no other corporate
proceedings on the part of Seller are necessary to authorize this Agreement and
the Ancillary Agreements or to consummate the transactions contemplated hereby
and thereby. This Agreement has been, and the Ancillary Agreements at Closing
will be, duly and validly executed and delivered by Seller, and constitute (and
will constitute in the case of the Ancillary Agreements) valid and binding
agreements of Seller, enforceable against Seller in accordance with their
respective terms, except as such enforceability may be limited by applicable
bankruptcy, insolvency, moratorium, or other similar laws affecting or relating
to enforcement of creditors’ rights generally or general principles of equity.

5.3          Consents and Approvals; No Violation. Except as set forth in
Schedule 5.3, the execution and delivery of this Agreement and the Ancillary
Agreements by Seller, and the consummation by Seller of the transactions
contemplated hereby and thereby, do not:

 

(a)

conflict with or result in any breach of Seller’s Governing Documents;

(b)          result in a default (including with notice, lapse of time, or
both), or give rise to any right of termination, cancellation, or acceleration,
under any of the terms, conditions, or provisions of any note, bond, mortgage,
indenture, agreement, lease, or other instrument or obligation to which Seller
or any of its Affiliates is a party or by which Seller or any of its Affiliates,
the Business or any of the Purchased Assets may be bound, except for such
defaults (or rights of termination, cancellation, or acceleration) as to which
requisite waivers or consents have been, or will prior to the Effective Time be,
obtained or which if not obtained or made would not, individually or in the
aggregate, prevent or materially delay the consummation of the transactions
contemplated by this Agreement;

(c)          violate any Law or Order applicable to Seller, any of its
Affiliates, the Business or any of the Purchased Assets;

(d)          require any declaration, filing, or registration with, or notice
to, or authorization, consent, or approval of any Governmental Entity, other
than (i) the Seller Required Regulatory Approvals, (ii) such declarations,
filings, registrations, notices, authorizations, consents, or approvals which,
if not obtained or made, would not, individually or in the aggregate, prevent or
materially delay the consummation of the transactions contemplated by this
Agreement, or (iii) any requirements which become applicable to Seller as a
result of the specific regulatory status of Buyer (or any of its Affiliates) or
as a result of any other facts that specifically relate to any business or
activities in which Buyer (or any of its Affiliates) is or proposes to be
engaged.

5.4          Governmental Filings. Since December 31, 2004, Seller has filed or
caused to be filed with the PSC all material forms, statements, reports, and
documents (including all exhibits, amendments, and supplements thereto) required
by Law or Order to be filed by Seller with the PSC with respect to the Business
and the Purchased Assets. As of the respective dates on which such forms,
statements, reports, and documents were filed, each (to the extent prepared by
Seller and excluding information prepared or provided by third parties) complied
in all material

 

22

 



 

MISSOURI GAS

 

 

respects with all requirements of any Law or Order applicable to such form,
statement, report, or document in effect on such date.

 

5.5

Financial Information.

(a)          Schedule 5.5(a) sets forth the Book Values, as of December 31,
2004, and June 30, 2005, respectively, of selected balance sheet information
with respect to the Purchased Assets and the Business. The information set forth
in Schedule 5.5(a) is referred to herein as the “Selected Balance Sheet
Information.”

(b)          Schedule 5.5(b) sets forth the division income statements for the
Business for the 12-month period ended December 31, 2004, and the six-month
period ended June 30, 2005. The information set forth in Schedule 5.5(b) is
referred to herein as the “Division Income Statement Information.”

(c)          The Selected Balance Sheet Information and the Division Income
Statement Information fairly present as of the dates thereof or for the periods
covered thereby, in all material respects, the items reflected therein, all in
accordance with (i) FERC Accounting Rules applied on a consistent basis in
accordance with the Seller’s normal accounting practices, and (ii) except as
indicated in the notes thereto, the basis upon which the financial information
set forth on Schedule 3.1-C was prepared.

5.6          No Material Adverse Effect. Except as set forth in Schedule 5.6, or
as otherwise contemplated by this Agreement, since December 31, 2004, and until
the date hereof, no change or event has occurred which, either individually or
in the aggregate, has resulted in, or could reasonably be expected to result in,
a Material Adverse Effect.

5.7          Operation in the Ordinary Course. Except as otherwise disclosed
herein or set forth in Schedule 5.7, or otherwise contemplated or permitted
pursuant to the terms hereof, since December 31, 2004, and until the date
hereof, the Business has been operated in the ordinary course of business
consistent with Good Utility Practice.

5.8          Title. Except as set forth on Schedule 5.8, Seller (i) owns good
and marketable title to (or in the case of leased property, to Seller’s
knowledge, has a valid and enforceable leasehold interest in) the Real Property,
the Easements, and the Shared Easements, and (ii) has good title to the other
Purchased Assets, in each case, free and clear of all Encumbrances other than
Permitted Encumbrances. The Easements and the Shared Easements are all of the
easements, railroad crossing rights and rights-of-way, and similar rights (other
than public rights-of-way) necessary for the operation of the Business as
currently conducted.

5.9          Leases. Schedule 5.9 lists all real property leases under which
Seller is a lessee or lessor that relate principally to the Business or the
Purchased Assets.

5.10       Environmental. The only representations and warranties given in
respect to Environmental Laws, Environmental Permits, Environmental Claims, or
other environmental matters are those contained in this Section 5.10, and none
of the other representations and warranties contained in this Agreement will be
deemed to constitute, directly or indirectly, a representation and warranty with
respect to Environmental Laws, Environmental Permits, Environmental Claims,
other environmental matters, or matters incident to or arising out of or in

 

23

 



 

MISSOURI GAS

 

 

connection with any of the foregoing. All such matters are governed exclusively
by this Section 5.10 and by Articles II and IX.

(a)          Except as set forth on Schedule 5.10(a)-1, to Seller’s Knowledge,
(i) Seller presently possesses all Environmental Permits necessary to operate
the Business as it is currently being operated, and (ii) the Purchased Assets
and the Business are in compliance, in all material respects, with the
requirements of such Environmental Permits and Environmental Laws. Schedule
5.10(a)-2 sets forth a list of all material Environmental Permits held by Seller
for the operation of the Business.

(b)          Except as set forth on Schedule 5.10(b), to Seller’s Knowledge,
neither Seller nor any Affiliate of Seller has received within the last three
years any written notice, report, or other information regarding any actual or
alleged violation of Environmental Laws or any liabilities or potential
liabilities, including any investigatory, remedial, or corrective obligations,
relating to the operation of the Business or the Purchased Assets arising under
Environmental Laws.

(c)          Except as set forth on Schedule 5.10(c), (i) to Seller’s Knowledge,
there is and has been no Release from, in, on, or beneath the Real Property that
could form a basis for an Environmental Claim, and (ii) there are no
Environmental Claims related to the Purchased Assets or the Business, which are
pending or, to Seller’s Knowledge, threatened against Seller.

(d)          Seller has advised Buyer of the existence of, or made available to
Buyer, all material correspondence, studies, audits, reviews, investigations,
analyses, and reports on material environmental matters relating to the
Purchased Assets or the Business that are in the possession or reasonable
control of Seller.

5.11       Labor Matters. Schedule 5.11 lists each collective bargaining
agreement covering any of the Business Employees to which Seller is a party or
is subject (each, a “Collective Bargaining Agreement”). Except to the extent set
forth in Schedule 5.11, (i) Seller is in compliance with all Laws applicable to
the Business Employees respecting employment and employment practices, terms and
conditions of employment, and wages and hours; (ii) Seller has not received
written notice of any unfair labor practice complaint against Seller pending
before the National Labor Relations Board with respect to any of the Business
Employees; (iii) Seller has not received notice that any representation petition
respecting the Business Employees has been filed with the National Labor
Relations Board; (iv) Seller is in compliance with its obligations under the
Collective Bargaining Agreements; (v) no arbitration proceeding arising out of
or under the Collective Bargaining Agreements is pending against Seller; and
(vi) there is no labor strike, slowdown, work stoppage, or lockout actually
pending or, to Seller’s Knowledge, threatened against Seller in respect of the
Purchased Assets or the Business. Except for obligations to be assumed or
undertaken by Buyer pursuant to Section 7.9, there are no employment, severance,
or change in control agreements or contracts between Seller and any Business
Employee under which Buyer would have any liability.

 

5.12

ERISA; Benefit Plans.

 

 

24

 



 

MISSOURI GAS

 

 

(a)              Schedule 5.12(a) lists each employee benefit plan (as such term
is defined in section 3(3) of ERISA) and each other plan, program, or
arrangement providing benefits to employees that is maintained by, contributed
to, or required to be contributed to by Seller as of the date hereof on account
of current Business Employees or persons who have retired or may retire from the
Business (each, a “Benefit Plan”). Copies of such plans and all amendments
thereto, together with the most recent annual report and actuarial report with
respect thereto, if any, have been made available to Buyer.

(b)              Each Benefit Plan that is intended to be qualified under
section 401(a) of the Code has received a determination from the Internal
Revenue Service that such Benefit Plan is so qualified, and each trust that is
intended to be exempt under section 501(a) of the Code has received a
determination letter that such trust is so exempt. Nothing has occurred since
the date of such determination that would materially adversely affect the
qualified or exempt status of such Benefit Plan or trust, nor will the
consummation of the transactions provided for by this Agreement have any such
effect. Seller has made available to Buyer a copy of the most recent
determination letter of the IRS with respect to each such Benefit Plan or trust.

(c)          Each Benefit Plan has been maintained, funded, and administered in
material compliance with its terms, the terms of any applicable Collective
Bargaining Agreements, and all applicable Laws, including ERISA and the Code.
There is no “accumulated funding deficiency” within the meaning of section 412
of the Code with respect to any Benefit Plan which is an “employee pension
benefit plan” as defined in section 3(2) of ERISA. No reportable event (within
the meaning of section 4043 of ERISA) and no event described in sections 4041,
4042, 4062 or 4063 of ERISA has occurred in connection with any Benefit Plan
other than events which would not, individually or in the aggregate, have an
adverse effect on the Purchased Assets or Business. No proceeding has been
initiated to terminate the Seller Pension Plan. Neither Seller nor any ERISA
Affiliate has any obligation to contribute to or any other liability under or
with respect to any multiemployer plan (as such term is defined in section 3(37)
of ERISA). No liability under Title IV or section 302 of ERISA has been incurred
by Seller or any ERISA Affiliate that has not been satisfied in full, and no
condition exists that presents a material risk to Seller or any ERISA Affiliate
of incurring any such liability, other than liability for premiums due to the
Pension Benefit Guaranty Corporation. No Person has provided or is required to
provide security to the Seller Pension Plan under section 401(a)(29) of the Code
due to a plan amendment that results in an increase in current liability.

(d)          Except as set forth on Schedule 5.12(d), the administrator and the
fiduciaries of each Benefit Plan have in all material respects complied with the
applicable requirements of ERISA, the Code, and any other requirements of
applicable Laws, including the fiduciary responsibilities imposed by Part 4 of
Title I, Subtitle B of ERISA. Except as set forth on Schedule 5.12(d), there
have been no non-exempt “prohibited transactions” as described in section 4975
of the Code or Title I, Part 4 of ERISA involving any Benefit Plan, and to
Seller’s Knowledge there are no facts or circumstances which could give rise to
any tax imposed by section 4975 of the Code with respect to any Benefit Plan.

 

25

 



 

MISSOURI GAS

 

 

(e)          All contributions (including all employer matching and other
contributions and all employee salary reduction contributions) for all periods
ending prior to the Effective Time (including periods from the first day of the
current plan year to the Effective Time) have been paid to the Benefit Plans
within the time required by Law or will be paid to the Benefit Plans prior to or
as of the Closing, notwithstanding any provision of any Benefit Plan to the
contrary. All returns, reports, and disclosure statements required to be made
under ERISA and the Code with respect to the Benefit Plans have been timely
filed or delivered. No amount of income or any assets of any Benefit Plan, is
subject to tax as unrelated business taxable income.

(f)           Each Benefit Plan that is a group health plan (within the meaning
of section 5000(b)(1) of the Code) in all material respects complies with and
has been maintained and operated in material compliance with each of the health
care continuation requirements of section 4980B of the Code and Part 6 of Title
I, Subtitle B of ERISA and the requirements of the Health Insurance Protection
and Portability Act of 1996.

(g)          Schedule 5.12(g) sets forth the medical and life insurance benefits
currently provided by Seller to any currently retired or former employees of the
Business other than pursuant to Part 6 of Subtitle B of Title I of ERISA,
section 4980B of the Code, or similar provisions of state law.

(h)          Except as provided in Section 7.9, no provision of any Benefit Plan
would require the payment by Buyer of any money or other property, or the
provision by Buyer of any other rights or benefits, to any employee or former
employee of Seller as a result of the transactions contemplated by this
Agreement, whether or not such payment would constitute a parachute payment
within the meaning of section 280G of the Code.

 

5.13

Certain Contracts and Arrangements.

(a)          Except for contracts, agreements, leases, commitments,
understandings, or instruments which (i) are listed on Schedule 5.9, Schedule
5.11, or Schedule 5.13(a) (the “Material Business Agreements”), or (ii) have
been entered into in the ordinary course of business and do not individually
involve annual payment obligations in excess of $50,000, Seller is not a party
to any contract, agreement, lease, commitment, understanding, or instrument
which is principally related to the Business or the Purchased Assets other than
the Retained Agreements, the Shared Agreements, and any other contracts,
agreements, personal property leases, commitments, understandings, or
instruments which are Excluded Assets. Except as disclosed in Schedule 5.13(a),
each Material Business Agreement constitutes a valid and binding obligation of
Seller and, to Seller’s Knowledge, constitutes a valid and binding obligation of
the other parties thereto and is in full force and effect. Seller is not in
breach or default (nor has any event occurred which, with notice or the passage
of time, or both, would constitute such a breach or default) under, and has not
received written notice that it is in breach or default under, any Material
Business Agreement, except for such breaches or defaults as to which requisite
waivers or consents have been obtained. Except as set forth in Schedule 5.13(a),
to Seller’s Knowledge, no other party to any Material Business Agreement is in
breach or default (nor has any event occurred which, with notice or the

 

26

 



 

MISSOURI GAS

 

 

passage of time, or both, would constitute such a breach or default) under any
Material Business Agreement.

(b)          Schedule 5.13(b) sets forth a list of each municipal or county
franchise agreement relating to the Business to which Seller is a party (the
“Franchises”). Except as disclosed in Schedule 5.13(b), Seller (i) has all
Franchises necessary for the operation of the Business as presently conducted,
and (ii) is not in default under such agreements and, to Seller’s Knowledge,
each such agreement is in full force and effect.

5.14       Legal Proceedings and Orders. Except as set forth in Schedule 5.14,
there are no material Claims relating to the Purchased Assets or the Business,
which are pending or, to Seller’s Knowledge, threatened against Seller. Except
for any Regulatory Orders, or as set forth in Schedule 5.14, Seller is not
subject to any outstanding Orders that would reasonably be expected to apply to
the Purchased Assets or the Business following Closing.

5.15       Permits. Schedule 5.15 sets forth a list of all material Permits held
by Seller and required for the operation of the Business as presently conducted.
Except as disclosed in Schedule 5.15, Seller (i) has all Permits required by Law
for the operation of the Business as presently conducted, and (ii) is not in
breach or default (nor has any event occurred which, with the giving of notice
or the passage of time, or both, would constitute such a breach or default)
under such Permits and, to Seller’s Knowledge, each such Permit is in full force
and effect.

5.16       Compliance with Laws. Seller is in material compliance with all Laws
and Orders applicable to the Purchased Assets or the Business.

5.17       Insurance. Except as set forth on Schedule 5.17, since December 31,
2004, the Purchased Assets have been continuously insured with financially sound
insurers in such amounts and against such risks and losses as are customary in
the natural gas utility industry, and Seller has not received any written notice
of cancellation or termination with respect to any material insurance policy of
Seller providing coverage in respect of the Purchased Assets. All insurance
policies of Seller covering the Purchased Assets are in full force and effect;
however, coverage of the Purchased Assets under Seller’s insurance policies will
terminate as of the Effective Time.

 

5.18

Taxes.

(a)          All Tax Returns relating to the Business or the Purchased Assets
required to be filed by or on behalf of Seller have been filed in a timely
manner, and all Taxes required to be shown on such Tax Returns have been paid in
full, except to the extent being contested in good faith by appropriate
proceedings. None of the Purchased Assets is (i) an asset or property that is or
will be required to be treated as described in section 168(f)(8) of the Internal
Revenue Code of 1954 as in effect immediately before the enactment of the Tax
Reform Act of 1986, or (ii) tax-exempt use property within the meaning of
section 168(h)(1) of the Code.

(b)          Seller has withheld and paid all Taxes required to have been
withheld and paid in connection with amounts paid or owing to any employee or
independent contractor of the Business, and all forms W-2 and 1099 required with
respect thereto have been properly completed and timely filed.

 

27

 



 

MISSOURI GAS

 

 

(c)          None of the Assumed Obligations is an obligation to make a payment
that is not or will not be deductible under Code section 280G. Seller is not a
party to any Tax allocation or sharing agreement relating to the Business or the
Purchased Assets.

5.19       Regulation as a Utility. Neither Seller nor any of its Affiliates is
a “Holding Company,” a “Subsidiary Company,” or an “Affiliate” of a “Holding
Company” within the meaning of the Holding Company Act. The Business is
regulated as a public utility only in the State of Missouri.

5.20       Fees and Commissions. No broker, finder, or other Person is entitled
to any brokerage fees, commissions, or finder’s fees for which Buyer could
become liable or obligated in connection with the transactions contemplated
hereby by reason of any action taken by Seller.

 

ARTICLE VI

REPRESENTATIONS AND WARRANTIES OF BUYER

As an inducement to Seller to enter this Agreement and the Ancillary Agreements
and to consummate the transactions contemplated hereby, Buyer represents and
warrants to Seller as follows:

6.1          Organization. Buyer is a Kansas corporation duly organized, validly
existing, and in good standing under the laws of Missouri and has all requisite
corporate power and authority to own, lease, and operate its properties and to
carry on its business as is now being conducted.

6.2          Authority Relative to this Agreement and the Ancillary Agreements.
Buyer has all corporate power and authority necessary to execute and deliver
this Agreement and the Ancillary Agreements and to consummate the transactions
contemplated hereby and thereby. The execution and delivery of this Agreement
and the Ancillary Agreements and the consummation of the transactions
contemplated hereby and thereby have been duly and validly authorized by the
board of directors of Buyer and no other corporate proceedings on the part of
Buyer are necessary to authorize this Agreement and the Ancillary Agreements or
to consummate the transactions contemplated hereby and thereby. This Agreement
and the Ancillary Agreements have been duly and validly executed and delivered
by Buyer, and constitute valid and binding agreements of Buyer, enforceable
against Buyer in accordance with their respective terms, except as such
enforceability may be limited by applicable bankruptcy, insolvency, moratorium,
or other similar laws affecting or relating to enforcement of creditors’ rights
generally or general principles of equity.

6.3          Consents and Approvals; No Violation. Except as set forth in
Schedule 6.3, the execution and delivery of this Agreement and the Ancillary
Agreements by Buyer, and the consummation by Buyer of the transactions
contemplated hereby and thereby, do not:

 

(a)

conflict with or result in any breach of Buyer’s Governing Documents;

(b)          result in a default (including with notice, lapse of time, or
both), or give rise to any right of termination, cancellation, or acceleration,
under any of the terms, conditions, or provisions of any note, bond, mortgage,
indenture, agreement, lease, or other instrument or obligation to which Buyer or
any of its Affiliates is a party or by

 

28

 



 

MISSOURI GAS

 

 

which Buyer or any of its Affiliates or any of their respective assets may be
bound, except for such defaults (or rights of termination, cancellation, or
acceleration) as to which requisite waivers or consents have been, or will prior
to the Effective Time be, obtained or which if not obtained or made would not,
individually or in the aggregate, prevent or materially delay the consummation
of the transactions contemplated by this Agreement or the Ancillary Agreements;

(c)          violate any Law or Order applicable to Buyer, any of its
Affiliates, or any of their respective assets;

(d)          require any declaration, filing, or registration with, or notice
to, or authorization, consent, or approval of any Governmental Entity, other
than (i) the Buyer Required Regulatory Approvals, or (ii) such declarations,
filings, registrations, notices, authorizations, consents, or approvals which,
if not obtained or made, would not, individually or in the aggregate, prevent or
materially delay the consummation of the transactions contemplated by this
Agreement or the Ancillary Agreements.

6.4          Regulation as a Utility. Neither Buyer nor any of its Affiliates is
a “Holding Company,” a “Subsidiary Company,” or an “Affiliate” of a “Holding
Company” within the meaning of the Holding Company Act.

6.5          Buyer’s Knowledge. Buyer represents that it is a sophisticated
party, and has conducted a full due diligence investigation of the Business, the
Purchased Assets, and the Assumed Obligations. Buyer understands and agrees that
any financial forecasts or projections relating to the Business prepared by or
on behalf of Seller have been provided to Buyer with the understanding and
agreement that Seller is making no representation or warranty with respect to
such forecasts or projections and that actual future results will vary from
those forecast or projected based upon numerous factors.

6.6          Fees and Commissions. No broker, finder, or other Person is
entitled to any brokerage fees, commissions, or finder’s fees for which Seller
could become liable or obligated in connection with the transactions
contemplated hereby by reason of any action taken by Buyer.

6.7          Financial Capability. Buyer (i) has, and at the Closing will have,
sufficient internal funds (without giving effect to any unfunded financing
regardless of whether any such financing is committed) available to pay the
Purchase Price and any expenses incurred by Buyer in connection with the
transactions contemplated by this Agreement, (ii) has, and at the Closing will
have, the resources and capabilities (financial or otherwise) to perform its
obligations hereunder, and (iii) has not incurred any obligation, commitment,
restriction, or liability of any kind, which would impair or adversely affect
such resources and capabilities.

 

29

 



 

MISSOURI GAS

 

 

ARTICLE VII

COVENANTS OF THE PARTIES

 

7.1

Conduct of Business.

(a)          Except as contemplated in this Agreement, required by any Business
Agreement, Law, or Order, or otherwise described in Schedule 7.1, during the
period from the date of this Agreement to the Closing Date, Seller will operate
the Purchased Assets and the Business in the ordinary course consistent with
Good Utility Practice and will use commercially reasonable efforts to preserve
intact the Business, and to preserve the goodwill and relationships with
customers, suppliers, and others having business dealings with the Business.
Without limiting the generality of the foregoing, except as contemplated in this
Agreement, required by any Business Agreement, Law, or Order, or otherwise
described in Schedule 7.1, prior to the Closing Date, without the prior written
consent of Buyer, which will not be unreasonably withheld, delayed or
conditioned, Seller will not:

(i)           create, incur, assume, or suffer to exist any Encumbrance (other
than Permitted Encumbrances) upon the Purchased Assets;

(ii)          make any material change in the level of inventories customarily
maintained by Seller with respect to the Business, other than in the ordinary
course of business or consistent with Good Utility Practice;

(iii)         other than any such sales, leases, transfers, or dispositions
involving any Purchased Assets involving less than $25,000 on an individual
basis, or $100,000 in the aggregate, sell, lease (as lessor), transfer, or
otherwise dispose of any of the Purchased Assets, other than (A) in the ordinary
course of business, (B) consistent with Good Utility Practice, or (C) to the
extent that any such sales, leases, transfers, or dispositions are reflected in
the Adjustment Amount;

(iv)         other than in the ordinary course of business or consistent with
Good Utility Practice, (A) enter into, terminate, extend, renew, or otherwise
amend any material Business Agreement, or (B) waive any material default by, or
release, settle, or compromise any material claim against, any other Person who
is a party thereto; provided, that with respect to Financial Hedges, the
protocol set forth on Schedule 7.1(a)(iv) will also apply;

(v)          grant severance or termination pay to any present or former
employee of the Business that would be the responsibility of Buyer;

(vi)         enter into any collective bargaining agreement in which the terms
and conditions to be applicable to Transferred Employees materially differ from
those currently applicable to Business Employees, except where such differences
are appropriate based upon job classifications or seniority;

(vii)       grant any increase in the compensation of or grant or agree to any
bonus for Business Employees not covered by collective bargaining who will

 

30

 



 

MISSOURI GAS

 

 

become Transferred Employees, except for increases and bonuses in the ordinary
course of business and consistent with past practice; or

(viii)      agree or commit to take any action which would be a violation of the
restrictions set forth in Section 7.1(a)(i) through Section 7.1(a)(vii).

(b)          A committee comprised of one Person designated by Seller and one
Person designated by Buyer, and such additional Persons as may be appointed by
the Persons originally appointed to such committee (the “Transition Committee”)
will be established promptly following the execution of this Agreement to
examine transition issues relating to or arising in connection with the
transactions contemplated hereby. From time to time, the Transition Committee
will report its findings to the senior management of each of Seller and Buyer.

 

7.2

Access to Information.

(a)          Between the date of this Agreement and the Closing Date, Seller
will, during ordinary business hours and upon reasonable notice, (i) give Buyer
and Buyer’s Representatives reasonable access to the Purchased Assets to which
Buyer is not denied access by Law and to which Seller has the right to grant
access without the consent of any other Person (and in the case where consent of
another Person is required, only on such terms and conditions as may be imposed
by such other Person); (ii) permit Buyer to make such reasonable inspections
thereof as Buyer may reasonably request; (iii) furnish Buyer with such financial
and operating data and other information with respect to the Business as Buyer
may from time to time reasonably request; and (iv) furnish Buyer with a copy of
each material report, schedule, or other document principally relating to the
Business filed by Seller with, or received by Seller from, any Governmental
Entity; provided, however, that (A) any such investigation will be conducted in
such a manner as not to interfere unreasonably with the operation of the
Business or any other Person, (B) Buyer will indemnify and hold harmless Seller
from and against any Losses caused to Seller by any action of Buyer or Buyer’s
Representatives while present on any of the Purchased Assets or other premises
to which Buyer is granted access hereunder (including restoring any such
premises to the condition substantially equivalent to the condition such
premises were in prior to any such investigation), (C) Seller will not be
required to take any action which would constitute a waiver of the
attorney-client privilege, and (D) Seller need not supply Buyer with any
information which Seller is under a contractual or other legal obligation not to
supply; provided, however, if Seller relies upon clauses (C) or (D) as a basis
for withholding information from disclosure to Buyer, to the fullest extent
possible without causing a waiver of the attorney-client privilege, or a
violation of a contractual or legal obligation, as the case may be, Seller will
provide Buyer with a description of the information withheld and the basis for
withholding such information. Notwithstanding anything in this Section 7.2 to
the contrary, (x) Buyer will not have access to personnel and medical records if
such access could, in Seller’s good faith judgment, subject Seller to risk of
liability or otherwise violate the Health Insurance Portability and
Accountability Act of 1996, and (y) any investigation of environmental matters
by or on behalf of Buyer will be limited to visual inspections and site visits
commonly included in the scope of “Phase 1” level

 

31

 



 

MISSOURI GAS

 

 

environmental inspections, and Buyer will not have the right to perform or
conduct any other sampling or testing at, in, on, or underneath any of the
Purchased Assets.

(b)          Unless and until the transactions contemplated hereby have been
consummated, each Party will, and will cause its Affiliates and Representatives
to, hold in strict confidence and not use or disclose to any other Person all
Confidential Information. As to each Party, “Confidential Information” means all
information in any form heretofore or hereafter obtained from the other Party in
connection with such Party’s evaluation of the Business or in connection with
the negotiation of this Agreement, whether pertaining to financial condition,
results of operations, methods of operation or otherwise, other than information
which is in the public domain through no violation of this Agreement or the
Confidentiality Agreement. Notwithstanding the foregoing, either Party may
disclose Confidential Information to the extent that such information is
required to be disclosed by it by Law or in connection with any proceeding by or
before a Governmental Entity, including any disclosure, financial or otherwise,
required to comply with any SEC rules or Required Regulatory Approvals. In the
event that a Party believes any such disclosure is required, that Party will
give the other Party notice thereof as promptly as possible and will cooperate
with the other Party in seeking any protective orders or other relief as the
other Party may determine to be necessary or desirable. In no event will the
Party contemplating disclosure make or permit to be made any disclosure of
Confidential Information other than to the extent its legal counsel has advised
in writing is required by Law, and such Party will use its best efforts to
assure that any Confidential Information so disclosed is protected from further
disclosure to the maximum extent permitted by Law. If the transactions
contemplated hereby are not consummated, each Party will promptly return to the
other Party all copies of any Confidential Information, including any materials
prepared by the returning Party’s Representatives incorporating or reflecting
Confidential Information, and an officer of each Party will certify in writing
compliance with the foregoing. The provisions of this Section 7.2(b) supersede
the Confidentiality Agreement. If the Closing occurs, the obligations of Buyer
under Section 7.2(b) will as of the Closing expire with respect to any
information to the extent related to the Purchased Assets and the Business. If
the Closing occurs, the Parties will (except as provided in the preceding
sentence) continue to be bound by the provisions of this Section 7.2(b) for two
years following the Closing. If the Closing does not occur, Buyer will continue
to be bound by the provisions of this Section 7.2(b) for three years after the
date of this Agreement.

(c)          Buyer agrees that, without Seller’s written consent, except as
otherwise provided for in this Agreement, commencing on the date hereof and
continuing for a period of one year following the earlier of (i) the Closing
Date and (ii) the date on which this Agreement is terminated, neither Buyer nor
any Affiliate of Buyer will directly or indirectly solicit for employment or
employ any person who is now employed by Seller; provided, that Buyer and its
Affiliates are not prohibited from: (A) employing a person who contacts Buyer or
its Affiliates on his own initiative and without any direct or indirect
solicitation by Buyer or its Affiliates; or (B) conducting generalized
solicitations for employees that are not specifically targeted at Seller’s
employees, through the use of media advertisements, professional search firms,
or otherwise. The provisions of this Section 7.2(c) supersede the
Confidentiality Agreement.

 

32

 



 

MISSOURI GAS

 

 

(d)          Seller agrees that for the two-year period immediately following
the Closing Date, Seller will, and will cause its Affiliates and Representatives
to, hold in strict confidence and not disclose to any other Person all
Confidential Business Information. “Confidential Business Information” means all
commercially sensitive information in any form heretofore or hereafter obtained
by Seller to the extent relating to the Business or the Purchased Assets,
whether pertaining to financial condition, results of operations, methods of
operation or otherwise, other than information which is in the public domain
through no violation of this Agreement. Notwithstanding the foregoing, Seller
may disclose Confidential Business Information to the extent that such
information is required to be disclosed under contracts existing as of the
Closing Date, by Law, or in connection with any proceeding by or before a
Governmental Entity, including any disclosure, financial or otherwise, required
to comply with any SEC rules or Required Regulatory Approvals. In the event that
Seller believes any such disclosure is required by Law or in connection with any
proceeding by or before a Governmental Entity, Seller will give the Buyer notice
thereof as promptly as possible and will cooperate with Buyer in seeking any
protective orders or other relief as Buyer may determine to be necessary or
desirable. In no event will Seller make or permit to be made any disclosure of
Confidential Business Information other than to the extent Seller determines in
good faith to be required pursuant to SEC rules, or rules governing required
disclosure in other regulatory proceedings, or its legal counsel has advised is
required to comply with the terms of a contract existing as of the Closing Date
or required by Law, or is required in connection with any proceeding by or
before a Governmental Entity, and Seller will use its commercially reasonable
efforts to assure that any Confidential Business Information so disclosed is
protected from further disclosure.

(e)          Seller will, and will cause its Affiliates and Representatives, to
cease immediately and cause to be terminated any and all existing activities,
discussions or negotiations, if any, with any third party to acquire all or a
material portion of the Business or the Purchased Assets (an “Acquisition
Proposal”) and, after Closing, will use its commercially reasonable efforts to
cause any such party (or its Affiliates or Representatives) in possession of
confidential information about the Business that was furnished to such party (or
its Affiliates or Representatives) by or on behalf of the Seller to return or
destroy all such information. Seller agrees that, until the earlier of the
Closing or termination of this Agreement, it will not, directly or indirectly
through any officer, subsidiary, director, representative, or agent (i) seek,
initiate, or solicit any Person to make an Acquisition Proposal, (ii) engage in
negotiations or discussion concerning an Acquisition Proposal with any Person,
or (iii) disclose any confidential, non-public information related to the
Business or give access to the properties, employees, books or records of the
Seller with respect to the Business to any Person in connection with an
Acquisition Proposal. Notwithstanding the foregoing, in no event will an
Acquisition Proposal include discussions, negotiations or any other activities
(including the execution of, and performance under, definitive transaction
documents), if any, involving either or both of (A) a merger, consolidation, or
other reorganization of Seller with a third party or (B) the acquisition by a
third party of any assets or operations of Seller other than the Business or the
Purchased Assets, in each case, to the extent any such transaction will not
impair the Parties’ rights and obligations with respect to the transactions
contemplated by this Agreement. Seller will notify Buyer of any Acquisition
Proposal as soon as

 

33

 



 

MISSOURI GAS

 

 

commercially practicable following Seller’s receipt of, or Seller otherwise
becoming aware of, any Acquisition Proposal.

(f)           For a period of seven years after the Closing Date, each Party and
its representatives will have reasonable access to all of the books and records
relating to the Business or the Purchased Assets, including all Transferred
Employee Records, in the possession of the other Party to the extent that such
access may reasonably be required by such Party in connection with the Assumed
Obligations or the Excluded Liabilities, or other matters relating to or
affected by the operation of the Business and the Purchased Assets. Such access
will be afforded by the Party in possession of such books and records upon
receipt of reasonable advance notice and during normal business hours; provided,
however, that (i) any review of books and records will be conducted in such a
manner as not to interfere unreasonably with the operation of the business of
any Party or its Affiliates, (ii) no Party will be required to take any action
which would constitute a waiver of the attorney-client privilege, and (iii) no
Party need supply the other Party with any information which such Party is under
a contractual or other legal obligation not to supply. The Party exercising the
right of access hereunder will be solely responsible for any costs or expenses
incurred by it pursuant to this Section 7.2(f). If the Party in possession of
such books and records desires to dispose of any such books and records prior to
the expiration of such seven-year period, such Party will, prior to such
disposition, give the other Party a reasonable opportunity at such other Party’s
expense to segregate and take possession of such books and records as such other
Party may select.

7.3          Expenses. Except to the extent specifically provided herein, and
irrespective of whether the transactions contemplated hereby are consummated,
all costs and expenses incurred in connection with this Agreement and the
transactions contemplated hereby will be borne by the Party incurring such costs
and expenses. For the avoidance of doubt, Buyer will be solely responsible for
payment of (i) all filing fees in connection any Required Regulatory Approvals,
and (ii) all other filing, recording, transfer, or other fees or charges of any
nature payable pursuant to any provision of Law or any Order or Franchise in
connection with the sale, transfer, and assignment of the Purchased Assets and
the Assumed Obligations, except as expressly provided in Section 7.7; provided,
that (A) Buyer will be responsible for the first $100,000 of all amounts
described under Section 7.3(ii) and (B) each Party will be responsible for
one-half of all amounts described under Section 7.3(ii) in excess of $100,000.

7.4          Further Assurances; Procedures with Respect to Certain Agreements
and other Assets.

(a)          Subject to the terms and conditions of this Agreement, each of the
Parties will use commercially reasonable efforts to take, or cause to be taken,
all action, and to do, or cause to be done, all things necessary, proper, or
advisable to consummate and make effective the transactions contemplated hereby,
including using commercially reasonable efforts to obtain satisfaction of the
conditions precedent to each Party’s obligations hereunder within its reasonable
control. Neither Party will, without the prior written consent of the other
Party, take any action which would reasonably be expected to prevent or
materially impede, interfere with or delay the transactions contemplated by this
Agreement. From time to time on or after the Closing Date, Seller will, at its
own expense, execute and deliver such documents to Buyer as Buyer may reasonably
request

 

34

 



 

MISSOURI GAS

 

 

in order to more effectively consummate the transactions contemplated hereby.
From time to time after the date hereof, Buyer will, at its own expense, (i)
execute and deliver such documents to Seller as Seller may reasonably request in
order to more effectively consummate the transactions contemplated hereby, and
(ii) cooperate with Seller in connection with obtaining any releases or
discharges of Seller from any of the Assumed Obligations.

(b)          Seller has easements, license agreements (including railroad
crossing rights), rights-of-way, and leases for rights-of-way, some of which
relate solely to the Business and Purchased Assets (the “Easements”) and others
of which relate to both the Business and Purchased Assets and Seller’s other
businesses (the “Shared Easements”). At the Closing, Seller will convey and
assign to Buyer, subject to the obtaining of any necessary consents, (i) by the
Assignment of Easements, all Easements, and (ii) by separate sub-easement or
other document, sufficient rights under the Shared Easements to permit Buyer to
use the same, as presently used by Seller with respect to the Business, on a
nonexclusive basis (the “Shared Easement Rights”).

(c)          (i)          To the extent that Seller’s rights under any Business
Agreement may not be assigned without the consent of another Person which
consent has not been obtained, this Agreement will not constitute an agreement
to assign the same if an attempted assignment would constitute a breach thereof
or be unlawful. Seller will use its commercially reasonable efforts (without
being required to make any payment to any third party or to incur any economic
burden other than as provided under Section 7.3) to obtain any such required
consent as promptly as possible. Buyer agrees to cooperate with Seller in its
efforts to obtain any such consent (including the submission of such financial
or other information concerning Buyer and the execution of any assumption
agreements or similar documents reasonably requested by a third party) without
being required to make any payment to any third party (other than as provided
under Section 7.3) or to incur any economic burden (other than the assumption of
Seller’s obligations under the applicable Business Agreement). Seller and Buyer
agree that if any consent to an assignment of any Business Agreement is not
obtained or if any attempted assignment would be ineffective or would impair
Buyer’s rights and obligations under the Business Agreement in question so that
Buyer would not acquire the benefit of all such rights and obligations, then (A)
Seller may elect to exercise its rights under Section 7.4(d) with respect to any
such Business Agreement that is a personal property lease, or (B) if Seller does
not exercise such rights or if such Business Agreement is not a personal
property lease, then at the Closing the Parties will, to the maximum extent
permitted by Law and such Business Agreement, enter into such arrangements with
each other as are reasonably necessary to provide Buyer with the benefits and
obligations of such Business Agreement from and after the Effective Time.

(ii)          To the extent that any Business Agreement consisting of a futures
contract, options contract, or other derivatives transaction (but not including
contracts for physical delivery) (each, a “Financial Hedge”) is not assignable
due to the rules and regulations of the Commodities Futures Trading Commission,
the New York Mercantile Exchange (or other futures or options exchange on which

 

35

 



 

MISSOURI GAS

 

 

the Financial Hedge was entered into), or the relevant clearinghouse, the
Parties agree that the Financial Hedge will be liquidated at the Closing.
Liquidation proceeds will be paid as follows: (A) In the event Seller’s
aggregate mark-to-market value of the Financial Hedges is positive, Seller will
pay Buyer the mark-to-market value of the Financial Hedges; or (B) in the event
Seller’s aggregate mark-to-market value of the Financial Hedges is negative,
Buyer will pay Seller the mark-to-market value of the Financial Hedges. On or
before the Closing, the Parties will mutually agree on a specific procedure to
liquidate the Financial Hedges, and any payment due as a result of such
liquidation under this Section 7.4(c)(ii) will be made at the Closing. Seller
will calculate the mark-to-market value of the Financial Hedges in accordance
with its usual and customary practice.

(d)          With respect to equipment or other personal property that is used
principally for the Business and that is leased by Seller either (i) pursuant to
a personal property lease that is a Business Agreement that cannot be assigned
to Buyer, or (ii) pursuant to any other agreements, Seller will prior to the
Effective Time purchase the assets leased under such lease and used principally
for the Business, and such assets will be included in the Purchased Assets, if
such purchase can be accomplished on a commercially reasonable basis.

(e)          The Parties have agreed that the agreements set forth on Schedule
7.4(e) (the “Shared Agreements”) will be governed by this Section 7.4(e) and are
not Business Agreements. Seller’s rights and obligations under the Shared
Agreements, to the extent such rights and obligations relate to the Business,
are described on Schedule 7.4(e), and are referred to herein as the “Allocated
Rights and Obligations.” Unless Seller elects to enter into Other Arrangements,
the Parties agree to cooperate with each other and use commercially reasonable
efforts to enter into agreements with the other party or parties to each Shared
Agreement providing for (i) assignment to and assumption by Buyer, effective
from and after the Effective Time, of the Allocated Rights and Obligations, and
(ii) retention by Seller of all rights and obligations of Seller under the
Shared Agreements other than the Allocated Rights and Obligations (such
agreements set forth in (i) and (ii) being referred to as “Substitute
Arrangements”); provided, that neither Seller nor Buyer will be obligated to
enter into or agree to any such Substitute Arrangements unless such Substitute
Arrangements have the effect of transferring to the Buyer the Allocated Rights
and Obligations (and reserving to Seller the rights and obligations which are
not Allocated Rights and Obligations) on a fair and equitable basis, as
determined in the reasonable discretion of Seller and Buyer. In connection with
the foregoing, the Parties agree, as reasonably requested, to submit such
financial or other information concerning themselves, and to execute such
assumption agreements or similar documents reasonably requested by a third
party; provided that neither Party will be required to make any payment to any
third party or to incur any economic burden (other than the assumption of the
Allocated Rights and Obligations by Buyer, and the retention of the other rights
and obligations under the Shared Agreements by Seller). In the event that (x)
the Parties are unable to enter into Substitute Arrangements with respect to a
Shared Agreement in accordance with the foregoing, or (y) Seller notifies Buyer
that it elects not to pursue Substitute Arrangements with respect to such Shared
Agreement, then in either case at the Closing the Parties will, to the maximum
extent permitted by Law and such Shared

 



 

MISSOURI GAS

 

36

 

Agreement, enter into such arrangements with each other as are necessary to
provide Buyer with the benefits and obligations of the Allocated Rights and
Obligations under such Shared Agreement, with Seller retaining the other
benefits and obligations under such Shared Agreement from and after the
Effective Time (the “Other Arrangements”).

(f)           Seller from time to time provides collateral or other security to
certain other Persons in connection with the Business pursuant to certain
Business Agreements and Shared Agreements. Seller and Buyer agree to use
commercially reasonable efforts to cause such collateral or other security to be
returned to Seller (including in the case of a letter of credit a return of the
letter of credit to Seller) at the Closing, or released (in the case of other
credit support previously provided by Seller). In the event that such collateral
or other security is not returned to Seller or otherwise released at the
Closing, Buyer will (i) pay to Seller an amount equal to any cash collateral
posted by Seller; and (ii) in the case of a letter of credit, provide to Seller
a back-up letter of credit in the same amount and for a period expiring no
earlier than 10 days following the expiration of the letter of credit previously
provided by Seller. The provisions of this Section 7.4(e) will apply to
collateral or other security provided in connection with Shared Agreements to
the extent such collateral or other security is related to the Allocated Rights
and Obligations under such Shared Agreements.

(g)          Following the Closing, each Party will promptly remit to the other
any payments such Party receives that are in satisfaction of any rights or
assets belonging to the other Party.

(h)          At least 60 days prior to the Closing Date, Buyer will provide to
Seller a list setting forth (i) any services that Buyer requests be provided by
Seller following the Closing Date pursuant to the Transition Services Agreement,
and (ii) the period of time following the Closing Date during which Buyer
requests such services be provided. Upon delivery of such list, the Parties will
use commercially reasonable efforts to reach agreement on the contents of
Schedule 1.1 to the Transition Services Agreement, which sets forth the services
to be provided, the fees and expenses to be paid and reimbursed by Buyer in
connection with the services, and the periods during which the services will be
provided by Seller following the Closing Date (it being understood that the form
of Transition Services Agreement attached hereto as Exhibit 1.1-E will be used
without modification, other than the inclusion of the Schedule 1.1 to be
negotiated by the Parties as provided above).

7.5          Public Statements. Each Party will consult with the other prior to
issuing, and will consider in good faith any comments by the other to or in
respect of, any public announcement, statement, or other disclosure with respect
to this Agreement or the transactions contemplated hereby, except as may be
required by Law or stock exchange rules and provided that any such public
announcement, statement, or other disclosure issued by either Party will be
subject to Section 7.2(b).

 

7.6

Consents and Approvals.

(a)          Seller and Buyer will each file or cause to be filed with the
Federal Trade Commission and the United States Department of Justice, Antitrust
Division any

 

37

 



 

MISSOURI GAS

 

 

notifications required to be filed under the HSR Act and the rules and
regulations promulgated thereunder with respect to the transactions contemplated
hereby. The Parties will consult and cooperate with each other as to the
appropriate time of filing such notifications and will (i) make such filings at
the agreed upon time, (ii) respond promptly to any requests for additional
information made by either of such agencies, and (iii) use their commercially
reasonable efforts to cause the waiting periods under the HSR Act to terminate
or expire at the earliest possible date after the date of such filings.

(b)          Seller and Buyer will cooperate with each other and use
commercially reasonable efforts to (i) promptly prepare and file all necessary
applications, notices, petitions, and filings, and execute all agreements and
documents to the extent required by Law or Order for consummation of the
transactions contemplated by this Agreement (including the Required Regulatory
Approvals), (ii) obtain the transfer to Buyer of all Transferable Permits and
Transferable Environmental Permits, and the reissuance to Buyer of all Permits
that are not Transferable Permits and all Environmental Permits that are not
Transferable Environmental Permits, (iii) obtain the consents, approvals, and
authorizations of all Governmental Entities to the extent required by Law or
Order for consummation of the transactions contemplated by this Agreement
(including the Required Regulatory Approvals) (including by taking all
structural corporate actions necessary to consummate the transactions
contemplated hereby in a timely manner), and (iv) obtain all consents,
approvals, and authorizations of all other Persons to the extent necessary to
consummate the transactions contemplated by this Agreement as required by the
terms of any note, bond, mortgage, indenture, deed of trust, license, franchise,
permit, concession, contract, lease, or other instrument to which Seller or
Buyer is a party or by which either of them is bound. Seller and Buyer each will
have the right to review in advance all characterizations of the information
relating to it or the transactions contemplated by this Agreement which appear
in any filing made by the other in connection with the transactions contemplated
hereby.

(c)          Neither Party will on an ex parte basis initiate, directly or
indirectly, any communications, meetings, or other contacts with any
Governmental Entity in connection with the transactions contemplated hereby or
any matters relating to any declaration, filing, or registration with, notice
to, or authorization, consent, or approval of any such Governmental Entity in
connection with this Agreement. In connection with any communications, meetings,
or other contacts, formal or informal, oral or written, with any Governmental
Entity in connection with the transactions contemplated hereby or any such
declaration, filing, registration, notice, authorization, consent, or approval,
each Party agrees: (i) to inform the other in advance of any such communication,
meeting, or other contact which such Party proposes or intends to make,
including the subject matter, contents, intended agenda, and other aspects of
any of the foregoing; (ii) to consult and cooperate with the other Party, and to
take into account the comments of such other Party in connection with any of the
matters covered by Section 7.6(c)(i); (iii) to arrange for representatives of
the other Party to participate to the maximum extent possible in any such
communications, meetings, or other contacts; (iv) to notify the other Party of
any oral communications with any Governmental Entity relating to any of the
foregoing; and (v) to provide the other Party with copies of all written
communications with any Governmental Entity relating to any of the foregoing.
Notwithstanding the foregoing, nothing in this Section 7.6 will apply to or
restrict communications or other actions by

 

38

 



 

MISSOURI GAS

 

 

Seller with or with regard to Governmental Entities in connection with (x) the
Purchased Assets or the Business in the ordinary course of business, or (y) the
transactions contemplated by Section 7.9.

(d)          Seller and Buyer will cooperate with each other and promptly
prepare and file notifications with, and request Tax clearances from, state and
local taxing authorities in jurisdictions in which a portion of the Purchase
Price may be required to be withheld or in which Buyer would otherwise be liable
for any Tax liabilities of Seller pursuant to such state and local Tax Law
(other than any such liabilities which under the terms hereof are to be paid by
Buyer).

 

7.7

Tax Matters.

(a)          All transfer, documentary, stamp, registration, sales and use
Taxes, including real property conveyance Taxes, incurred in connection with
this Agreement and the transactions contemplated hereby will be paid by Seller,
and Seller, at its own expense, will file, to the extent required by applicable
Law, all necessary Tax Returns and other documentation with respect to all such
transfer or sales and use Taxes, and, if required by applicable Law, Buyer will
join in the execution of any such Tax Returns or other documentation.

(b)          Seller will be responsible for the preparation and timely filing of
all Tax Returns reflecting Taxes payable by Seller and the timely payment of all
Taxes shown to be due on such returns. Buyer will be responsible for the
preparation and timely filing of all Tax Returns reflecting Taxes payable by
Buyer and the timely payment of all Taxes shown to be due on such returns. Any
Tax Return that reflects Taxes to be prorated in accordance with Section 3.4
will be subject to the approval of the Party not preparing such return, which
approval will not be unreasonably withheld or delayed. Each Party will make any
such Tax Return prepared by it available for the other Party’s review and
approval no later than 20 Business Days prior to the due date for filing such
Tax Return. Within 15 Business Days after receipt of such Tax Return, the
approving Party will pay to the Party preparing the Tax Return the amount of
such prorated Taxes shown as due on such approved Tax Return for which such
approving Party is responsible under Section 3.4.

(c)          Buyer and Seller will provide each other with such assistance as
may reasonably be requested by the other Party in connection with the
preparation of any Tax Return, any audit or other examination by any taxing
authority, or any judicial or administrative proceedings relating to liability
for Taxes, and each Party will retain and provide the other with any records or
information which may be relevant to such return, audit or examination or
proceedings. Any information obtained pursuant to this Section 7.7(c) or
pursuant to any other Section hereof providing for the sharing of information in
connection with the preparation of, or the review of, any Tax Return or other
schedule relating to Taxes will be kept confidential by the Parties hereto in
accordance with Section 7.2(b).

7.8          Supplements to Schedules. Prior to the Closing Date, Seller may
supplement or amend the Schedules furnished by it under this Agreement to
properly reflect matters arising

 

39

 



 

MISSOURI GAS

 

 

after the date hereof (or, in the case of items that are based on Seller’s
Knowledge, matters of which Seller first acquires Knowledge after the date
hereof), except that Schedule 7.1 may not be supplemented or amended. In the
event that the changes to the Schedules resulting from such supplements and
amendments, considered collectively, give rise to (or could reasonably be
expected to give rise to) a Material Adverse Effect (considered without giving
effect to part (G) of the definition of “Excluded Matter” set forth in the
definition of “Material Adverse Effect”), Buyer may either (i) terminate this
Agreement without liability to either Party, or (ii) not so terminate this
Agreement (in which event any breach of any representation or warranty made by
Seller which would otherwise exist absent such supplements and amendments will
be deemed cured for all purposes of this Agreement). In order to terminate this
Agreement pursuant to this Section 7.8, Buyer must give notice of such
termination to Seller within 10 Business Days following receipt of such
supplemented or amended Schedules from Seller. In the event that Buyer
terminates this Agreement pursuant to this Section 7.8, such termination will be
Buyer’s sole remedy hereunder, and Seller will have no further liability or
obligation to Buyer.

 

7.9

Employees and Employee Benefits.

(a)          (i)          From and after the Closing, Buyer will recognize the
International Brotherhood of Electrical Workers, Local Union No. 695 (“Local
695”) and the International Brotherhood of Electrical Workers, Local Union No.
814 (“Local 814”) as the exclusive bargaining representatives of the bargaining
units that include Transferred Employees.

(ii)          If the clerical Business Employees that are members of Local 695
will not be accreted into an existing bargaining unit of Buyer, then Buyer will
either (A) no later than 20 Business Days prior to Closing, negotiate and reach
agreement with Local 695 on the terms and conditions of a new collective
bargaining agreement to be effective from and after the Closing, or (B) at
Closing, enter into a replacement collective bargaining agreement with Local 695
containing terms and conditions substantially similar to the terms and
conditions of the existing Collective Bargaining Agreement applicable to such
clerical Business Employees.

 

(iii)        If the “physical” or field Business Employees that are members of
Local 695 will not be accreted into an existing bargaining unit of Buyer, then
Buyer will either (A) no later than 20 Business Days prior to Closing, negotiate
and reach agreement with Local 695 on the terms and conditions of a new
collective bargaining agreement to be effective from and after the Closing, or
(B) at Closing, enter into a replacement collective bargaining agreement with
Local 695 containing terms and conditions substantially similar to the terms and
conditions of the existing Collective Bargaining Agreement applicable to such
physical or field Business Employees.

 

(iv)         If the Business Employees that are members of Local 814 will not be
accreted into an existing bargaining unit of Buyer, then Buyer will either (A)
no later than 20 Business Days prior to Closing, negotiate and reach agreement
with Local 814 on the terms and conditions of a new collective bargaining
agreement to be effective from and after the Closing, or (B) at Closing, enter
into

 

40

 



 

MISSOURI GAS

 

 

a replacement collective bargaining agreement with Local 814 containing terms
and conditions substantially similar to the terms and conditions of the existing
Collective Bargaining Agreement applicable to such Business Employees.

 

(v)          Buyer agrees that (A) upon request by Seller, Buyer will notify
Seller of the status of negotiations with Local 695 and Local 814, and (B) no
later than 19 Business Days prior to the Closing Date, Buyer will notify Seller
whether the applicable Business Employees will be accreted into an existing
bargaining unit of Buyer and, if not, whether new collective bargaining
agreements have been successfully negotiated.

 

(b)          Upon Buyer’s request, Seller will provide Buyer with access to
those Transferred Employee Records which Seller is not restricted by Law, Order
or agreement from providing to Buyer.

(c)          No later than 20 Business Days prior to the Closing, Buyer will
give Qualifying Offers of employment to all Business Employees. Each such person
who becomes employed by Buyer pursuant to this Section 7.9(c) is referred to
herein as a “Transferred Employee.” For this purpose, a “Qualifying Offer” means
employment at a level of base pay at least equal to the Transferred Employee’s
base pay in effect immediately prior to the Closing Date, and with a primary
work location no more than 50 miles from the Transferred Employee’s primary work
location immediately prior to the Closing Date. Buyer will assume the severance
compensation agreements listed on Schedule 7.9 (c).

(d)          All Qualifying Offers made by Buyer pursuant to Section 7.9(c) will
be made in accordance with all applicable Laws, will be conditioned only on the
occurrence of the Closing, and will remain open for a period expiring no earlier
than ten Business Days prior to the Closing Date. Any such offer which is
accepted before it expires will thereafter be irrevocable, except for good
cause. Following acceptance of such offers, Buyer will provide written notice
thereof to Seller and Seller will provide Buyer with access to the Transferred
Employee Records. Seller will be responsible for all liabilities and obligations
for and with respect to any Business Employees who do not become Transferred
Employees other than (i) pursuant to Exhibit 7.9(e)(ii)(C) or (ii) due to a
breach by Buyer of this Section 7.9 or retirement by such employee after the
date hereof and prior to Closing.

(e)          The following will be applicable with respect to the Business
Employees, Current Retirees, and Other Plan Participants:

(i)           From and after the Effective Time, the Transferred Employees will
accrue no additional benefits under any employee benefit plan, policy, program,
or arrangement of Seller or its Affiliates.

(ii)          As of the Effective Time, Buyer will cause the Transferred
Employees to be covered by Buyer benefit plans available to similarly situated
employees of Buyer and, except as provided below, on the same terms and
conditions as are made available to such similarly situated employees. If Buyer

 



 

MISSOURI GAS

 

 

41

 

has no similarly situated employees, Buyer will cause the Transferred Employees
to be covered by Buyer-sponsored benefit plans that provide benefits that are
comparable, in the aggregate, to the benefits provided to the Transferred
Employees as of the date immediately preceding the Closing Date. The commitments
under this Section 7.9(e)(ii) require the following:

(A)         With respect to welfare benefit plans, Buyer agrees to waive or to
cause the waiver of all limitations as to pre-existing conditions and
actively-at-work exclusions and waiting periods for the Transferred Employees.
With respect to the calendar year in which the Closing Date occurs, all health
care expenses incurred by any such employees or any eligible dependent thereof,
including any alternate recipient pursuant to qualified medical child support
orders, in the portion of the calendar year preceding the Closing Date that were
qualified to be taken into account for purposes of satisfying any deductible or
out-of-pocket limit under any Seller health care plans will be taken into
account for purposes of satisfying any deductible or out-of-pocket limit under
the health care plan of Buyer for such calendar year.

(B)         With respect to service and seniority, Buyer will recognize the
service and seniority of each of the Transferred Employees recognized by Seller
for all non-pension purposes, including the determination of eligibility, the
extent of service or seniority-related welfare benefits such as vacation and
sick pay benefits, and levels of benefits other than pension benefits, including
eligibility for and level of retiree health benefits.

(C)         The Parties will comply with the provisions set forth on Exhibit
7.9(e)(ii)(C).

 

(D)

Retiree Health.

(1)          Buyer will assume all liabilities, obligations, and
responsibilities with respect to providing post-retirement health and life
insurance benefits (“Post-Retirement Welfare Benefits”) to (i) the persons
listed on Schedule 7.9(e)(ii)(D)(1) and any Business Employee who retires
between the date hereof and the Closing Date (such listed persons and Business
Employees, the “Current Retirees”) and their spouses and eligible dependents,
and (ii) the Business Employees who have, as of the date hereof, satisfied the
age and service eligibility requirements for Post-Retirement Welfare Benefits
under the applicable Seller plans (the “Grandfathered Active Employees” and,
together with the Current Retirees, the “Grandfathered Individuals”) and their
spouses and eligible dependents. The Grandfathered Individuals as of the date
hereof are listed on Schedule 7.9(e)(ii)(D)(1). Effective as of the Closing Date
and for a period continuing for at least two years thereafter (the “Benefit
Continuation Period”), Buyer will continue to provide to the Current Retirees
Post-Retirement Welfare Benefits that are comparable to or more favorable in the
aggregate than those Post-Retirement Welfare Benefits provided to such Current
Retirees immediately prior to the Closing Date,

 

42

 



 

MISSOURI GAS

 

 

under cost-sharing structures that are at least as favorable as the cost-sharing
structures in effect for and available to the Current Retirees immediately prior
to the Closing Date. For a period continuing at least through the last day of
the Benefit Continuation Period, Buyer will provide to the Grandfathered Active
Employees Post-Retirement Welfare Benefits that are comparable to or more
favorable in the aggregate than those Post-Retirement Welfare Benefits that
would have been available to such Grandfathered Active Employees immediately
prior to the Closing Date, commencing at the time such Grandfathered Active
Employees retire under cost-sharing structures that are at least as favorable as
the cost-sharing structures in effect for and available to the Grandfathered
Active Employees immediately prior to the Closing Date (if such employees had
retired immediately prior to the Closing Date). For the avoidance of doubt, any
Grandfathered Active Employee who earns 1,000 hours of service with Seller in
the calendar year in which the Closing occurs will be given a year of credit for
such service for purposes of Seller’s Post-Retirement Welfare Benefits.
Following the Benefit Continuation Period, Buyer may exercise any right that
Seller would have had to amend or terminate Post-Retirement Welfare Benefits for
the Grandfathered Individuals and their spouses and eligible dependents.
Grandfathered Individuals, all other Transferred Employees, and the spouses and
eligible dependents of all of the above for whom Seller could amend or terminate
coverage will be covered either (x) by the Post-Retirement Welfare Benefits
available to similarly situated retirees, spouses, and eligible dependents of
Buyer, or (y) at Buyer’s sole option, by Post-Retirement Welfare Benefits that
are comparable in the aggregate to the Post-Retirement Welfare Benefits offered
by Seller as of the date immediately prior to the Closing Date.

(2)          On or prior to the Closing Date, Buyer will provide evidence
reasonably satisfactory to Seller that Buyer has established and is maintaining
one or more trusts meeting the requirements of section 501(c)(9) of the Code
(the “Buyer’s VEBA”). Following the Closing, in accordance with the provisions
of this Section 7.9(e)(ii)(D)(2), Seller will cause the trusts set forth on
Schedule 7.9(e)(ii)(D)(2) (“Seller’s VEBAs”) to transfer cash (or other assets
as the Parties mutually agree) to the Buyer’s VEBA equal to the Allocated VEBA
Amount. The “Allocated VEBA Amount” means the amount of assets in Seller’s VEBAs
that are allocated by Seller as of the Closing Date, in accordance with Seller’s
normal policies and past practice, to provide funding in part of the
Post-Retirement Welfare Benefits for the Grandfathered Individuals and their
spouses and eligible dependents. The Allocated VEBA Amount will be dedicated by
Buyer for the funding in part of Post-Retirement Welfare Benefits for the
Grandfathered Individuals and their spouses and eligible dependents. The
Allocated VEBA Amount will be transferred to Buyer’s VEBA as soon as
administratively practicable after both: (x) Seller either (I) receives a ruling
from the Internal Revenue Service that the transfer of the Allocated VEBA Amount
to Buyer’s VEBA will not cause Seller’s

 

43

 



 

MISSOURI GAS

 

 

VEBAs to fail to qualify under section 501(c)(9) of the Code and will not result
in taxable income or an excise Tax to Seller or (II) notifies Buyer in writing
that Seller has determined not to apply for such a ruling (and Buyer agrees that
no ruling should be required), and (y) Buyer provides evidence reasonably
satisfactory to Seller that Buyer’s VEBA satisfies the requirements of section
501(c)(9) of the Code. Prior to the Closing, Seller will make contributions to
and distributions from Seller’s VEBAs from time to time in accordance with
Seller’s normal policies and past practice determined by Seller in the exercise
of its reasonable discretion. To the extent the Allocated VEBA Amount exceeds
$556,000, Buyer will pay Seller the difference, in immediately available funds,
within 10 days following the transfer of such amount. To the extent the
Allocated VEBA Amount is less than $556,000, Seller will pay Buyer the
difference, in immediately available funds, within 10 days following the
transfer of such amount.

(E)          With respect to the Aquila, Inc. Retirement Investment Plan (the
“Savings Plan”), Seller will vest Transferred Employees in their Savings Plan
account balances as of the Closing Date. Buyer will take all actions necessary
to cause a Buyer 401(k) plan in which Transferred Employees are eligible to
participate (x) to recognize the service that the Transferred Employees had in
the Savings Plan for purposes of determining such Transferred Employees’
eligibility to participate, vesting, attainment of retirement dates,
contribution levels, and, if applicable, eligibility for optional forms of
benefit payments, and (y) to accept direct rollovers of Transferred Employees’
account balances in the Savings Plan, including transfers of loan balances and
related promissory notes, provided that such loans would not be treated as
taxable distributions at any time prior to such transfer.

(F)          Within 60 days after the Closing Date, Seller will transfer to a
flexible spending plan maintained by Buyer any balances standing to the credit
of Transferred Employees under Seller’s flexible spending plan as of the day
immediately preceding the Closing Date. As soon as practicable after the Closing
Date, Seller will provide to Buyer a list of those Transferred Employees that
have participated in the health or dependent care reimbursement accounts of
Seller, together with (x) their elections made prior to the Closing Date with
respect to such account and (y) balances standing to their credit as of the day
immediately preceding the Closing Date.

(G)         Buyer will honor all vacation and sick days accrued by the
Transferred Employees during the calendar year of the Closing and unused as of
the Closing.

(iii)         With respect to severance benefits, Buyer will provide to any
Transferred Employee who is not subject to a Collective Bargaining Agreement and
who is terminated by Buyer (other than for cause) prior to the date which is one
year following the Closing Date, severance benefits comparable to those provided
by Seller under Seller’s severance plans and policies (other than any

 

44

 



 

MISSOURI GAS

 

 

plans or policies with respect to stock options) in effect immediately prior to
the Closing Date. Any employee who is provided severance benefits under this
Section 7.9(e)(iii) may be required to execute a release of claims against
Seller and Buyer, in such form as Buyer reasonably prescribes, as a condition
for the receipt of such benefits.

(iv)         Seller will be responsible, with respect to the Business, for
performing and discharging all requirements under the WARN Act and under
applicable state and local laws and regulations for the notification of its
employees of any “employment loss” within the meaning of the WARN Act which
occurs prior to the Effective Time.

(v)          Seller will be responsible for providing COBRA Continuation
Coverage to any current and former Business Employees, or to any qualified
beneficiaries of such Business Employees, who become or became entitled to COBRA
Continuation Coverage on or before the Closing, including those for whom the
Closing occurs during their COBRA election period. Buyer is responsible for
extending and continuing to extend COBRA Continuation Coverage to all
Transferred Employees (and their qualified beneficiaries) who become entitled to
such COBRA Continuation Coverage following the Closing.

(vi)         Seller or its Affiliates will pay or cause to be paid to all
Transferred Employees, all compensation (including any accrued vacation and sick
days carried over to the calendar year of the Closing from a previous calendar
year), workers’ compensation or other employment benefits to which they are
entitled under the terms of the applicable compensation or Seller benefit plans
or programs prior to the Effective Time. Buyer will pay to each Transferred
Employee all unpaid salary or other compensation or employment benefits (but not
including any compensation attributable to stock options granted by Seller)
which have accrued to such employee from and after the Effective Time, at such
times as provided under the terms of the applicable compensation or benefit
programs.

(vii)       Individuals who would otherwise be Transferred Employees but who on
the Closing Date are not actively at work due to a leave of absence covered by
the Family and Medical Leave Act or other authorized leave of absence, including
short-term or long-term disability, will be treated as Transferred Employees on
the date that they are able to return to work (provided that such return to work
occurs within the authorized period of their leaves following the Closing Date)
and perform the essential functions of their jobs with or without reasonable
accommodation.

(viii)      Buyer will be responsible, with respect to the Business, for
performing and discharging all requirements under the WARN Act and under
applicable state and local laws and regulations for the notification of its
employees of any “employment loss” within the meaning of the WARN Act which
occurs at or following the Effective Time.

 

45

 



 

MISSOURI GAS

 

 

(ix)         Buyer will assume Seller’s obligations as of the Effective Time to
pay nonqualified deferred compensation to the persons set forth on Schedule
7.9(e)(ix).

 

7.10

Eminent Domain; Casualty Loss.

(a)          If, before the Closing Date, any of the Purchased Assets are taken
by eminent domain or condemnation, or are the subject of a pending or (to
Seller’s Knowledge) contemplated taking which has not been consummated, Seller
will (i) notify Buyer promptly in writing of such fact and (ii) at the Closing
assign to Buyer all of Seller’s right, title, and interest in and to any
proceeds or payments received, or to be received, in compensation for such
taking.

(b)          If, before the Closing Date, all or any portion of the Purchased
Assets are damaged or destroyed by fire or other casualty, Seller will notify
Buyer promptly in writing of such fact and, at the Closing pay to Buyer all
insurance proceeds received by, and assign all of Seller’s right, title, and
interest in and to any insurance proceeds to be received (and Seller will pay to
Buyer at Closing an amount equal to any unpaid deductibles with respect to any
such insurance), in compensation for such damage or destruction less any such
amounts received, or to be received, to reimburse Seller for expenditures
incurred by Seller.

7.11       Transitional Use of Signage and Other Materials Incorporating
Seller’s Name or other Logos. Buyer acknowledges that it will have no ongoing
claim or rights in or to the Seller Marks. Buyer will not use or permit the use
of any Seller Marks, and within 180 days following the Closing Date, Buyer will
remove or cause the removal of the Seller Marks from all signage or other items
relating to or used in the Business or the Purchased Assets.

7.12       Litigation Support. In the event and for so long as either Party is
actively contesting or defending against any third-party Claim in connection
with (i) any transaction contemplated under this Agreement or (ii) any fact,
situation, circumstance, status, condition, activity, practice, plan,
occurrence, event, incident, action, failure to act, or transaction on or prior
to the Closing Date involving Seller, the other Party will cooperate with the
contesting or defending Party and its counsel in the contest or defense, make
available its personnel, and provide such testimony and access to its books and
records as is reasonably necessary in connection with the contest or defense,
all at the sole cost and expense of the contesting or defending Party (unless
the contesting or defending Party is entitled to indemnification therefor under
Article IX hereof).

7.13       Notification of Customers. As soon as practicable following the
Closing, Seller and Buyer will cause to be sent to customers of the Business a
notice of the transfer of the customers from Seller to Buyer (the “Customer
Notification”). The Customer Notification will contain such information as is
required by Law and approved by Buyer and Seller, which approval will not be
unreasonably withheld or delayed.

7.14       Audit Assistance. If, during the period beginning on the date hereof
and ending on the last day of the calendar year of the Closing, Buyer is
required by the SEC to file audited financial statements of the Business in
respect of any period occurring prior the Closing Date,

 

46

 



 

MISSOURI GAS

 

 

then at Buyer’s request, Seller will use its commercially reasonable efforts
(without paying any money) to cause Seller’s auditor to agree to provide to
Buyer, at Buyer’s sole cost and expense, an audit of the financial statements of
the Business, for the periods necessary to satisfy the SEC requirements (and any
consents, if any, to use such audited financial statements in Buyer’s SEC
filings). Further, after the Closing Date and whether or not Seller’s auditor is
retained by Buyer to conduct an audit of the Business, Seller will (i) use its
commercially reasonable efforts (without paying any money) to cause Seller’s
auditor to make available to Buyer and its auditors the work papers and other
documents and records reasonably requested by Buyer that were created prior to
the Closing and relate principally to the Business, and (ii) cooperate with
Buyer in obtaining an audit of the Business, in each case, to the extent
required by the SEC and at Buyer’s sole cost and expense.

 

7.15

Purchased Gas Adjustments.

(a)          If, after the Closing Date, the PSC issues one or more final and
non-appealable regulatory orders disallowing more than $50,000 in the aggregate
of purchased gas costs in respect of the Business for the periods prior to the
Effective Time (the “Purchased Gas Cost Disallowances”) which must be refunded
or credited (in any form) to customers of the Business through a purchased gas
adjustment mechanism after the Closing Date, then Seller agrees to reimburse
Buyer for any and all such Purchased Gas Cost Disallowances exceeding $50,000 in
the aggregate; provided, that Seller will not be obligated to reimburse Buyer
for any Purchased Gas Cost Disallowance to the extent the disallowance is
reflected in the Purchase Price (including the Adjustment Amount) calculations
made pursuant to Article III.

(b)          The Parties agree that Seller may, in its sole discretion, elect to
participate in the post-Closing proceedings that determine Purchased Gas Cost
Disallowances. Buyer agrees that it will support, and not oppose, Seller’s
intervention and participation in any such proceedings. No PSC order related to
a Purchased Gas Cost Disallowance will be considered final and non-appealable
until Seller has either (i) exhausted all available PSC procedures and judicial
appellate processes that Seller considers appropriate to challenge any Purchased
Gas Cost Disallowance, or (ii) consented in writing to a waiver of such PSC
procedures and judicial appellate processes with respect to challenging any such
Purchased Gas Cost Disallowance. Buyer will participate and cooperate with
Seller in all PSC proceedings relating to any Purchased Gas Cost Disallowance,
and the Parties agree that each Party will bear its own costs and expenses with
respect to such proceedings. In any such proceeding, Buyer will use its
commercially reasonable efforts to defend against any Purchased Gas Cost
Disallowance proposed by any Person, and Seller will cooperate with Buyer in
this effort by (A) maintaining and providing any documents related to Seller’s
gas purchasing practices relevant to the period of time addressed in such
proceeding, and (B) providing testimony of its employees or other evidence
necessary to defend against any proposed Purchased Gas Cost Disallowance. Seller
will reimburse Buyer for all of Buyer’s out-of-pocket costs and expenses
associated with any judicial appeal of any such PSC proceeding.

 

 

47

 



 

MISSOURI GAS

 

 

ARTICLE VIII

CONDITIONS TO CLOSING

8.1          Conditions to Each Party’s Obligations to Effect the Closing. The
respective obligations of each Party to effect the transactions contemplated
hereby are subject to the fulfillment at or prior to the Closing Date of the
following conditions:

(a)          The waiting period under the HSR Act, including any extension
thereof, applicable to the consummation of the transactions contemplated hereby
shall have expired or been terminated;

(b)          No Order which prevents the consummation of any material aspect of
the transactions contemplated hereby shall have been issued and remains in
effect (each Party agreeing to use its commercially reasonable efforts to have
any such Order lifted) and no Law shall have been enacted which prohibits the
consummation of the transactions contemplated hereby;

(c)          All consents and approvals for the consummation of the transactions
contemplated hereby required from third parties shall have been obtained
(including the consents and approvals set forth in Schedule 5.3 and Schedule
6.3), other than any of such consents or approvals that the failure to obtain
would not, in the aggregate, create or reasonably be expected to create a
Material Adverse Effect; provided that satisfaction of the foregoing condition
shall be determined (i) without consideration of any Required Regulatory
Approval (which condition will be governed by Sections 8.2(e) and 8.3(d)), and
(ii) after taking into account the reasonably expected effects of any actions
taken, or to be taken, by the Parties, or which Seller has offered to take but
which Buyer has declined, pursuant to Section 7.4. Failure of this condition may
not be asserted by a Party as justification for failure to effect the
transactions herein contemplated if the failure resulted from such Party’s
breach of a covenant hereunder with respect to obtaining such consent or
approval or breach of a representation or warranty of the full force and effect
of the underlying Business Agreement or Permit.

(d)          All consents and approvals required (if any) for assignment of the
Business Agreements marked with (*) on Schedule 5.13(a).

8.2          Conditions to Obligations of Buyer. The obligation of Buyer to
effect the transactions contemplated hereby is subject to the fulfillment at or
prior to the Closing Date of the following additional conditions:

(a)          Since the date of this Agreement and through the period ending
immediately prior to the Effective Time, no Material Adverse Effect shall have
occurred and be continuing, and no change or event has occurred which either
individually or in the aggregate could reasonably be expected to result in a
Material Adverse Effect;

(b)          Seller shall have performed and complied in all material respects
with the covenants and agreements contained in this Agreement which are required
to be performed and complied with by Seller on or prior to the Closing Date;

 

48

 



 

MISSOURI GAS

 

 

(c)          The representations and warranties of Seller which are set forth in
Article V of this Agreement shall be true and correct as of the Effective Time
as though made at and as of the Effective Time (except to the extent that any
such representation or warranty speaks as of a particular date, in which case
such representation and warranty will be true and correct only as of such date),
except for any failure or failures of such representations and warranties to be
true and correct that would not, individually or in the aggregate, cause,
constitute, or represent a Material Adverse Effect;

(d)          Buyer shall have received a certificate from the Chief Executive
Officer of Seller, dated the Closing Date, to the effect that, to the best of
such officer’s knowledge, the conditions set forth in Sections 8.2(b) and 8.2(c)
have been satisfied;

(e)          The Required Regulatory Approvals shall have been obtained and
become Final Regulatory Orders, and no terms in addition to the Required
Regulatory Approvals shall have been imposed in connection with such Final
Regulatory Orders by any Governmental Entity which terms, individually or in the
aggregate, would cause (i) a Material Adverse Effect or (ii) other than in
respect of the Business or the Purchased Assets, any material adverse effect, or
the imposition of any material adverse requirements, on Buyer or any operations
or assets of Buyer;

(f)           The Purchased Assets shall have been released from any Encumbrance
under the Indenture;

(g)          Any Encumbrances on the Purchased Assets that are not Permitted
Encumbrances, including Encumbrances pursuant to the Financing Agreement, shall
have been released other than any of such releases that the failure to obtain
would not, in the aggregate, create a Material Adverse Effect; and

(h)          Buyer shall have received the other items to be delivered pursuant
to Section 4.3.

8.3          Conditions to Obligations of Seller. The obligation of Seller to
effect the transactions contemplated hereby is subject to the fulfillment at or
prior to the Closing Date of the following additional conditions:

(a)          Buyer shall have performed and complied in all material respects
with the covenants and agreements contained in this Agreement which are required
to be performed and complied with by Buyer on or prior to the Closing Date;

(b)          The representations and warranties of Buyer which are set forth in
Article VI shall be true and correct as of the Effective Time as though made at
and as of the Effective Time (except to the extent that any such representation
or warranty speaks as of a particular date, in which case such representation
and warranty will be true and correct only as of such date), except for any
failure or failures of such representations and warranties to be true and
correct that do not, individually or in the aggregate, cause such
representations and warranties of Buyer to be materially inaccurate taken as a
whole.

 

49

 



 

MISSOURI GAS

 

 

(c)          Seller shall have received a certificate from the Chief Executive
Officer of Buyer, dated the Closing Date, to the effect that, to the best of
such officer’s knowledge, the conditions set forth in Sections 8.3(a) and 8.3(b)
have been satisfied;

(d)          The Required Regulatory Approvals shall have been obtained and
become Final Regulatory Orders; and no terms in addition to the Required
Regulatory Approvals shall have been imposed in connection with such Final
Regulatory Orders by any Governmental Entity which terms, individually or in the
aggregate, would cause (i) a Material Adverse Effect, or (ii) other than in
respect of the Business or the Purchased Assets, any material adverse effect, or
the imposition of any material adverse requirements, on Seller or any operations
or assets of Seller; and

(e)          Seller shall have received the other items to be delivered pursuant
to Section 4.4.

ARTICLE IX

INDEMNIFICATION

9.1          Survival of Representations and Warranties. The representations and
warranties of the Parties contained in this Agreement will survive the Closing
and will expire as follows: (i) unless otherwise specified in this Section 9.1,
18 months after the Closing Date; (ii) Sections 5.8 and 5.10 will expire three
years after the Closing Date; and (iii) Sections 5.1, 5.2, 5.3(a), 5.18, 5.20,
6.1, 6.2, 6.3(a), 6.5, and 6.6 will expire upon the expiration of the applicable
statute of limitations.

 

9.2

Indemnification.

(a)          Subject to Section 9.1 and Section 9.4 hereof, from and after the
Closing, Seller will indemnify, defend, and hold harmless Buyer from and against
any and all Claims and Losses (each, an “Indemnifiable Loss”), asserted against
or suffered by Buyer relating to, resulting from, or arising out of (i) any
breach by Seller of any covenant or agreement of Seller contained in this
Agreement which by its terms is to be performed prior to or at the Closing, (ii)
any breach by Seller of the representations and warranties of Seller contained
in this Agreement or the certificates delivered by Seller pursuant to Section
8.2(d) (determined without regard to the knowledge of the officer signing the
certificates), (iii) any breach by Seller of any covenant or agreement of Seller
contained in this Agreement not covered by Section 9.2(a)(i), or (iv) the
Excluded Liabilities.

(b)          Subject to Section 9.1 and Section 9.4 hereof, from and after the
Closing, Buyer will indemnify, defend, and hold harmless Seller from and against
any and all Indemnifiable Losses asserted against or suffered by Seller relating
to, resulting from, or arising out of (i) any breach by Buyer of any covenant or
agreement of Buyer contained in this Agreement which by its terms is to be
performed prior to the Closing, (ii) any breach by Buyer of the representations
and warranties of Buyer contained in this Agreement or the certificates
delivered by Buyer pursuant to Section 8.3(c) (determined without regard to the
knowledge of the officer signing the certificates), (iii) any breach by Buyer of
any covenant or agreement of Buyer contained in this Agreement not covered by
Section 9.2(b)(i), (iv) the Assumed Obligations, or (v) any and all liabilities
and

 

50

 



 

MISSOURI GAS

 

 

obligations associated with the ownership and operation of the Purchased Assets
and the Business from and after the Effective Time.

(c)          Any Person entitled to receive indemnification under this Agreement
(an “Indemnitee”) having a claim under these indemnification provisions will use
commercially reasonable efforts to mitigate any Losses, including commercially
reasonable efforts to recover all Losses from insurers of such Indemnitee under
applicable insurance policies so as to reduce the amount of any Indemnifiable
Loss hereunder, and will not take any action specifically excluding from any of
its insurance policies any Indemnifiable Losses if Losses of such type are
otherwise covered by such policies.

 

9.3

Indemnification Procedures.

(a)          Third Party Claims. If an Indemnitee receives notice of the
assertion or commencement of any Claim by any Person who is neither a Party to
this Agreement nor an Affiliate of a Party to this Agreement (a “Third Party
Claim”) for which the Indemnitee claims a right to indemnification hereunder
from the other Party (the “Indemnifying Party”), the Indemnitee will promptly
give written notice of such Third Party Claim to the Indemnifying Party. Such
notice will describe the nature of the Third Party Claim in reasonable detail
and will indicate the estimated amount, to the extent practicable, of the
Indemnifiable Loss that the Indemnitee claims it has sustained or may sustain as
a result of such Third Party Claim. The Indemnifying Party, at its sole cost and
expense, will have the right, upon written notice to the Indemnitee, to assume
the defense of the Third Party Claim while reserving its right to contest the
issue of whether it is liable to the Indemnitee for any indemnification
hereunder with respect to such Third Party Claim.

(b)          Defense of Third Party Claims. If the Indemnifying Party assumes
the defense of a Third Party Claim pursuant to Section 9.3(a), the Indemnifying
Party will appoint counsel reasonably satisfactory to the Indemnitee for the
defense of such Third Party Claim, will diligently pursue such defense, and will
keep the Indemnitee reasonably informed with respect to such defense. The
Indemnitee will cooperate with the Indemnifying Party and its counsel, including
permitting reasonable access to books, records, and personnel, in connection
with the defense of any Third Party Claim (provided, that any out-of-pocket
costs incurred by the Indemnitee in providing such cooperation will be paid by
the Indemnifying Party). The Indemnitee will have the right to participate in
such defense, including appointing separate counsel, but the costs of such
participation will be borne solely by the Indemnitee. The Indemnifying Party
will have full authority, in consultation with the Indemnitee, to make all
decisions and determine all actions to be taken with respect to the defense and
settlement of the Third Party Claim, including the right to pay, compromise,
settle, or otherwise dispose of such Third Party Claim at the Indemnifying
Party’s expense; provided, that any such settlement will be subject to the prior
consent of the Indemnitee, which will not be unreasonably withheld or delayed.
If a firm offer is made to settle a Third Party Claim, which the Indemnifying
Party desires to accept and which acceptance requires the consent of the
Indemnitee pursuant to the immediately preceding sentence, the Indemnifying
Party will give written notice to the Indemnitee to that effect. If the
Indemnitee fails to consent to

 

51

 



 

MISSOURI GAS

 

 

such firm offer within 10 days after its receipt of such notice, and such firm
offer involves only the payment of money, the maximum liability of the
Indemnifying Party with respect to such Third Party Claim will be the amount of
such settlement offer, plus reasonable costs and expenses paid or incurred by
the Indemnitee up to the date of such notice for which the Indemnifying Party is
otherwise liable. In no event will the Indemnifying Party have authority to
agree to any relief binding on the Indemnitee other than the payment of money
damages by the Indemnifying Party unless agreed to by the Indemnitee.

(c)          Failure of Indemnifying Party to Assume Defense. If the
Indemnifying Party does not assume the defense of a Third Party Claim in
accordance with the terms hereof within 20 Business Days after the receipt of
notice thereof, the Indemnitee may elect to defend against the Third Party
Claim, and the Indemnifying Party will be liable for all reasonable expenses of
such defense to the extent the Indemnifying Party is otherwise obligated
hereunder to indemnify Indemnitee with respect to such Third Party Claim.

(d)          Direct Losses. Any claim by an Indemnitee on account of an
Indemnifiable Loss which does not result from a Third Party Claim (a “Direct
Loss”) will be asserted by giving the Indemnifying Party prompt written notice
thereof, stating the nature of such Loss in reasonable detail and indicating the
estimated amount, if practicable. The Indemnifying Party will have a period of
20 Business Days within which to respond to such claim of a Direct Loss. If the
Indemnifying Party rejects such claim, or does not respond within such period,
the Indemnitee may seek enforcement of its rights to indemnification under this
Agreement. Any failure by the Indemnifying Party to respond under this Section
9.3(d) will not constitute an admission by the Indemnifying Party with respect
to the claim asserted.

(e)          If the amount of any Indemnifiable Loss, at any time subsequent to
the making of an indemnity payment in respect thereof, is reduced by recovery,
settlement, or otherwise under or pursuant to any insurance coverage, or
pursuant to any claim, recovery, settlement, or payment by or against any other
Person, the amount of such reduction, less any costs, expenses, or premiums
incurred in connection therewith, will promptly be repaid by the Indemnitee to
the Indemnifying Party. Upon making any indemnity payment, the Indemnifying
Party will, to the extent of such indemnity payment, be subrogated to all rights
of the Indemnitee against any third party in respect of the Indemnifiable Loss
to which the indemnity payment relates; provided, however, that (i) the
Indemnifying Party is then in compliance with its obligations under this
Agreement in respect of such Indemnifiable Loss and (ii) until the Indemnitee
recovers full payment of its Indemnifiable Loss, any and all claims of the
Indemnifying Party against any such third party on account of said indemnity
payment will be subordinated to the Indemnitee’s rights against such third
party. Without limiting the generality or effect of any other provision hereof,
the Indemnitee and the Indemnifying Party will duly execute upon request all
instruments reasonably necessary to evidence and perfect the above described
subrogation and subordination rights, and otherwise cooperate in the prosecution
of such claims at the direction of the Indemnifying Party.

 

52

 



 

MISSOURI GAS

 

 

(f)           A failure to give timely notice as provided in this Section 9.3
will affect the rights or obligations of a Party hereunder only to the extent
that, as a result of such failure, the Party entitled to receive such notice was
actually prejudiced as a result of such failure. Notwithstanding the foregoing,
no claim for indemnification made after expiration of the applicable time
periods set forth in this Article IX will be valid.

 

9.4

Limitations on Indemnification.

(a)              A Party may assert a claim for indemnification under Section
9.2(a)(ii) or Section 9.2(b)(ii), as the case may be, only to the extent the
Indemnitee gives notice of such claim to the Indemnifying Party prior to the
expiration of the applicable time period set forth in Section 9.1. Any claims
pursuant to Section 9.2(a)(i) or Section 9.2(b)(i) must be asserted within 18
months following the Closing Date. Any claim for indemnification not made in
accordance with Section 9.3 by a Party on or prior to the applicable date set
forth in Section 9.1 or this Section 9.4(a), and the other Party’s
indemnification obligations with respect thereto, will be irrevocably and
unconditionally released and waived.

(b)              Notwithstanding any other provision of this Article IX: (i)
Seller will not have any indemnification obligations for Indemnifiable Losses
under Sections 9.2(a)(i) and 9.2(a)(ii) (A) for any individual item where the
Loss relating thereto is less than $50,000 and (B) in respect of each individual
item where the Loss relating thereto is equal to or greater than $50,000, unless
the aggregate amount of all such Losses exceeds $1,000,000, and then only to the
extent of such excess; and (ii) in no event will the aggregate indemnification
to be paid by Seller under Sections 9.2(a)(i) and 9.2(a)(ii) exceed 15% of the
Purchase Price. Notwithstanding the foregoing, (x) the limitations set forth in
Sections 9.4(b)(i) and 9.4(b)(ii) will not apply to claims asserted by Buyer for
breaches of Sections 5.1, 5.2, 5.3(a), 5.8, 5.18, and 5.20, and (y) the
aggregate indemnification to be paid by Seller under Section 9.2(a)(ii) with
respect to breaches of Sections 5.1, 5.2, 5.3(a), 5.8, 5.18, and 5.20, will not
exceed 50% of the Purchase Price, less any other indemnification payments made
by Seller pursuant to Sections 9.2(a)(i) and 9.2(a)(ii).

(c)              Notwithstanding any other provision of this Article IX: (i)
Buyer will not have any indemnification obligations for Indemnifiable Losses
under Sections 9.2(b)(i) and 9.2(b)(ii) (A) for any individual item where the
Loss relating thereto is less than $50,000 and (B) in respect of each individual
item where the Loss relating thereto is equal to or greater than $50,000, unless
the aggregate amount of all such Losses exceeds $1,000,000, and then only to the
extent of such excess; and (ii) in no event will the aggregate indemnification
to be paid by Buyer under Sections 9.2(b)(i) and 9.2(b)(ii) exceed 15% of the
Purchase Price. Notwithstanding the foregoing, (x) the limitations set forth in
Sections 9.4(c)(i) and 9.4(c)(ii) will not apply to claims asserted by Seller
for breaches of Sections 6.1, 6.2, 6.3(a), 6.5, and 6.6, and (y) the aggregate
indemnification to be paid by Buyer under Section 9.2(b)(ii) with respect to
breaches of Sections 6.1, 6.2, 6.3(a), 6.5, and 6.6 will not exceed 50% of the
Purchase Price, less any other indemnification payments made by Buyer pursuant
to Sections 9.2(b)(i) and 9.2(b)(ii).

 

53

 



 

MISSOURI GAS

 

 

(d)              No representation or warranty of either Party contained herein
will be deemed untrue or incorrect, and such Party will not be deemed to have
breached a representation, warranty, or covenant as a consequence of the
existence of any fact, circumstance, action, or event that is permitted to be
taken by such Party under the terms of this Agreement, or that is disclosed in
this Agreement, any Schedule, or Exhibit hereto, or any certificate or other
instrument delivered in accordance with the terms hereof.

(e)              Notwithstanding anything contained in this Agreement to the
contrary, except for the representations and warranties contained in this
Agreement, neither Seller nor any other Person is making any other express or
implied representation or warranty with respect to Seller, the Business, the
Purchased Assets, the Assumed Obligations or the transactions contemplated by
this Agreement, and Seller disclaims any other representations or warranties,
whether made by Seller or its Affiliates, officers, directors, employees,
agents, or representatives, INCLUDING THE IMPLIED WARRANTY OF MERCHANTABILITY
AND ANY IMPLIED WARRANTY OF FITNESS. Any claims Buyer may have for breach of
representation or warranty must be based solely on the representations and
warranties of Seller set forth in this Agreement. In furtherance of the
foregoing, except for the representations and warranties contained in this
Agreement, Buyer acknowledges and agrees that none of Seller, any of its
Affiliates or any other Person will have or be subject to any liability to Buyer
or any other Person for, and Seller hereby disclaims all liability and
responsibility for, any representation, warranty, projection, forecast,
statement, or information made, communicated, or furnished (orally or in
writing) to Buyer or any of Buyer’s Representatives, including any confidential
memoranda distributed on behalf of Seller relating to the Business, the
Purchased Assets, or the Assumed Obligations or other publications or data room
information provided to Buyer or Buyer’s Representatives, or any other document
or information in any form provided to Buyer or Buyer’s Representatives in
connection with the sale of the Purchased Assets, the assumption of the Assumed
Obligations, and the transactions contemplated hereby (including any opinion,
information, projection, or advice that may have been or may be provided to
Buyer or Buyer’s Representatives by any of Seller’s Representatives). BUYER
HEREBY ACKNOWLEDGES THAT, EXCEPT FOR THE WARRANTIES EXPRESSLY SET FORTH IN
ARTICLE V, THE BUSINESS AND THE PURCHASED ASSETS ARE BEING PURCHASED ON AN “AS
IS, WHERE IS” BASIS, WITH ALL FAULTS.

9.5          Applicability of Article IX. For the avoidance of doubt, Seller and
Buyer agree that the remedies and obligations under this Article IX apply only
following the Closing, and that prior to the Closing or in the event that this
Agreement is terminated the Parties’ remedies will be determined by applicable
Law and the provisions of Article X.

9.6          Tax Treatment of Indemnity Payments. Seller and Buyer agree to
treat any indemnity payment made pursuant to this Article IX as an adjustment to
the Purchase Price for federal, state, and local income Tax purposes.

9.7          No Consequential Damages. Notwithstanding anything to the contrary
elsewhere in this Agreement or provided for under any applicable Law, from and
after the Closing no Party

 

54

 



 

MISSOURI GAS

 

 

will, in any event, be liable to the other Party, either in contract or in tort,
for any consequential, incidental, indirect, special, or punitive damages of the
other Party, including loss of future revenue, income, or profits, diminution of
value, or loss of business reputation or opportunity, relating to the breach or
alleged breach hereof or otherwise, whether or not the possibility of such
damages has been disclosed to the other Party in advance or could have been
reasonably foreseen by such other Party. The exclusion of consequential,
incidental, indirect, special, and punitive damages as set forth in the
preceding sentence does not apply to any such damages sought by third parties
against Buyer or Seller, as the case may be, in connection with Losses that may
be indemnified pursuant to this Article IX.

9.8          Exclusive Remedy. Seller and Buyer acknowledge and agree that, from
and after the Closing, the sole and exclusive remedy for any breach or
inaccuracy, or alleged breach or inaccuracy, of any representation or warranty
in this Agreement or any covenant or agreement to be performed hereunder will be
indemnification in accordance with this Article IX and the remedies provided for
in Section 10.4 except for claims or damages arising from fraud by the other
Party. In furtherance of the foregoing, Seller and Buyer hereby waive, to the
fullest extent permitted by applicable Law, any and all other rights, claims,
and causes of action (including rights of contributions, if any) that may be
based upon, arise out of, or relate to this Agreement, or the negotiation,
execution, or performance of this Agreement (including any tort or breach of
contract claim or cause of action based upon, arising out of, or related to any
representation or warranty made in or in connection with this Agreement or as an
inducement to enter into this Agreement), known or unknown, foreseen or
unforeseen, which exist or may arise in the future, that it may have against the
other arising under or based upon any Law (including any such Law under or
relating to environmental matters), common law, or otherwise.

ARTICLE X

TERMINATION AND OTHER REMEDIES

 

10.1

Termination.

(a)          This Agreement may be terminated at any time prior to the Closing
Date by mutual written consent of Seller and Buyer.

(b)          This Agreement may be terminated by Seller or Buyer if the Closing
has not occurred on or before 12 months following the date of this Agreement
(the “Termination Date”); provided that the right to terminate this Agreement
under this Section 10.1(b) will not be available to a Party whose failure to
fulfill any obligation under this Agreement has been the cause of, or resulted
in, the failure of the Closing to occur on or before the Termination Date; and
provided, further, that if 12 months following the date of this Agreement the
conditions to the Closing set forth in Section 8.2(e) or Section 8.3(d) have not
been fulfilled but all other conditions to the Closing have been fulfilled or
are capable of being fulfilled, then the Termination Date will be the day which
is 15 months following the date of this Agreement.

(c)          This Agreement may be terminated by either Seller or Buyer if (i)
any Required Regulatory Approval has been denied by the applicable Governmental
Entity and all appeals of such denial have been taken and have been
unsuccessful, or (ii) one or more courts of competent jurisdiction in the United
States or any State has issued an

 

55

 



 

MISSOURI GAS

 

 

Order permanently restraining, enjoining, or otherwise prohibiting the Closing,
and such Order has become final and nonappealable.

(d)          This Agreement may be terminated by Buyer if there has been a
breach by Seller of any representation, warranty, or covenant made by it in this
Agreement which has prevented the satisfaction of any condition to the
obligations of Buyer to effect the Closing and such breach has not been cured by
Seller or waived by Buyer within 20 Business Days after all other conditions to
Closing have been satisfied or are capable of being satisfied. For the avoidance
of doubt, supplements or amendments to Schedules pursuant to Section 7.8 will
not be deemed a breach giving rise to a right to terminate pursuant to this
Section 10.1(d).

(e)          This Agreement may be terminated by Buyer in accordance with the
terms of Section 7.8.

(f)           This Agreement may be terminated by Seller if there has been a
breach by Buyer of any representation, warranty, or covenant made by it in this
Agreement which has prevented the satisfaction of any condition to the
obligations of Seller to effect the Closing and such breach has not been cured
by Buyer or waived by Seller within 20 Business Days after all other conditions
to Closing have been satisfied or are capable of being satisfied.

10.2       Procedure and Effect of Termination. In the event of termination of
this Agreement by either or both of the Parties pursuant to Section 10.1,
written notice thereof will forthwith be given by the terminating Party to the
other Party and this Agreement will terminate and the transactions contemplated
hereby will be abandoned, without further action by either Party, whereupon the
liabilities of the Parties hereunder will terminate, except as otherwise
expressly provided in this Agreement (including Section 10.3).

 

10.3

Remedies upon Termination.

(a)          The obligations of the Parties under Articles I, X, and XI, and
Sections 7.2(b), 7.2(c), 7.3, and 7.5 will survive the termination of this
Agreement pursuant to Section 10.1. In the event of any such termination, each
of the Parties will be and remain liable for any breach of its obligations under
this Agreement prior to such termination, including liability for all damages
suffered or sustained by the other Party.

(b)          Upon any termination of this Agreement, all filings, applications
and other submissions made pursuant to this Agreement, to the extent
practicable, will be withdrawn from the Governmental Entity or other Person to
which they were made.

10.4       Specific Performance. This Agreement is being entered into (i) by
Buyer as a strategic action in furthering Buyer’s business strategy, and (ii) by
Seller as part of a strategic corporate-wide restructuring process, and
consummation of the transactions contemplated hereby will be a significant
contributing factor to the success of such process. The Parties acknowledge that
any failure to consummate the transactions provided for herein will frustrate
the Parties’ respective objectives in entering into this Agreement. Accordingly,
the Parties agree and stipulate that the Purchased Assets are unique, and that
(x) any failure to consummate the transactions provided for in this Agreement
due to breach of this Agreement by either Party would result in irreparable
injury to the other Party, (y) in the event of any such failure to

 

56

 



 

MISSOURI GAS

 

 

consummate such transactions it would be very difficult or impracticable to
determine monetary damages caused by such a breach, and (z) in any event,
monetary damages would not be an adequate remedy for any such breach. Therefore,
the Parties expressly agree that in the event of breach of this Agreement by
either Party, the other Party will, in addition to any other rights and remedies
hereunder, have the right to enforce this Agreement by obtaining an order for
specific performance of the Parties’ obligations hereunder.

10.5       Costs. If either Party resorts to legal proceedings to enforce this
Agreement, the prevailing Party in such proceedings will be entitled to recover
all costs incurred by such Party, including reasonable attorney’s fees, in
addition to any other relief to which such Party may be entitled under the terms
hereof.

 

ARTICLE XI

MISCELLANEOUS PROVISIONS

11.1       Amendment and Modification. Except as provided in Section 7.8, this
Agreement may be amended, modified, or supplemented only by written agreement of
Seller and Buyer.

11.2       Waiver of Compliance; Consents. Except as otherwise provided in this
Agreement, any failure of either Party to comply with any obligation, covenant,
agreement, or condition herein may be waived by the Party entitled to the
benefits thereof only by a written instrument signed by the Party granting such
waiver, but such waiver or failure to insist upon strict compliance with such
obligation, covenant, agreement, or condition will not operate as a waiver of,
or estoppel with respect to, any subsequent or other failure.

11.3       Notices. All notices and other communications hereunder will be in
writing and will be deemed given if delivered personally or by facsimile
transmission, or mailed by overnight courier or certified mail (return receipt
requested), postage prepaid, to the Party being notified at such Party’s address
indicated below (or at such other address for a Party as is specified by like
notice; provided that notices of a change of address will be effective only upon
receipt thereof):

 

(a)

If to Seller, to:

Aquila, Inc.

 

Attn: General Counsel

 

 

20 West Ninth Street

 

 

Kansas City, Missouri 64105

 

Fax:

(816) 467-3486

 

 

 

57

 



 

MISSOURI GAS

 

 

with a copy to:

 

Blackwell Sanders Peper Martin LLP

 

 

Attn: Robin V. Foster, Esq. and Michael J. Eason, Esq.

 

4801 Main Street, Suite 1000

 

 

Kansas City, Missouri 64112

 

 

Fax:

(816) 983-8080

 

 

 

(b)

if to Buyer, to:

The Empire District Electric Company

Attn: President

602 Joplin St.

Joplin, Missouri 64801

Fax: (417) 625-5153

with a copy to:

 

Bryan Cave LLP

 

 

Attn: James P. Pryde, Esq.

 

 

1200 Main Street, Ste 3500

 

 

Kansas City, Missouri 64105

 

Fax: (816) 374-3300

 

11.4       Assignment. This Agreement and all of the provisions hereof will be
binding upon and inure to the benefit of the Parties and their respective
successors and permitted assigns, but neither this Agreement nor any of the
rights, interests, or obligations hereunder may be assigned by either Party,
without the prior written consent of the other Party, nor is this Agreement
intended to confer upon any other Person except the Parties any rights or
remedies hereunder. The immediately preceding sentence will not be construed so
as to prohibit Buyer from assigning this Agreement and the rights and benefits
described herein to a wholly-owned Affiliate without the consent of Seller,
provided that such assignment does not affect Buyer’s obligations hereunder. No
provision of this Agreement creates any third party beneficiary rights in any
employee or former employee of Seller (including any beneficiary or dependent
thereof) in respect of continued employment or resumed employment, and no
provision of this Agreement creates any rights in any such Persons in respect of
any benefits that may be provided, directly or indirectly, under any employee
benefit plan or arrangement.

11.5       Governing Law. This Agreement is governed by and construed in
accordance with the laws of the State of Missouri (regardless of the laws that
might otherwise govern under applicable principles of conflicts of law) as to
all matters, including but not limited to matters of validity, construction,
effect, performance and remedies.

11.6       Severability. Any term or provision of this Agreement that is invalid
or unenforceable in any situation in any jurisdiction will not affect the
validity or enforceability of the remaining terms and provisions hereof or the
validity or enforceability of the offending term or provision in any other
situation or in any other jurisdiction.

 

58

 



 

MISSOURI GAS

 

 

11.7       Entire Agreement. This Agreement will be a valid and binding
agreement of the Parties only if and when it is fully executed and delivered by
the Parties, and until such execution and delivery no legal obligation will be
created by virtue hereof. This Agreement, together with the Schedules and
Exhibits hereto and the certificates and instruments delivered under or in
accordance herewith, embodies the entire agreement and understanding of the
Parties hereto in respect of the transactions contemplated by this Agreement.
There are no restrictions, promises, representations, warranties, covenants, or
undertakings in respect of the transactions contemplated by this Agreement,
other than those expressly set forth or referred to herein or therein, and it is
expressly acknowledged and agreed that there are no restrictions, promises,
representations, warranties, covenants, or undertakings contained in any other
material made available to Buyer, including any such material made available in
any data room information, confidential information memoranda, management
information presentations, or otherwise. This Agreement supersedes all prior
agreements and understandings between the Parties with respect to such
transactions.

11.8       Bulk Sales or Transfer Laws. Buyer acknowledges that Seller will not
comply with the provision of any bulk sales or transfer laws of any jurisdiction
in connection with the transactions contemplated by this Agreement. Buyer hereby
waives compliance by Seller with the provisions of the bulk sales or transfer
laws of all applicable jurisdictions.

11.9       Delivery. This Agreement, and any certificates and instruments
delivered under or in accordance herewith, may be executed in multiple
counterparts (each of which will be deemed an original, but all of which
together will constitute one and the same instrument), and may be delivered by
facsimile transmission, with originals to follow by overnight courier or
certified mail (return receipt requested).

[Signature Page Follows]

 

59

 



 

MISSOURI GAS

 

 

IN WITNESS WHEREOF, the Parties have caused this Agreement to be signed by their
respective duly authorized officers as of the date first above written.

 

Aquila, Inc.

 

By: __/s/ Richard C. Green, Jr.____________

 

Name:

Richard C. Green, Jr.

 

 

Title:

President and Chief Executive Officer

 

 

 

The Empire District Electric Company

 

By: ___/s/ William L. Gipson____________

 

Name:

William L. Gipson

 

 

Title:

President and Chief Executive Officer

 

 

60

 



 

MISSOURI GAS

 

 

Exhibit 1.1-A

Form of Assignment and Assumption Agreement

 

Assignment and Assumption Agreement (“Agreement”), made as of _____________,
_____, by and between Aquila, Inc., a Delaware corporation (“Seller”), and The
Empire District Electric Company, a Kansas corporation (“Buyer”). Unless
otherwise indicated, capitalized terms used but not otherwise defined herein
have the meanings ascribed to such terms in the Asset Purchase Agreement (as
defined below).

WHEREAS, Seller and Buyer have entered into that certain Asset Purchase
Agreement, dated September 21, 2005 (the “Asset Purchase Agreement”), pursuant
to which, among other things, Buyer agreed to assume from Seller the Assumed
Obligations, and Seller agreed to assign to Buyer all of Seller’s rights to the
Purchased Assets.

 

NOW, THEREFORE, pursuant and subject to the terms of Asset Purchase Agreement
and in consideration of the mutual covenants set forth below and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Seller and Buyer agree as follows:

 

1.           Seller hereby assigns and transfers all of the Assumed Obligations
and all of Seller’s rights to the Purchased Assets to Buyer, and Buyer hereby
accepts such assignment and hereby assumes and agrees to pay, perform, and
discharge when due all of the Assumed Obligations.

 

2.          The Parties agree, on behalf of themselves and their respective
successors and assigns, to do, execute, acknowledge, and deliver, or to cause to
be done, executed, acknowledged, and delivered, all such further acts,
documents, and instruments that may reasonably be required to give full effect
to the intent of this Agreement.

 

3.          This Agreement is being delivered pursuant to the Asset Purchase
Agreement and will be construed consistently therewith. This Agreement is not
intended to, and does not, in any manner enhance, diminish, or otherwise modify
the rights and obligations of the Parties under the Asset Purchase Agreement. To
the extent that any provision of this Agreement conflicts or is inconsistent
with the terms of the Asset Purchase Agreement, the terms of the Asset Purchase
Agreement will govern.

 

4.          This Agreement may be executed in multiple counterparts (each of
which will be deemed an original, but all of which together will constitute one
and the same instrument), and may be delivered by facsimile transmission, with
originals to follow by overnight courier or certified mail (return receipt
requested).

 

5.          This Agreement and all of the provisions hereof will be binding upon
and inure to the benefit of the Parties and their respective successors and
permitted assigns.

 

[Signature Page Follows]

 

 

61

 



 

MISSOURI GAS

 

 

IN WITNESS WHEREOF, the Parties have caused this Agreement to be signed by their
respective duly authorized officers as of the date first above written.

 

Aquila, Inc.

 

By: _______________________________

 

Name:

 

Title:

 

 

 

 

The Empire District Electric Company

 

By: _______________________________

 

Name:

 

Title:

 

 

 

 

62

 



 

MISSOURI GAS

 

 

Exhibit 1.1-B

Form of Assignment of Easements

 

 

 

 

 

 

 

 

Prepared by and please return to:

 

                                             

                                             

                                             

                                             

 

ASSIGNMENT OF EASEMENTS

 

In consideration of Ten Dollars ($10.00) and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
AQUILA, INC., a Delaware corporation (“Assignor”), as grantor, with an address
of 20 West Ninth Street, Kansas City, Missouri 64105, has granted, sold,
conveyed, transferred, and assigned, and by these presents does hereby grant,
sell, convey, transfer, and assign unto THE EMPIRE DISTRICT ELECTRIC COMPANY, a
Kansas corporation (“Assignee”), as grantee, with a mailing address of 602
Joplin Street, Joplin, Missouri 64801, without representation or warranty of any
kind except as set forth in that certain “Asset Purchase Agreement” dated as of
September 21, 2005 by and between Assignor and Assignee, all of Assignor’s
right, title, and interest in and to the Easements (as such term is defined in
the Asset Purchase Agreement) and the Shared Easement Rights (as such term is
defined in the Asset Purchase Agreement), including the interests and rights
described or set forth on Exhibit A attached hereto and by this reference made a
part hereof.

This Assignment is being delivered pursuant to the Asset Purchase Agreement and
will be construed consistently therewith. This Assignment is not intended to,
and does not, in any manner enhance, diminish, or otherwise modify the rights
and obligations of Assignor and Assignee under the Asset Purchase Agreement. To
the extent that any provision of this Assignment conflicts or is inconsistent
with the terms of the Asset Purchase Agreement, the terms of the Asset Purchase
Agreement will govern.

TO HAVE AND TO HOLD the above-described premises unto Assignee and its
successors and assigns, forever.

 

63

 



 

MISSOURI GAS

 

 

IN WITNESS WHEREOF, the undersigned has executed this Assignment effective the
____ day of _______________, 20       .

AQUILA, INC., a Delaware corporation

 

 

[SEAL]

By:

____________________________________

 

 

Name: ____________________________________

 

 

Title:

____________________________________

 

STATE OF MISSOURI

)

) ss.

COUNTY OF ____________

)

On this _______ day of ___________, _____, before me, appeared
_____________________, to me personally known, who being by me duly sworn, did
say that he/she is the __________________ of Aquila, Inc., a Delaware
corporation, that the seal affixed to the foregoing instrument is the corporate
seal of the corporation, that said instrument was signed and sealed on behalf of
said corporation by authority of its Board of Directors, and acknowledged said
instrument to be the free act and deed of said corporation.

IN WITNESS WHEREOF I have hereunto set my hand and affixed my official seal at
my office in said county and state the day and year last above written.

[SEAL]

_________________________________

Printed Name: _____________________

My Commission Expires:

Notary Public in and for

said County and State

                                                   

 

 

64

 



 

MISSOURI GAS

 

 

EXHIBIT A

Easements and Shared Easements

 

 

65

 



 

MISSOURI GAS

 

 

Exhibit 1.1-C

Form of Bill of Sale

 

Bill of Sale, made as of ________________, ______, by and between Aquila, Inc.,
a Delaware corporation (“Seller”), and The Empire District Electric Company, a
Kansas corporation (“Buyer”). Unless otherwise indicated, capitalized terms used
but not otherwise defined herein have the meanings ascribed to such terms in the
Asset Purchase Agreement (as defined below).

WHEREAS, Seller and Buyer have entered into that certain Asset Purchase
Agreement, dated September 21, 2005 (the “Asset Purchase Agreement”), pursuant
to which, among other things, Seller agreed to sell to Buyer and Buyer agreed to
purchase from Seller the Purchased Assets.

 

NOW, THEREFORE, pursuant and subject to terms of the Asset Purchase Agreement
and in consideration of the mutual covenants set forth below and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Seller and Buyer agree as follows:

 

1.           Seller hereby sells, assigns, conveys, transfers, and delivers to
Buyer all of Seller’s right, title, and interest in, to, and under the Purchased
Assets, and Buyer hereby purchases and accepts from Seller, as of the date
hereof, all right, title, and interest of Seller in, to, and under the Purchased
Assets.

 

2.           From time to time, at the request of Buyer, Seller will do,
execute, acknowledge, and deliver, or will cause to be done, executed,
acknowledged, and delivered, all such further acts, documents, and instruments
that may reasonably be required to give full effect to the intent of this Bill
of Sale.

 

3.          This Bill of Sale is being delivered pursuant to the Asset Purchase
Agreement and will be construed consistently therewith. This Bill of Sale is not
intended to, and does not, in any manner enhance, diminish, or otherwise modify
the rights and obligations of the Parties under the Asset Purchase Agreement. To
the extent that any provision of this Bill of Sale conflicts or is inconsistent
with the terms of the Asset Purchase Agreement, the terms of the Asset Purchase
Agreement will govern.

 

4.          This Bill of Sale may be executed in multiple counterparts (each of
which will be deemed an original, but all of which together will constitute one
and the same instrument), and may be delivered by facsimile transmission, with
originals to follow by overnight courier or certified mail (return receipt
requested).

 

5.          This Bill of Sale and all of the provisions hereof will be binding
upon and inure to the benefit of the Parties and their respective successors and
permitted assigns.

 

[Signature Page Follows]

 

66

 



 

MISSOURI GAS

 

 

IN WITNESS WHEREOF, the Parties have caused this Bill of Sale to be signed by
their respective duly authorized officers as of the date first above written.

 

Aquila, Inc.

 

By: _______________________________

 

Name:

 

Title:

 

 

 

 

The Empire District Electric Company

 

By: _______________________________

 

Name:

 

Title:

 

 

 

 

 

67

 



 

MISSOURI GAS

 

 

Exhibit 1.1-D

Form of Special Warranty Deed

 

 

 

 

 

 

                                          
                                          
                                                                           

THIS SPACE FOR RECORDER’S USE ONLY

 

Date: ___________ __, ____

RECORDING REQUESTED BY:

Bryan Cave LLP

AND WHEN RECORDED MAIL TO:

Bryan Cave LLP

Attn: James P. Pryde

1200 Main Street, Suite 3500

Kansas City, MO 64105

 

 

SPECIAL WARRANTY DEED

 

 

GRANTOR:

Aquila, Inc.

 

GRANTEE:

The Empire District Electric Company

 

GRANTEE MAILING ADDRESS:

602 Joplin Street

 

 

Joplin, Missouri 64801

 

LEGAL DESCRIPTION:

See Exhibit A, attached hereto.

 

 

 

 

                                          
                                          
                                                                           

 

 

68

 



 

MISSOURI GAS

 

 

 

THIS INDENTURE, made on the          day of                             , __  ,
by and between AQUILA, INC., a Delaware corporation, Grantor, and THE EMPIRE
DISTRICT ELECTRIC COMPANY, a Kansas corporation, Grantee, with a mailing address
of 602 Joplin Street, Joplin, Missouri 64801.

 

WHEREAS, Grantor and Grantee have signed that certain “Asset Purchase Agreement”
dated as of September 21, 2005 (the “Agreement”), which Agreement provides for
the conveyance of certain assets to Grantee, including, without limitation, the
real estate lying, being, and situate in the County of ____________ and State of
Missouri legally described on Exhibit A attached hereto (the “Property”).

 

WITNESSETH: THAT GRANTOR, in consideration of the sum of Ten and 00/100 Dollars
($10.00), and other valuable consideration, to it in hand paid by Grantee, the
receipt of which is hereby acknowledged, does by these presents, sell and convey
unto Grantee and its successors and assigns, the Property;

 

SUBJECT TO taxes and assessments for _____ and subsequent years and further
subject to all Permitted Encumbrances, as defined in the Agreement.

 

TO HAVE AND TO HOLD, the Property aforesaid, with all and singular the rights,
privileges, appurtenances, and immunities thereto belonging or in anywise
appertaining, unto Grantee and unto its successors and assigns forever, Grantor
hereby covenanting that the Property is free and clear from any encumbrance done
by it, except as hereinabove stated; and that Grantor will warrant and defend
the title of the Property unto Grantee and unto its successors and assigns
forever, against the lawful claims and demands of all persons whomsoever,
lawfully claiming the same by, through, or under the party of the Grantor,
except as hereinafter stated; PROVIDED, HOWEVER, notwithstanding the foregoing,
Grantee shall not be entitled to recover any remedies otherwise available to
Grantee for any and all breaches of the foregoing deed warranties unless such
remedies are available to Grantee under the Agreement (and then only to the
extent and subject to all limitations provided in the Agreement); and PROVIDED,
FURTHER, the terms of the Agreement shall govern in the event of any
inconsistency between the terms of the Agreement and the terms of this
Indenture.

 

 

69

 



 

MISSOURI GAS

 

 

                IN WITNESS WHEREOF, Grantor has caused this Indenture to be
executed by its duly authorized officer, the day and the year first above
written.

 

 

AQUILA, INC., a Delaware corporation

 

[SEAL]        By:                                           
                        

 

Name:                                                                

 

Title:                                                                  

 

 

STATE OF MISSOURI

)

) ss.

COUNTY OF ____________

)

On this _______ day of ___________, _____, before me, appeared
_____________________, to me personally known, who being by me duly sworn, did
say that he/she is the __________________ of Aquila, Inc., a Delaware
corporation, that the seal affixed to the foregoing instrument is the corporate
seal of the corporation, that said instrument was signed and sealed on behalf of
said corporation by authority of its Board of Directors, and acknowledged said
instrument to be the free act and deed of said corporation.

IN WITNESS WHEREOF I have hereunto set my hand and affixed my official seal at
my office in said county and state the day and year last above written.

[SEAL]

_________________________________

Printed Name: _____________________

My Commission Expires:

Notary Public in and for

said County and State

                                                   

 

 

70

 



 

MISSOURI GAS

 

 

EXHIBIT A

Legal Description

 

 

 

71

 



 

MISSOURI GAS

 

 

Exhibit 1.1-E

Form of Transition Services Agreement

 

Transitional Services Agreement (“Services Agreement”) made as of _____________
__, _____ (the “Execution Date”) by and between Aquila, Inc., a Delaware
corporation (“Aquila”), and The Empire District Electric Company, a Kansas
corporation (“Buyer”). Aquila and Buyer are referred to collectively as the
“Parties” and each individually as a “Party.”

WHEREAS, Aquila is selling certain assets and assigning certain liabilities to
Buyer pursuant to that certain Asset Purchase Agreement dated as of September
21, 2005 between Aquila and Buyer (the “Purchase Agreement”);

WHEREAS, in connection with the transactions contemplated by the Purchase
Agreement, Buyer desires that Aquila provide certain transitional services to
Buyer in respect of the Business;

WHEREAS, Aquila has agreed to provide certain transitional services to Buyer in
accordance with the terms and conditions of this Services Agreement; and

WHEREAS, capitalized terms used but not defined herein have the meanings
ascribed to them in the Purchase Agreement;

NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Parties agree as follows:

ARTICLE I

SERVICES

 

1.1          The Services. Aquila will provide Buyer the transitional services
set forth on Schedule 1.1 (the “Services”).

 

1.2         Service Parameters. Aquila will provide the Services only to the
extent that the Services were provided by Aquila for the Business prior to the
date hereof, and only for purposes of supporting the conduct of the Business
substantially in the manner it was conducted prior to the date hereof.

 

1.3          Performance Exceptions. Aquila is not required to provide any
Service to the extent the provision thereof (i) becomes impracticable, in any
material respect, as a result of a cause or causes outside of Aquila’s
reasonable control (including any labor dispute or labor or materials shortage
or interruption), or (ii) would require Aquila to violate any Law, Order, or
other binding commitment or obligation of Aquila to any Governmental Entity or
other third party.

1.4.         Cooperation; Information and Access. The Parties will cooperate in
good faith in all matters relating to the provision and receipt of the Services.
Without limiting the generality of the foregoing, Buyer will provide Aquila, in
a timely manner, all information and access to facilities required or reasonably
requested by Aquila in connection with providing the Services.

 

72

 



 

MISSOURI GAS

 

 

1.5          Additional Resources. In providing the Services, Aquila is not
obligated to (i) hire any additional employees, (ii) maintain the employment of
any specific employee, or (iii) purchase, lease, or license any additional
equipment or materials.

ARTICLE II

TERM AND TERMINATION

 

2.1        Term. The Services will commence on the date hereof and terminate as
provided on Schedule 1.1.

 

2.2        Termination. This Services Agreement or Aquila’s obligation to
provide all or any of the Services may be terminated by the mutual written
consent of the Parties at any time. In addition, except as otherwise provided on
Schedule 1.1, Buyer may terminate this Services Agreement, or Aquila’s
obligation to provide any particular Service hereunder, at any time by providing
not less than 30 days prior written notice to Aquila. If any such termination is
with respect to less than all of the Services, then Aquila will continue to be
obligated to provide the remaining Services in accordance with this Services
Agreement.

 

2.3        Effect of Termination. Upon the termination of this Services
Agreement or Aquila’s obligation to provide all or any of the Services, the
Parties will have no further obligations hereunder with respect to the
terminated Service or Services; provided, however, that notwithstanding such
termination (i) Buyer will remain liable to Aquila for all amounts payable in
respect of the terminated Services provided prior to the effective date of the
termination, and (ii) the provisions of Articles II, IV, V, and VII of this
Services Agreement will survive any such termination indefinitely.

 

ARTICLE III

COMPENSATION

 

3.1          Fee for Services. Buyer will compensate Aquila for the Services in
accordance with Schedule 1.1 and this Article III.

3.2          Payment Terms. Aquila will bill Buyer on a monthly basis for all
Services provided hereunder. Such bills will be accompanied by documentation
reasonably supporting the amounts shown as payable thereunder, and must be paid
by Buyer within 30 days after receipt. Late payments will bear interest at the
Prime Rate plus 5%.

3.3          Sales and Use Taxes. For state and local sales and use tax
purposes, Aquila and Buyer will cooperate in good faith to segregate amounts
payable under this Services Agreement into the following categories: (i) taxable
Services; (ii) non-taxable Services; and (iii) payments made by Aquila merely as
a purchasing agent for Buyer in procuring goods or services. Aquila will collect
from Buyer all state and local sales and use taxes in respect of the Services
and will timely remit such taxes to the appropriate state and local tax
authorities. Buyer will pay such taxes to Aquila monthly, or as otherwise
reasonably required by Aquila. Within 20 days following the receipt by Aquila of
notice thereof, Aquila will notify Buyer of the commencement of any sales or use
tax audit by a taxing authority which involves any Services provided hereunder
or any payments made by Aquila as purchasing agent pursuant hereto. Thereafter,

 

73

 



 

MISSOURI GAS

 

 

Buyer may, at its own expense, participate in the defense of that audit to the
extent related to any such Services or payments. Buyer will be responsible for
any additional taxes imposed in respect of the Services, and all related
interest, as a result of any such sales or use tax audit.

ARTICLE IV

PERFORMANCE STANDARDS; DISCLAIMER; LIMITATION OF LIABILITY

 

4.1          Performance Standards. Aquila will provide the Services in
accordance with its policies, procedures, and practices in effect immediately
prior to the date hereof and, in providing the Services, will exercise the same
degree of care and skill as it exercises in providing similar functions for its
own operations.

4.2          DISCLAIMER OF WARRANTIES. EXCEPT AS OTHERWISE SET FORTH HEREIN,
AQUILA MAKES NO REPRESENTATIONS OR WARRANTIES, EXPRESS, IMPLIED, OR STATUTORY,
INCLUDING BUT NOT LIMITED TO THE IMPLIED WARRANTIES OF MERCHANTABILITY OR
FITNESS FOR A PARTICULAR PURPOSE, WITH RESPECT TO THE SERVICES OR OTHER
DELIVERABLES PROVIDED BY IT HEREUNDER.

4.3          Indemnification. Buyer agrees to indemnify and hold harmless Aquila
and its directors, officers, employees, and agents from and against any and all
Losses arising out of, or resulting from, third party claims regarding the
provision of the Services by Aquila hereunder, other than Losses arising or
resulting from Aquila’s gross negligence or willful misconduct.

 

4.4          Limitation of Liability. In no event will Aquila be liable to Buyer
for any lost profits, loss of data, loss of use, business interruption, or other
special, incidental, indirect, punitive, or consequential damages, however
caused, under any theory of liability, arising from Aquila’s performance of, or
relating to, the Services or this Services Agreement.

 

ARTICLE V

RELATIONSHIP BETWEEN THE PARTIES

 

The relationship of Aquila to Buyer under this Services Agreement is that of an
independent contractor, and Aquila will not be deemed an employee, partner,
joint venturer, or agent of Buyer in connection with the provision of the
Services by Aquila. Aquila will be solely responsible for the payment of any
employment-related costs, taxes, or benefits in respect of the provision of the
Services.

ARTICLE VI

SUBCONTRACTORS

 

Aquila may engage one or more subcontractors to provide all or any portion of
the Services, provided that Aquila remains directly responsible for its
obligations hereunder.

 

74

 



 

MISSOURI GAS

 

 

ARTICLE VII

MISCELLANEOUS

 

7.1          Amendment and Modification. This Services Agreement may be amended,
modified, or supplemented only by written agreement of the Parties.

7.2          Waiver of Compliance; Consents. Except as otherwise provided in
this Services Agreement, any failure of either Party to comply with any
obligation, covenant, agreement, or condition herein may be waived by the Party
entitled to the benefits thereof only by a written instrument signed by the
Party granting such waiver, but such waiver or failure to insist upon strict
compliance with such obligation, covenant, agreement, or condition will not
operate as a waiver of, or estoppel with respect to, any subsequent or other
failure.

7.3          Notices. All notices and other communications hereunder shall be
made in accordance with, and in the manner provided by, the provisions for
notices and other communications in the Purchase Agreement.

7.4          Assignment. This Services Agreement is binding upon and inures to
the benefit of the Parties and their respective successors and permitted
assigns, but neither this Services Agreement nor any of the rights, interests,
or obligations hereunder may be assigned by either Party without the prior
written consent of the other Party, except that Aquila may (i) engage one or
more subcontractors to provide all or any portion of the Services in accordance
with Article VI above or (ii) assign this Agreement, without the consent of
Buyer, to any Person that acquires, by purchase, merger, reorganization, or
otherwise, all or substantially all of Aquila’s assets. Other than as provided
in the preceding sentence, this Services Agreement does not confer upon any
Person other than the Parties any rights or remedies hereunder.

7.5          Governing Law. This Services Agreement is governed by and construed
in accordance with the laws of the State of Missouri (regardless of the laws
that might otherwise govern under applicable principles of conflicts of law) as
to all matters, including but not limited to matters of validity, construction,
effect, performance, and remedies.

7.6          Severability. Any term or provision of this Services Agreement that
is invalid or unenforceable in any situation in any jurisdiction will not affect
the validity or enforceability of the remaining terms and provisions hereof or
the validity or enforceability of the offending term or provision in any other
situation or in any other jurisdiction.

7.7          Entire Agreement. This Services Agreement will be a valid and
binding agreement of the Parties only if and when it is fully executed and
delivered by the Parties, and until such execution and delivery no legal
obligation will be created by virtue hereof. This Services Agreement, together
with the Schedules hereto (which are incorporated herein by this reference), (i)
embodies the entire agreement and understanding of the Parties hereto in respect
of provision of transitional services by Aquila to Buyer in connection with the
transactions contemplated by the Purchase Agreement, and (ii) supersedes all
prior agreements and understandings between the Parties with respect to such
transitional services.

7.8          Delivery. This Services Agreement may be executed in multiple
counterparts (each of which will be deemed an original, but all of which
together will constitute one and the

 

75

 



 

MISSOURI GAS

 

 

same instrument), and may be delivered by facsimile transmission, with originals
to follow by overnight courier or certified mail (return receipt requested).

[Signature Page Follows]

 

76

 



 

MISSOURI GAS

 

 

IN WITNESS WHEREOF, the Parties have caused this Services Agreement to be signed
by their respective duly authorized officers as of the date first above written.

 

Aquila, Inc.

 

 

By: _______________________________

 

Name:

 

Title:

 

 

 

 

The Empire District Electric Company

 

 

By: _______________________________

 

Name:

 

Title:

 

 

 

77

 



 

 

Schedule 1.1

The Services (and Terms); Fee for Services

 

The Services, together with the termination date for each, are set forth below:

 

Service

Term

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

The Parties agree that the fees, costs and expenses to be paid by Buyer to
Aquila for the Services provided under this Services Agreement will include:

 

1. Fees. The fees payable by Buyer to Aquila for the Services will be based on
the fully-allocated direct and indirect inter-business unit amounts allocated by
Aquila to the Business for the Services, as calculated by Aquila in a manner
consistent with past practice prior to the Execution Date. If any Services are
to be provided by Aquila after the initial six-month period immediately
following the Execution Date (the last day of the six-month period being the
“Initial Expiration Date”), the fees charged for all Services provided after the
Initial Expiration Date will increase by 2%; and

 

2. Costs and Expenses. The Buyer will reimburse Aquila for all out-of-pocket
costs and expenses incurred by Aquila in the provision of the Services.

 

 

78

 



 

MISSOURI GAS

 

 

Exhibit 3.1

Determination of Purchase Price

 

A.           The following principles (the “Accounting Principles”) will govern
certain accounting matters provided for herein:

 

1.            Unless otherwise indicated, all amounts will be determined in
accordance with GAAP and applicable FERC Accounting Rules.

 

2.            The amount of any item reflected in Seller’s financial statements
or in Schedule 3.1-A, Schedule 3.1-B, or Schedule 3.1-C as of any specified
time, including in any FERC Account, as determined in accordance with GAAP and
the FERC Accounting Rules, is referred to as the “Book Value” of such item as of
such specified time.

 

3.            “GAAP” means United States generally accepted accounting
principles, applied on a consistent basis.

 

4.            “FERC Accounting Rules” means the requirements of FERC with
respect to and in accordance with the Uniform System of Accounts established by
FERC, applied on a consistent basis.

 

5.            All determinations and calculations will be made and performed in
a manner to (a) avoid double counting of any item, to the extent that any such
item is otherwise accounted for in such determination or calculation, and (b)
give effect to the change in accounting policies described in note 1 to Schedule
3.1-C. For purposes of computing the Adjustment Amount, any changes in
applicable accounting rules, including the FERC Accounting Rules, following the
date of this Agreement (other than the changes described in note 1 to Schedule
3.1-C) will not be given effect for purposes of computing the Adjustment Amount
to the extent that such changes would have the effect of changing any of the
items included in Net Plant or the FERC Accounts in a manner that would cause
the Adjustment Amount, if computed taking such changes into account, to be
greater or lesser than the Adjustment Amount, as computed without taking such
changes into account.

 

6.            Certain account balances and other values will be determined as
set forth below:

 

“Base Net Plant Amount” equals the Net Plant as of June 30, 2005, which the
Parties stipulate is $46,872,000.

 

“Extraordinary Expenditures” means any expenditures by Seller (not reasonably
expected to be paid by or reimbursed by insurance) during the period from the
date hereof through the Effective Time incurred for the purpose of repair,
replacement, or addition to assets, other than expenditures reflected as Net
Plant or in any FERC Account, as a result of (i) damage resulting from weather
or other extraordinary or catastrophic occurrence; or (ii) the imposition of any
requirement by a Governmental Entity; provided, however, that any expenditure
(which, with respect to any matter referred to in clauses (i) or (ii) of this
definition, will be deemed to include all costs,

 

79

 



 

MISSOURI GAS

 

 

expenses, and payments incurred by Seller in respect of such matter (e.g, all
costs incurred due to a catastrophic storm)) of the type described in clauses
(i) and (ii) of this definition will be deemed an Extraordinary Expenditure only
if such expenditure exceeds five percent of the Extraordinary Expenditures
Reference Amount, in which case the full amount of such expenditure (from dollar
one) will be deemed an Extraordinary Expenditure.

 

Extraordinary Expenditures Adjustment” means all Extraordinary Expenditures,
plus interest on each such expenditure at the Prime Rate from the date of the
expenditure until the Closing Date.

 

“Extraordinary Expenditures Reference Amount” means the earnings before interest
and Income Taxes attributed to the Business after deducting all corporate-level
charges, determined in a manner consistent with Seller’s normal accounting
practices, for the annual period ended December 31, 2004.

 

“FERC Accounts” means the accounts listed on lines 12-32 and 39-48 of Schedule
3.1-C maintained by Seller with respect to the Business in accordance with the
FERC Accounting Rules.

 

“Lease Buy-Out Amount” is the total amount paid or to be paid by Seller pursuant
to Section 7.4(d) of the Agreement in connection with the purchase of leased
assets to be included in the Purchased Assets. For purposes of calculating the
Purchase Price and the Adjustment Amount, the Book Value of assets purchased
pursuant to Section 7.4(d) will be excluded from Net Plant and the FERC Accounts
(even if the assets purchased would normally be reflected as Net Plant or in one
or more FERC Accounts following such purchase).

 

“Net Plant” means the Book Value of net plant of the Business, which is
comprised of the amounts listed on lines 2-6 of Schedule 3.1-C.

 

“Net Plant Adjustment” may be a positive or negative number, and means Net Plant
at Closing minus the Base Net Plant Amount.

 

“Net Plant at Closing” will be the Net Plant, determined as of the Effective
Time.

 

 

B.

Determination of the Adjustment Amount

 

The Adjustment Amount will be the sum of the following amounts, in each case
determined as of the Effective Time: (i) the Net Plant Adjustment; (ii) the net
total Book Value of the FERC Accounts; (iii) the Lease Buy-Out Amount; and (iv)
the Extraordinary Expenditures Adjustment.

 

 

C.

Payments Unrelated to the Adjustment Amount.

 

The Adjustment Amount will not include or otherwise take into account any
amounts attributable to the adjustments and payments made with respect to (i)
items and amounts prorated pursuant to Section 3.4, (ii) collateral or other
security, as contemplated by Section 7.4(f), (iii) any and all payments made or
to be made under any provision of Section 7.9, (iv) any and all proceeds or

 

80

 



 

MISSOURI GAS

 

 

payments received or to be received by a Party under any provision of Section
7.10, (v) any payment under Section 7.4(c)(ii), or (vi) indemnification, as
contemplated by Article IX.

 

 

D.

Example of Computation of Purchase Price.

 

An example of the computation of the Purchase Price (using financial information
for the Business as of June 30, 2005) is depicted on Schedule 3.1-A, Schedule
3.1-B, and Schedule 3.1-C. Specifically, (i) Schedule 3.1-A provides a
high-level overview of the computation of the Closing Payment Amount, (ii)
Schedule 3.1-B provides an example (in summary form) of the Post-Closing
Adjustment Statement, and (iii) Schedule 3.1-C provides a sample determination
of the Purchase Price (including the Adjustment Amount) in detailed form.

 

 

81

 



 

MISSOURI GAS

 

 

Exhibit 7.9(e)(ii)(C)

Pension Matters

 

The following terms will govern the Parties’ obligations under Section
7.9(e)(ii)(C) of the Agreement (and any reference to Section 7.9 will be deemed
to include a reference to this Exhibit):

 

A.

Post-Closing Spin-Off to Buyer Plan

 

(1)

Transfer of Liabilities.

(a)          As of the Effective Time, Buyer will cause a Buyer Pension Plan to
accept all liabilities for benefits under the Seller Pension Plan that would
have been paid or payable (but for the transfer of assets and liabilities
pursuant to this Paragraph A) to or with respect to the Transferred Employees
and Other Plan Participants (as defined below), and Buyer will become with
respect to each Transferred Employee and Other Plan Participant responsible for
all benefits due under the Seller Pension Plan. Seller will not take any action
to fully vest the Business Employees in their accrued benefits under the Seller
Pension Plan. Buyer will not amend the Buyer Pension Plan, or permit the Buyer
Pension Plan to be amended, to eliminate any benefit accrued as of the Effective
Time, whether or not vested, with respect to which liabilities are transferred
pursuant to this Paragraph A. Notwithstanding any other provision of this
Agreement, the Seller Pension Plan will continue to make all benefit payments to
Transferred Employees and Other Plan Participants due under the Seller Pension
Plan until both the Initial Transfer Amount and the True-Up Amount have been
transferred to the Buyer Pension Plan. “Other Plan Participants” mean any
individuals (x) who have an accrued benefit under the Seller Pension Plan but
who are not actively employed by Seller on the Closing Date, or whose employment
is terminated by Seller on the Closing Date, and (y) whose employment was
principally associated with the Business. The Other Plan Participants are set
forth on Schedule 7.9(e)(ii)-A, as the same is amended by Seller on the Closing
Date.

(b)        As soon as practicable after the Closing Date, Seller will deliver to
Buyer a list reflecting each Transferred Employee’s service and compensation
under the Seller Pension Plan, each Transferred Employee’s and Other Plan
Participant’s accrued benefit thereunder as of the Closing Date, and a copy of
each pending or final domestic relations order affecting the benefit of any
Transferred Employee or Other Plan Participant, and any additional information
needed for Buyer to properly administer the pension benefits for any Transferred
Employee or Other Plan Participant after the Closing Date.

(2)

Transfer of Assets.

(a)          Not later than 10 days after the Closing, Seller will direct its
actuary to determine the amount of assets allocable to the benefits with respect
to the Transferred Employees and Other Plan Participants in the Seller Pension
Plan based on section 4044 of ERISA, and in compliance with and using the safe
harbor assumptions of section 414(l) of the Code (the “Section 4044 Amount”). At
the option of Buyer, once Seller’s actuary has completed its determination,
Seller (or its actuary) will provide to Buyer (or its actuary), all of the
information reasonably necessary, including Seller’s methodology and back-up
documentation, for Buyer’s

 

82

 



 

MISSOURI GAS

 

 

actuary to review the calculation of the Section 4044 Amount. Buyer’s actuary
will have 60 days following the receipt of all requested information to review
the calculation of the Section 4044 Amount. In the event of any disagreement
between the actuaries regarding the Section 4044 Amount, the Parties will
appoint a third actuary from a nationally recognized actuarial firm to resolve
any differences, except that the third actuary will not resolve any difference
regarding Seller’s actuary’s use of the safe harbor assumptions pursuant to
Section 414(l) of the Code. The costs of the third actuary will be shared
equally by the Parties. The third actuary will consider only the specific issues
of disagreement between the first two actuaries, and will not be retained to
conduct its own independent review of the calculation of the Section 4044
Amount. The third actuary’s determination of any dispute will be final.

(b)          In accordance with the procedures set forth in this Paragraph
A(2)(b), Seller will cause cash (or other assets as the Parties mutually agree)
equal to the Section 4044 Amount to be transferred to the trust established by
Buyer as part of the Buyer Pension Plan (the “Buyer Pension Plan Trust”). On the
Initial Transfer Date, Seller will cause the trust which is a part of the Seller
Pension Plan (the “Seller Pension Plan Trust”) to make a transfer of cash (or
other assets as the Parties mutually agree) equal to the Initial Transfer Amount
to the Buyer Pension Plan Trust. The “Initial Transfer Date” is the date that is
five Business Days after the requirements of Paragraphs A(2)(d) and A(2)(e) have
been met. The “Initial Transfer Amount” means 75% of Seller’s good faith
estimate of the Section 4044 Amount. As soon as practicable after the Section
4044 Amount is determined in accordance with the requirements of Paragraph
A(2)(a) (the “True-Up Date”), and in no event more than 60 days after such final
determination, the True-Up Amount will be transferred as provided below. If the
Section 4044 Amount is greater than the Reduction Amount, then Seller will cause
a transfer in cash (or other assets as the Parties mutually agree) equal to the
True-Up Amount to be made from the Seller Pension Plan Trust to the Buyer
Pension Plan Trust. If the Reduction Amount is greater than the Section 4044
Amount, then Buyer will cause a transfer in cash (or other assets as the Parties
mutually agree) equal to the True-Up Amount to be made from the Buyer Pension
Plan Trust to the Seller Pension Plan Trust. The “True-Up Amount,” if any, means
the difference between the Section 4044 Amount, adjusted for interest pursuant
to Paragraph A(2)(c), and the Reduction Amount, adjusted for interest pursuant
to Paragraph A(2)(c). The “Reduction Amount” equals the sum of (x) the Initial
Transfer Amount, plus (y) benefit payments made to any Transferred Employees and
Other Plan Participants by the Seller Pension Plan after the Effective Time.

(c)          For purposes of Paragraph A(2)(b), (x) the Section 4044 Amount will
be increased by interest from the Closing Date through the True-Up Date, and (y)
interest on each payment that is included in the Reduction Amount will be
computed, and added to the Reduction Amount, from the date of such payment
through the True-Up Date. All interest will be compounded daily, and computed at
the Prime Rate as of the Closing Date.

(d)          In connection with the transfer of assets and liabilities pursuant
to this Section, Seller will provide to Buyer, and Buyer will provide to Seller,
evidence reasonably satisfactory to the other Party that the other Party’s
Pension Plan is or continues to be qualified under section 401(a) of the Code
and is in compliance with the funding requirements of section 302 of ERISA and
section 412 of the Code.

(e)          In connection with the transfer of assets and liabilities pursuant
to Paragraph A, Seller and Buyer will cooperate with each other in making all
appropriate filings required by the

 

83

 



 

MISSOURI GAS

 

 

Code or ERISA, and the transfer of assets and liabilities pursuant to this
Section will not take place until after the expiration of the 30-day period
following the filing of any required notices with the Internal Revenue Service
pursuant to section 6058(b) of the Code.

(3)

Benefits.

(a)          The benefit provided by the Buyer Pension Plan to each Transferred
Employee who becomes a participant in the Buyer Pension Plan will be at least
equal to (x) the benefits accrued by such Transferred Employee under the Seller
Pension Plan on the Closing Date, computed by taking into account the service
credited to such Transferred Employee with Seller and Buyer (in the case of
service with Buyer, such service will be taken into account only for the purpose
of vesting and early retirement subsidies), plus (y) such Transferred Employee’s
benefit determined under the terms of the Buyer Pension Plan, as it may be
amended from time to time, taking into account the Transferred Employee’s
service and compensation earned with Buyer, except that service credited by and
compensation with Seller will be taken into account for purposes of eligibility,
vesting, computation of compensation, and early retirement subsidies.

(b)          Notwithstanding Paragraph (3)(a) above, any Transferred Employee
will be entitled to a benefit at retirement under the Buyer Pension Plan at
least equal to the benefit such Transferred Employee would have received had
such Transferred Employee continued to participate in the Seller Pension Plan
from the Closing Date until the earlier of (x) such Transferred Employee’s
actual retirement date or (y) two years after the Closing Date.

B.

Option to Transfer Assets to New Pension Plan.

(1)          Notwithstanding Paragraph A, at Seller’s option and in Seller’s
sole discretion, Seller may elect to transfer prior to Closing the assets and
liabilities for accrued benefits, whether or not vested, that would have been
paid or payable (but for this Paragraph B) to or with respect to the Business
Employees and Other Plan Participants to a new pension plan (“New Pension Plan”)
to be established by Seller. Seller will not take any action to fully vest the
Business Employees in their accrued benefits in the New Pension Plan. Buyer will
not amend the New Pension Plan, or permit the New Pension Plan to be amended, to
eliminate any benefit accrued as of the Effective Time, whether or not vested,
with respect to which liabilities are transferred pursuant to this Paragraph B.
The New Pension Plan will be a defined benefit pension plan qualified under
section 401(a) of the Code and will be identical to the Seller Pension Plan with
respect to the Transferred Employees and Other Plan Participants and provide a
future rate of benefit accrual equal to the future rate of benefit accrual
provided under the Seller Pension Plan.

(2)          In the event that Seller elects to spin off assets and liabilities
prior to Closing to a New Pension Plan, Seller will cause its actuary to
determine the amount of assets allocable to the accrued benefits with respect to
the Business Employees and Other Plan Participants in the Seller Pension Plan
based on section 4044 of ERISA (the “New Plan Section 4044 Amount”) as of the
effective date of the transfer of assets and liabilities to the New Pension Plan
pursuant to Paragraph B(1) (the “Spin-Off Date”). Interest from the date of
determination of the Section 4044 Amount to the date of the transfer of assets
to the New Pension Plan will be compounded daily, and computed at the Prime Rate
as of the Spin-Off Date. Seller acknowledges that, as of the date hereof and
except as otherwise required by Law, Seller intends for the actuarial
methodologies to be used in calculating the amounts to be transferred pursuant
to this Paragraph

 

84

 



 

MISSOURI GAS

 

 

B to be consistent with the actuarial methodologies to be used in calculating
amounts to be similarly transferred in connection with Seller’s other potential
asset divestitures. At the option of Buyer, once Seller’s actuary has completed
its determination, Seller (or its actuary) will provide to Buyer (or its
actuary), all of the information reasonably necessary, including Seller’s
methodology and back-up documentation, for Buyer’s actuary to review the
calculation of the New Plan Section 4044 Amount. Buyer’s actuary will have 60
days following the receipt of all requested information to review the
calculation of the New Plan Section 4044 Amount. In the event of any
disagreement between the actuaries regarding the New Plan Section 4044 Amount,
the Parties will appoint a third actuary from a nationally recognized actuarial
firm to resolve any differences, except that the third actuary will not resolve
any difference regarding Seller’s actuary’s use of the safe harbor assumptions
pursuant to Section 414(l) of the Code. The costs of the third actuary will be
shared equally by the Parties. The third actuary will consider only the specific
issues of disagreement between the first two actuaries, and will not be retained
to conduct its own independent review of the calculation of the New Plan Section
4044 Amount. The third actuary’s determination of any dispute will be final.

(3)          As soon as practicable after the final determination of the New
Plan Section 4044 Amount for the New Pension Plan is made, Seller will cause the
Seller Pension Plan to transfer cash (or other assets as the Parties mutually
agree) equal to the New Plan Section 4044 Amount, less any benefit payments made
by Seller Pension Plan to Business Employees and Other Plan Participants from
the Spin-Off Date to the date of transfer of assets, to the New Pension Plan.
From and after such date, the New Pension Plan will be solely responsible for
all benefits due to Transferred Employees and Other Plan Participants under the
Seller Pension Plan, whether arising prior to, or after, the Closing Date.

(4)          Effective as of the Effective Time, Buyer will assume sponsorship
of the New Pension Plan. Seller will provide to Buyer evidence reasonably
satisfactory to Buyer that the New Pension Plan is qualified under section
401(a) of the Code and is in compliance with the funding requirements of section
302 of ERISA and section 412 of the Code.

(5)          In connection with the change in sponsorship of the New Pension
Plan, (a) the Parties will cooperate with each other in making all appropriate
filings required by the Code or ERISA, and (b) Seller will, to the extent
practicable (as determined by Seller acting in good faith), cooperate with Buyer
prior to the Closing so that Buyer does not, as of result of this Paragraph B,
have to maintain multiple pension plans for any extended period of time after
the Closing.               

(6)

Benefits.

(a)          The benefit provided by Buyer to each Transferred Employee who is a
participant in a pension plan sponsored by Buyer following the Closing will be
at least equal to (x) the benefits accrued by such Transferred Employee under
the New Pension Plan on the Closing Date, computed by taking into account the
service credited to such Transferred Employee with Seller and Buyer (in the case
of service with Buyer, such service will be taken into account only for the
purpose of vesting and early retirement subsidies), plus (y) such Transferred
Employee’s benefit determined under the terms of the pension plan sponsored by
Buyer, as it may be amended from time to time, taking into account the
Transferred Employee’s service and compensation earned with Buyer, except that
service credited by and compensation with Seller

 

85

 



 

MISSOURI GAS

 

 

will be taken into account for purposes of eligibility, vesting, computation of
compensation, and eligibility for early retirement subsidies.

(b)          Notwithstanding subparagraph (6)(a) above, any Transferred Employee
will be entitled to a benefit at retirement under the Buyer Pension Plan at
least equal to the benefit such Transferred Employee would have received had
such Transferred Employee continued to participate in the Seller Pension Plan
from the Spin-Off Date until the earlier of (x) such Transferred Employee’s
actual retirement date or (y) two years after the Closing Date.

C.

Post-Closing Adjustment.

(1)          For purposes of this Section, the term “Accrued Liability” means
the present value of the accrued benefit, as of the Effective Time, of each
Transferred Employee and each Other Plan Participant, determined on an
“accumulated benefit obligation” basis using the interest and other assumptions
and methods used by Seller’s actuary on the measurement date most recently
preceding the Closing Date for purposes of satisfying Statement of Financial
Accounting Standards 132; provided that if the interest rate actually used by
Seller’s actuary on such measurement date was less than six percent, then the
interest rate to be used for purposes of this paragraph C(1) will be six
percent. The interest rate and other assumptions and methods to be used pursuant
to the preceding sentence are referred to herein as the “SFAS 132 Assumptions.”
Seller’s actuary will determine the Accrued Liability in accordance with its
normal procedures and practices in preparing Seller’s actuarial report and such
determination will be reviewed by the actuary for the Buyer Pension Plan. In the
event of disagreement between them, they will appoint a third actuary from a
nationally recognized actuarial firm to resolve their differences (the costs of
the third actuary will be shared equally by Seller and Buyer). The third
actuary’s determination of any dispute will be final. In reaching such
resolution, the third actuary will consider only the issues of disagreement
between the first two actuaries, it being understood that the third actuary will
not be retained to conduct its own independent review but rather will be
retained to resolve specific differences between Buyer’s actuary and Seller’s
actuary. The actuarial assumptions and methods used by Seller’s actuary in
determining the Accrued Liability will not be subject to dispute unless such
assumptions and methods are inconsistent with the SFAS 132 Assumptions.

(2)          Following the Closing, if Seller elected to establish the New
Pension Plan prior to Closing, Seller and Buyer will compare the New Plan
Section 4044 Amount and the Accrued Liabilities. If the Accrued Liabilities
exceed the New Plan Section 4044 Amount, Seller will pay to Buyer the
difference, in cash, within five Business Days of the determination. If the New
Plan Section 4044 Amount exceeds the Accrued Liabilities, Buyer will pay to
Seller the difference, in cash, within five Business Days of the determination.
If Seller did not elect to establish the New Pension Plan prior to Closing,
Seller and Buyer will compare the Section 4044 Amount and the Accrued
Liabilities. If the Accrued Liabilities exceed the Section 4044 Amount, Seller
will pay to Buyer the difference, in cash, within five Business Days of the
determination. If the Section 4044 Amount exceeds the Accrued Liabilities, Buyer
will pay to Seller the difference, in cash, within five Business Days of the
determination.

 

 

86

 

 

 